Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 1 of 140




      COMPREHENSIVE REVIEW OF
      THE STEAMSHIP AUTHORITY’S
      OPERATIONS
      13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 2 of 140

Table of Contents
Executive Summary ................................................................................................... 1 
   Public Perception ..................................................................................................................... 1 
   Vision and Leadership ............................................................................................................. 1 
   Counter-Productive Frugality .................................................................................................. 2 
   Moving to a Process-Based Culture......................................................................................... 2 
   Greater Accountability ............................................................................................................. 3 
Section 1                 Introduction ...................................................................................... 4 
   1.1      Purpose of Study ........................................................................................................... 4 
   1.2      Scope of Study .............................................................................................................. 4 
   1.3      The Steamship Authority .............................................................................................. 5 
   1.4      The Study Team ............................................................................................................ 5 
Section 2                 Methodology ..................................................................................... 6 
   2.1      Project Plan ................................................................................................................... 6 
   2.2      Data Requests ................................................................................................................ 6 
   2.3      Site Visit and General Observations ............................................................................. 6 
   2.4      Root Cause Analysis ..................................................................................................... 6 
   2.5      Development of Recommendations .............................................................................. 7 
Section 3                 Root Cause Analysis ....................................................................... 8 
   3.1      Introduction to the Root Cause Analysis Process ......................................................... 8 
   3.2      March 15th Grounding of the M/V Woods Hole............................................................ 9 
       3.2.1       Causal Factor #1: Overreliance on Institutional Knowledge ................................. 9 
       3.2.2       Causal Factor #2: Insufficient Equipment Training............................................. 12 
       3.2.3       Causal Factor #3: Lack of Established Procedures .............................................. 12 
       3.2.4       Causal Factor #4: No Communication Process ................................................... 13 
       3.2.5       Solutions to Root Causes – March 15th Grounding of the M/V Woods Hole ...... 14 
   3.3      Delays to M/V Island Home Return to Service........................................................... 14 
       3.3.1       Causal Factor #1: Lack of Project Management Definition ................................ 16 
       3.3.2       Causal Factor #2: No Project Schedule Tracking ................................................ 17 
       3.3.3       Causal Factor #3: Insufficient Shipyard Management......................................... 18 
       3.3.4       Solutions to Root Causes – Delays to M/V Island Home Return to Service ....... 19 
   3.4      March 17th Blackout of M/V Martha’s Vineyard ....................................................... 20 
       3.4.1       Causal Factor #1: Fuel Pump not Restarted with Plant ....................................... 20 
       3.4.2       Causal Factor #2: Formal Evaluation of Initial Blackout Casualty Not Performed22 
       3.4.3       Causal Factor #3: Vessel Configuration Changes Not Communicated ............... 23 

Comprehensive Review of the Steamship Authority’s Operations                     i                                        13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 3 of 140
       3.4.4     Causal Factor #4: Incomplete PSTP .................................................................... 25 
       3.4.5     Causal Factor #5: Inadequate Vessel Testing ...................................................... 26 
       3.4.6     Solutions to Root Causes - March 17th Blackout of M/V Martha’s Vineyard .... 27 
   3.5     May 5th Blackout of M/V Martha’s Vineyard............................................................. 29 
       3.5.1     Causal Factor #1: Insufficient Watch Processes .................................................. 30 
       3.5.2     Causal Factor #2: Insufficient Shipyard Management......................................... 31 
       3.5.3     Causal Factor #3: Incomplete PSTP .................................................................... 32 
       3.5.4     Solutions to Root Causes - May 5th Blackout of M/V Martha’s Vineyard.......... 34 
   3.6     IT - Website Slowdown............................................................................................... 34 
       3.6.1     Causal Factor #1: Inadequate Load Testing......................................................... 35 
       3.6.2     Causal Factor #2: Lack of System Redundancy .................................................. 36 
       3.6.3     Solutions to Root Causes – January 11th Website Slowdown ............................. 37 
   3.7     IT - Trip Alert Emails Blocked ................................................................................... 37 
       3.7.1     Causal Factor #1: Inadequate System Design ...................................................... 37 
       3.7.2     Causal Factor #2: Insufficient Email List Analysis ............................................. 38 
       3.7.3     Solutions to Root Causes – March 9th Trip Alert Emails Blocked ...................... 38 
   3.8     IT - Loss of Connectivity due to Storm....................................................................... 38 
       3.8.1     Causal Factor #1: Lack of System Redundancy .................................................. 39 
       3.8.2     Solutions to Root Causes – Connectivity Issues Due to Storm ........................... 39 
Section 4               General Observations .................................................................... 40 
   4.1     Management Structure ................................................................................................ 40 
       4.1.1     Mission Statement ................................................................................................ 40 
       4.1.2     Strategic Planning ................................................................................................ 42 
       4.1.3     Operations Structure ............................................................................................ 45 
       4.1.4     Staffing ................................................................................................................. 47 
       4.1.5     Allocation of Human Resources .......................................................................... 50 
       4.1.6     Health, Safety, Quality, and Environment Policies ............................................. 51 
       4.1.7     Hero Culture......................................................................................................... 56 
       4.1.8     Institutional Knowledge ....................................................................................... 58 
       4.1.9     Tenure .................................................................................................................. 59 
   4.2     Fleet Maintenance ....................................................................................................... 61 
       4.2.1     Engineering Policies and Procedures ................................................................... 61 
       4.2.2     Engineering Resources......................................................................................... 64 
       4.2.3     Enterprise Asset Management System................................................................. 67 
       4.2.4     Project Planning ................................................................................................... 70 


Comprehensive Review of the Steamship Authority’s Operations                    ii                                        13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 4 of 140
       4.2.5     Engineering Risk Assessment .............................................................................. 74 
   4.3     Vessel Operations ........................................................................................................ 77 
       4.3.1     Crew Training Program ....................................................................................... 77 
       4.3.2     Watch Processes................................................................................................... 78 
       4.3.3     Watch System ...................................................................................................... 86 
       4.3.4     Standard Operating Procedures............................................................................ 87 
       4.3.5     Emergency Response Plans ................................................................................. 89 
       4.3.6     Sailing Schedule................................................................................................... 90 
       4.3.7     Weather Cancellations ......................................................................................... 91 
       4.3.8     Operational Metrics ............................................................................................. 93 
       4.3.9     Terminal Flow ...................................................................................................... 95 
   4.4     IT Systems ................................................................................................................... 96 
       4.4.1     IT Project Planning .............................................................................................. 96 
       4.4.2     Reservation System .............................................................................................. 97 
       4.4.3     Website Platform Management............................................................................ 98 
Section 5               Final Recommendations and Implementation Plans ................ 101 
   5.1     Implement Process-based Management .................................................................... 101 
       5.1.1     Recommendation i. Safety Management System ............................................. 102 
       5.1.2     Recommendation ii. Quality Management System ........................................... 103 
       5.1.3     Recommendation iii. Learning Management System ........................................ 104 
   5.2     Establish a Vision ...................................................................................................... 105 
       5.2.1     Recommendation iv. Mission Statement and Performance Objectives ............. 105 
       5.2.2     Recommendation v. Strategic Plan .................................................................... 106 
   5.3     Change Organizational Structure .............................................................................. 108 
       5.3.1     Recommendation vi. Engineering Resources .................................................... 108 
       5.3.2     Recommendation vii. Health, Safety, Quality and Environmental Management110 
       5.3.3     Recommendation viii. Vessel Operations .......................................................... 111 
   5.4     Change Management Recruitment and Performance Evaluation ............................. 113 
       5.4.1     Recommendation ix. External Recruitment ....................................................... 114 
       5.4.2     Recommendation x. Management Performance Metrics / Accountability ........ 114 
   5.5     Final Summary of Recommendations ....................................................................... 117 
Appendix A              Causal Factor Charts and Root Cause Map ............................... A-1 
Appendix B              Root Cause Analysis Solutions .................................................. B-1 
Appendix C              General Observation Solutions .................................................. C-1 
Appendix D              Organizational Charts .................................................................. D-1 



Comprehensive Review of the Steamship Authority’s Operations                   iii                                      13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 5 of 140

References
    1. 2015 Pierce County Waterborne Transportation Study, BERK Consulting, 2015.
    2. ABS Guidance on the Investigation of Marine Incidents, American Bureau of Shipping,
        June 2005 (Updated February 2014).
    3. Annual Performance Evaluation of the General Manager, Woods Hole, Martha’s
        Vineyard and Nantucket Steamship Authority, 7/1/2017-6/30/18.
    4. Annual Report, 2017-2018, British Columbia Ferry Services, Inc. & B.C. Ferry
        Authority.
    5. Cost of Living in Woods Hole, Massachusetts, BestPlaces.net,
        https://www.bestplaces.net/cost_of_living/city/massachusetts/woods_hole [accessed 15
        October 2018].
    6. Draft WSF Org Chart, Assistant Secretary for Washington State Ferries, 7 July 2011,
        http://leg.wa.gov/JTC/Documents/RFPs/WSFOrgChart_MgmtStudy.pdf
    7. Enabling Act of the Woods Hole, Martha’s Vineyard and Nantucket Steamship Authority,
        https://www.steamshipauthority.com/writable/versioned_downloadable_forms/path/ssa_e
        nabling_act_-_current.pdf, accessed 15 August 2018.
    8. Formal Investigation mv Herald of Free Enterprise, Department of Transport, Report of
        Court No. 8074, September 1987.
    9. Guidelines for the Development of Tables of Seafarers’ Shipboard Working
        Arrangements and Formats of Records of Seafarers’ Hours of Work or Hours of Rest,
        International Maritime Organization (IMO).
    10. International Safety Management Code, International Maritime Organization (IMO).
    11. The ABS Guide for Marine Management Systems, American Bureau of Shipping, October
        2016 (Updated February 2017).
    12. The Seven Habits of Highly Effective People, Stephen Covey, 1989.
    13. Washington State Ferries 2040 Long Range Plan (Draft), WSDOT, September 2018.
    14. WETA 2016 Strategic Plan, San Francisco Bay Area Water Emergency Transportation
        Authority, 2016.




Comprehensive Review of the Steamship Authority’s Operations   iv            13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 6 of 140

Executive Summary
In the spring of 2018, the Steamship Authority experienced three blackouts, a grounding, and a
number of critical IT system outages. The resulting trip delays and cancellations, coupled with
breakdowns in communication to the public, resulted in a public relations crisis and a call to
action by the SSA’s governing Board on behalf of their constituents. This study is the response
to that call. Following a public RFP process, HMS Consulting, Glosten, and Rigor Analytics
were charged with performing a comprehensive review of SSA operations, with a focus on five
subject areas: fleet maintenance, vessel operations, management structure, public
communications, and IT systems.
In July of 2018, a team of experts in these subject areas visited the SSA. The team conducted
interviews with employees throughout the organization, observed vessel operations, and
inspected the vessels, terminals, maintenance facilities, and IT infrastructure. Based on material
gathered during and after the reconnaissance visit, the team utilized root cause analysis
techniques to identify critical errors that directly and indirectly resulted in the incidents that led
to the crisis.
The goal of this study was to understand the underlying causes of the SSA’s failures to deliver
on its public service commitments and develop recommendations for how to prevent similar
incidents from occurring in the future. This executive summary describes the most critical areas
for improvement that emerged from the investigation.

Public Perception
While public backlash was justified by the series of incidents in early 2018, it wasn’t due to a
lack of commitment by the employees of the SSA to provide reliable service. This is deeply
ingrained in the SSA’s culture. The problems in the spring of 2018 were despite this
commitment to service. In fact, the organization excels in many areas that should be
acknowledged. Unfortunately, the public perception is perhaps ill-informed and not properly
managed.
For example, the SSA’s budget is supported by operating revenues of approximately $100
million annually. Since 1962, the SSA has had only four annual operating deficits, and it has not
had to assess the taxpayers of the participating communities for monetary support since 1963.
Impressively, the SSA has never relied on annual government subsidies. For a service that is
mandated by legislation to provide critical services to the public, to not receive sizable financial
support is extremely unique in the industry. Few public ferry services in the US, and globally for
that matter, are able to achieve similar success while providing a quality service. This is an
impressive accomplishment that is not fully understood or appreciated by the public they serve.

Vision and Leadership
A primary responsibility of an organization’s leadership is to manage the culture of the
organization. This is accomplished by publicizing the organization’s vision, actively promoting
it, and reinforcing it with actions.
By contrast, the SSA does not actively publicize its mission, so it is left to interpretation by the
workforce and the public’s perceptions of the actions of SSA leadership. For decades, the
message from leadership has been narrowly focused on frugality. While fiscal responsibility is
critical for an organization that operates without operating subsidies, it should not define what
the organization aspires to accomplish. A broader vision may include financial aspects but
should also seek to achieve the high quality and safe delivery of a service as primary objectives.

Comprehensive Review of the Steamship Authority’s Operations   1                       13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 7 of 140
The lack of a clear and aspirational vision at the SSA has led to competing factions within the
organization. This appears in regular interactions between various departments and individuals,
resulting in different factions undermining and working against each other at the expense of the
organization’s performance.
The SSA’s leadership needs to develop a clear vision for the organization that will promote a
more cohesive culture. This vision should be captured in an updated mission statement, which
should be actively promoted to employees and the general public and reinforced with actions.

Counter-Productive Frugality
Perhaps in response to operating without subsidies, SSA management exhibits a level of
frugality, or “penny pinching,” that hinders its ability to implement best practices and function
properly. SSA’s frugality is based on admirable goals, but its overemphasis on cost reductions
has been penny wise and pound foolish.
Excessive frugality has resulted in understaffing across the organization, but especially in key
technical roles within vessel operations and engineering. This has directly and indirectly
contributed to vessel incidents. These incidents end up costing SSA due to unplanned
maintenance and lost revenue.
Understaffing of upper management is also problematic. SSA is over reliant on a small number
of individuals who hold inordinate amounts of knowledge and power, resulting in an executive
team that is stuck in a perpetual mode of day-to-day firefighting. The primary focus of these
roles should be long-term sustainability and improvement of the organization, but almost no
long-term planning is currently being performed.
Smart investments in safety and quality will actually reduce overall costs, while improving
public perception and employee morale. Investing in the most valuable asset, the employees,
will become a force multiplier. Right-sizing management by adding key positions with critical
skills will increase capabilities. Investing in a safety management system (SMS) and a high-
quality enterprise asset management system will significantly reduce risk and liability, reduce
unplanned downtime, and improve the efficiency of repairs. Restored trust in the system by both
vessel crews and the general public will positively impact morale and revenue.

Moving to a Process-Based Culture
There are many latent issues with SSA operations that could result in future incidents. To
prevent a repeat of the spate of incidents that instigated this study, or worse, it is necessary to
evolve from a reactive culture to a process-based culture.
The SSA operates almost entirely reactively, rather than actively identifying and attempting to
mitigate risks. SSA standards for vessel operations and maintenance illustrate this culture, where
the de facto standards for safety and quality assurance are the minimum requirements enforced
by the US Coast Guard. Internal investigations of incidents and near misses are valuable
learning opportunities and considered a best practice but are not required by these quality
standards.
Modern maritime organizations require processes and standards. This was identified in the
formal investigation of the capsizing of the ferry M/V Herald of Free Enterprise on March 6,
1987 which resulted in the death of 193 passengers and crew (Reference 8). In the investigation,
the root cause was identified as a “disease of sloppiness” on the part of the vessel’s management.
This assessment was centered on the company’s lack of process-based management. Since this
incident, the industry has evolved significantly, but evidence suggests that the SSA has not.


Comprehensive Review of the Steamship Authority’s Operations   2                       13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 8 of 140
Several key personnel at the SSA do not endorse this theory, as illustrated by the following
quotes:
        “We have operated this ferry system for years and years without problems like we had in
         the spring of 2018, and we will operate for years and years without any similar issues.”
        “This was a perfect storm of events.”
        “There’s nothing broken here, it’s always worked.”
But from our experience, this could not be further from the truth.
The root cause analysis (RCA) performed on the March 17th MV Martha’s Vineyard blackout
identified twenty-one individual issues with the vessel plant and the way it was operated. The
net result of all of these issues was an unsafe condition on the vessel that led to the incident.
While the blackout did not result in any serious casualties, had it occurred minutes later, while
the vessel was maneuvering into the dock, the consequences could have been dire.
Quality and safety processes inherent to most modern marine operations are designed to identify
and correct issues before they manifest into a potentially unsafe condition. The identification
and correction of just one of the twenty-one issues mentioned above may have prevented the
incident entirely. Currently, there is no system in place at the SSA to accomplish this. The
SSA’s reactive culture is designed to address the immediate cause, but not the root cause.

Greater Accountability
A lack of accountability for the performance of the organization was observed within SSA
management. Underperformance is being tolerated because the SSA lacks a system to
adequately measure employee performance and the resolve to address obvious underperformers.
SSA managers demonstrated the tendency to place blame for vessel incidents on individual crew
members, rather than taking responsibility for the tools or systems they lack but require in order
to succeed.
Concluding that an incident is simply due to operator error is a missed opportunity to understand
why the error occurred and how to improve system resilience so that future consequences of
errors are minimized. The human element and mechanical failures can never be completely
eliminated. It is management’s role to develop and maintain systems that minimize the
occurrence of incidents, and the consequences of incidents when they do occur.
The Board should be held accountable for developing and enforcing a strategic plan, and
management should be held accountable for meeting the goals of the strategic plan. To invoke
this accountability, managers should be evaluated on objective performance metrics and goals
that are directly tied to the objectives of the strategic plan.
Holding managers accountable to performance metrics based on a strategic plan will improve
efficiency by aligning efforts, improving the allocation of human resources, and rewarding
excellence while identifying and correcting underperformance.
SSA frontline employees, including maintenance personnel and vessel crew, need to be given the
tools to succeed, beginning with adequate training and equipment that is adequately maintained.




Comprehensive Review of the Steamship Authority’s Operations   3                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 9 of 140

Section 1                   Introduction
1.1        Purpose of Study
The Steamship Authority (SSA) is the primary ferry system providing service to the islands of
Martha’s Vineyard and Nantucket from Cape Cod. In March and early April 2018, an
unprecedented series of mechanical and operational problems occurred on the ferries, resulting in
many unexpected trip cancellations. The events led to an erosion in public confidence and raised
questions about the SSA’s vessel maintenance practices, fleet rotations, public communications
and other aspects of its operations.
The purpose of this study is to understand any systematic problems and organizational
circumstances that allowed or encouraged the problems SSA experienced in the spring of 2018,
and develop practical and effective recommendations that will reduce the chances of any such
problems in the future.

1.2        Scope of Study
The scope of the study was limited to five areas of focus, as defined below:
        Vessel operations. Vessel operations encompasses the management of the vessels: fleet
         scheduling and planning, support logistics, crew scheduling, policies, and procedures. It
         also includes onboard vessel operations, such as navigation, passenger management, deck
         operations, engineering, and standard operating procedures.
        Fleet maintenance. The evaluation of fleet maintenance includes both planned and
         unplanned maintenance events. Planned maintenance events cover both the routine
         maintenance items performed by the SSA personnel and depot-level maintenance that is
         outsourced to contractors and shipyards. The evaluation also includes the methods by
         which the SSA determines maintenance requirements, how resources such as time,
         budget, and personnel training are allocated to conduct maintenance, and how the
         effectiveness of the SSA’s maintenance program is determined.
        Management structure. Management structure is defined as the relationship between
         organizational culture and organizational structure that results in the overall
         organizational climate. This relationship determines the effectiveness of management to
         perform well and meet its objectives. These three elements function in a similar fashion
         as gears in a machine, whereby if they don’t integrate the machine will not run properly.
         A review of the SSA’s management structure focuses on how well integrated these three
         elements are and the resulting performance of the organization. Additionally, this review
         looks closely at recent changes, how management has adapted and the effect they have
         had on its performance.
        Information technology systems. The evaluation of IT Systems includes a complete
         review of the SSA’s IT architecture, including its website/reservation system, finance
         system, phone system, asset maintenance system, email or alert systems and how each
         system is integrated with the other, as well as the redundancy, security and
         hosting/reliability of each system. The SSA has purchased new financial and
         hardware/software recently and implemented redundancy and disaster recovery
         processes. Therefore, much of the review focuses on the integration of information, the
         collection and accuracy of the information, the ease of use and updating the information,
         and the timing or speed in which the information is disseminated to end users.




Comprehensive Review of the Steamship Authority’s Operations   4                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 10 of 140
        Public communications. Public communications will be addressed in a supplemental
         document to this report.

1.3        The Steamship Authority
The Woods Hole, Martha’s Vineyard and Nantucket Steamship Authority’s statutory mission is
to serve as the “Lifeline to the Islands” for everyone from year-round residents, who depend on
the ferries for all commerce and transportation to and from the mainland, to a significant
seasonal population, to the tourists who visit for a day, a week or longer.
The Steamship Authority (SSA) is the primary ferry system providing service to the islands of
Martha’s Vineyard and Nantucket from Cape Cod and the only service that carries vehicles.
Established as an independent public authority in 1960, the authority is governed by a five-
member board with representation from each island (Martha’s Vineyard and Nantucket) and the
mainland communities of Falmouth, Barnstable, and New Bedford. The Port Council, a seven-
member advisory board, consists of appointed members representing the municipal authorities of
the following communities: Barnstable, Fairhaven, Falmouth, Nantucket, New Bedford, Oak
Bluffs, and Tisbury.
The SSA has its principle administrative offices in Falmouth, MA with ferry terminals in Woods
Hole and Hyannis on Cape Cod, Vineyard Haven and Oak Bluffs on Martha’s Vineyard, and a
terminal on the island of Nantucket. They own and operate year-round parking lots in Woods
Hole, Falmouth, and Hyannis and operate seasonal off-site parking lots in Falmouth, Bourne, and
Hyannis. The SSA also has a vessel maintenance facility in Fairhaven and a receiving
warehouse in Falmouth, and it rents property in Mashpee for its reservation office.
The SSA currently services two primary routes; Woods Hole to Martha’s Vineyard (both
Vineyard Haven and Oak Bluffs depending on schedule and season) and Hyannis to Nantucket.
They operate a total of ten vessels carrying passengers, vehicles, and commercial freight trucks.
These ten vessels include five passenger-vehicle ferries, four roll-on/roll-off freight vessels that
carry a limited number of passengers and commercial trucks, and one high-speed passenger-only
catamaran ferry.
The SSA’s budget is supported by operating revenues of about $100 million. Since 1962, the
SSA has had only four annual operating deficits, and it has not had to assess the taxpayers of the
participating communities for monetary support since 1963.

1.4        The Study Team
The study team was made up of consultants from three firms; HMS Consulting and Technical,
Glosten, and Rigor Analytics. The team consisted of subject matter experts, management
consultants, IT consultants, marine engineers, and maritime professionals with experience in
ferry system management. During the course of this independent study, the SSA provided
documentation and information, but did not participate in the analysis or conclusions.




Comprehensive Review of the Steamship Authority’s Operations   5                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 11 of 140

Section 2                   Methodology
This study focused on four primary areas of the SSA’s operations: vessel operations, fleet
maintenance, management structure, and information technology systems. The methods used in
this study were designed to identify the most valuable recommendations to improve these areas
of their operations. This was accomplished through a combination of data review, general
observations by subject matter experts, and root cause analysis.

2.1        Project Plan
A formal project plan document, approved by the SSA as the project sponsor, was agreed upon
and utilized to guide project execution, facilitate communication among stakeholders, and
document the scope and schedule. This was done to align the goals of all parties and ensure a
clear focus on the objectives throughout the project.
The project planning process cooperatively established project objectives and measures for
success before work on the project commenced. The organization of the project team was
defined, and guidelines for decision making and managing conflict and change were established
in writing. The project plan also contained communications protocols and project meeting
schedules.

2.2        Data Requests
Data that was needed to perform analyses was requested from the SSA early in the project
schedule. The SSA provided timely response to requests, allowing the study team to become
familiar with SSA operations in advance of their site visit. Requested data included:
        Paper records – logs, paper charts, correspondences, procedures, policies, administrative
         controls, etc.
        Electronic records – procedures, policies, administrative controls, drawings, performance
         and operational data, analysis results, procurement specifications, etc.
        People – discussions with employees, management, participants, etc.

2.3        Site Visit and General Observations
The project team performed a site visit during a five-day period from Monday July 23rd through
Friday July 27th to make observations and gather data that could not be acquired remotely. One
of the key objectives during the visit was to identify areas in which the SSA excels and what
their key challenges are. General observations were made throughout the visit to gain insights
regarding the culture at the SSA, general operating practices, and the underlying causes and
impacts of recent incidents.
Meetings and interviews were conducted with a broad cross-section of management, staff, front
line workers, ship’s officers and crew, and members of the SSA’s Board and Port Council.
Interview questions were developed in advance, incorporating the best available knowledge at
the time of inception. During the meetings, additional inquiries were made as new information
emerged.

2.4        Root Cause Analysis
This study utilized root cause analysis (RCA) to examine incidents with high potential learning
value, particularly incidents that were likely to be representative of systemic problems across the
organization.

Comprehensive Review of the Steamship Authority’s Operations   6                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 12 of 140
The study team selected an RCA process derived from the American Bureau of Shipping (ABS)
Marine Root Cause Analysis Technique (MaRCAT, Reference 2). In this technique, causal
factors of marine incidents are identified and analyzed in order to identify the underlying root
causes of the incidents.
The objective of the RCA process is to identify where improvements in management systems
could have prevented the causal factors from occurring. Even in instances where individual
personal performance (the human element) or mechanical failures are identified as causal factors
of an incident, this technique shows how the root cause of incidents is almost always the
absence, neglect, or deficiencies of management systems.
A review period was held with the SSA in order to verify the facts surrounding each incident
investigated through the RCA process. This review was performed by conducting
videoconferences with appropriate stakeholders identified by the SSA. The presentation
included a synopsis of each event, demonstration of the causal chain of events, identification of
the key causal factors, and a review of the root cause mapping process. Where necessary, facts
were confirmed or reinvestigated.
More information on the root cause analysis method is presented in Section 3.1.

2.5        Development of Recommendations
The methods described above provided the study team with two primary sources of data with
which to identify challenges at the SSA. This in turn allowed the study team to develop a set of
potential solutions for each challenge.
Solutions to the problems identified by the RCAs are intended to provide systematic
improvements that address the intermediate and root causes of each incident:
        Intermediate solutions – Address the explicit reasons why a causal factor occurred,
         providing quick fixes, but do not address the root cause.
        Root cause solutions – Address underlying deficiencies in management that allow causal
         factors to occur. Typically represent longer term efforts and results.
Solutions were also developed to address problems identified from observations made during the
reconnaissance and data collection process.
The set of solutions from RCAs and General Observations were evaluated for conflicts,
similarities, and synergies. This resulted in a subset of recommendations.
Recommendations were then evaluated for their potential impact and ease of implementation.
Impact represents the net benefit a recommendation has on the organization, in terms of
overcoming one or more of the problems identified in our investigation. Ease of implementation
measures how easily a recommendation can be implemented, based on cost, schedule, labor, and
other potential barriers.
The final recommendations presented in Section 5 are those which maximize impact and
minimize barriers to implementation.




Comprehensive Review of the Steamship Authority’s Operations   7                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 13 of 140

Section 3                   Root Cause Analysis
3.1        Introduction to the Root Cause Analysis Process
The root cause analysis technique used by the study team is a structured approach to
investigating events that was derived from ABS guidance and is a widely accepted standard
across the marine industry (Reference 2). After selecting incidents for analysis and gathering and
preserving the necessary data, a data analysis technique must be adopted.
The analysis technique adopted for this study combines the ‘five-why’s’ technique with causal
factor charting. Combined, this technique charts a chain of building blocks that establishes a
timeline and the relationships between known events and conditions, as illustrated in Figure 1.




Figure 1 Sample causal factor building blocks
Building blocks lead to causal factors, which include structure, machinery, equipment, outfitting,
human errors, and external factors. Incidents may have multiple causal factors.
Intermediate and root causes of the incident are derived from the causal factors using ABS’s root
cause analysis map (see Appendix A). A given causal factor may take a single path through the
map to lead to a root cause, or it may follow multiple paths leading to multiple intermediate and
root causes.
In the following sections, summaries of each root cause analysis are presented. Each summary
provides a synopsis of the incident, identifies the causal factors, and illustrates how the causal
factors were mapped to intermediate and root causes. Specific solutions are presented for each
intermediate and root cause, and a concise list of both immediate solutions and root cause
solutions is presented in Appendix B. Solutions to both the intermediate and root causes were
used to inform the study’s Final Recommendations.
In several cases it was not possible for the team to answer every question or determine the
immediate cause of equipment failures. However, the focus of a root cause analysis is to

Comprehensive Review of the Steamship Authority’s Operations   8                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 14 of 140
determine the failures in management systems which allowed for the immediate cause to have a
negative impact. While it would be nice to know why a particular piece of equipment failed or a
decision was made, the true value of root cause analysis is to identify how that failure could have
been sustained without it resulting in an incident. In each case, the team was successful in
accomplishing this.

3.2        March 15th Grounding of the M/V Woods Hole
On March 15, 2018 at approximately 9:30 am, upon approach to Vineyard Haven Slip #1, the
M/V Woods Hole experienced a temporary loss of main propulsion engine control that resulted
in a soft grounding of the bulbous bow.
Upon approach to the slip, the captain initiated a final maneuver to reach alignment from the
main bridge controls. In the middle of the maneuver, the bridge crew attempted to transfer
control to the starboard wing station. The pilot/mate initiated transfer by going out to the wing
station to take control. The pilot/mate reported to the captain that he was unable to take control
on the bridge wing. At that point, the captain, at the main bridge console, was also unable to
retake control. The captain notified the chief engineer (who was stationed in the Engine Control
Room) to take control locally and attempt to resend it back to the main bridge console. The chief
engineer did so with success, and the captain was able to regain control at the main bridge
console. By this time, the vessel’s bulbous bow had a soft grounding. The vessel was then able
to continue into the slip without further issues.
The main propulsion controls are a newer system from Prime Mover Controls (PMC) with which
the crew had limited experience and had never received formal training .
The chain of events is based on information provided by vessel crew through written statements
and verbal discussions. Additional discussions were held with technical representatives from
PMC and engineering staff. Unfortunately, the M/V Woods Hole is not equipped with a Voyage
Data Recorder (VDR), which may have provided additional insight as to the cause of the failure
to transfer control. Therefore, it was not possible to definitively determine the cause of the
immediate failure of the main propulsion control system. The most likely immediate cause (not
a causal factor) was a failure of the control system itself, which could not be replicated or
verified by PMC technicians, or operator error. While the cause could not be confirmed, the
immediate cause was found to be irrelevant to the root cause of the incident.
The root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A,
and identification of the following causal factors:
Causal Factor #1: Overreliance on institutional knowledge.
Causal Factor #2: Insufficient training on new equipment.
Causal Factor #3: No established procedure.
Causal Factor #4: No process to communicate a potential problem.
Determinations of root causes for these causal factors are described below.

3.2.1          Causal Factor #1: Overreliance on Institutional Knowledge
Control transfer was initiated in close proximity to the slip with no established procedures,
guidelines, or protocols for maneuvering in a way to mitigate risk posed by equipment failures or
human error. The experience of the crew was considered a substitute for risk identification and
training. Guidelines on vessel maneuvering should identify potential risks, including mechanical
failures and operator errors, and ensure vessel maneuvers are initiated in such a way as to
mitigate these risks. In this particular case, if the attempt to transfer control had been initiated

Comprehensive Review of the Steamship Authority’s Operations   9                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 15 of 140
prior to reaching a ‘point of no return’, an opportunity to recover from a failure in the system
would have been provided. As it was, regardless of the cause of the transfer failure, by the time
control was reestablished it was too late to avoid a grounding. Rather than a procedure or
guidelines, the SSA relied solely on the experience of their vessel operators without taking into
account that the control system had been changed in the recent repair period.
This causal factor follows multiple paths when mapped to the root causes:
 Root Cause Mapping: Overreliance on Institutional Knowledge (a)
 Category              Mapping                           Description

 Problem               Human (4)                         The nature of the problem was that a human(s) relied
                                                         on their experience in the organization rather than
                                                         training and therefore did not recognize the need for
                                                         training.

 Problem               Company Employee (12)             The individuals responsible for identifying training
 Category                                                needs were company employees.

 Cause                 Training Personnel                Sufficient training was not provided to successfully
 Category              Qualifications (178)              perform the task.

 Cause Type            No Training (179)                 No decision was made to identify training
                                                         requirements.
                                                         The grounding event wrongly served to identify the
 Intermediate          Training Need Not
                                                         training need. A memo was distributed after the event
 Cause                 Identified (183)
                                                         entitled “MV Woods Hole Captains Training
                                                         Checklist” that included a successful demonstration of
                                                         PMC Control Station Transfers.
 Solution to           A risk assessment for approaching and departing each terminal should be
 Intermediate          performed, identifying potential risks, and providing a means to mitigate each
 Cause                 identified risk.

 Root Cause            SPACS Issue (256)                 SPACs inadequate, confusing, incomplete, or unclear.
 Type

 Root Cause            SPAC / Confusing                  SPACs not specific enough
                       Contradictory or
                       Incomplete (259)



 Root Cause Mapping: Overreliance on Institutional Knowledge (b)
 Category              Mapping                           Description
 Problem               Human (4)                         The nature of the problem was that a human(s) relied on
                                                         their experience in the organization and did not identify the
                                                         risks associated with the task.
 Problem               Company Employee (12)             The individuals responsible for identifying risks were
 Category                                                company employees.
 Cause                 Human Factor (143)                The capabilities and limitations of the individuals involved
 Category                                                were not considered in the design and development of the
                                                         control system.



Comprehensive Review of the Steamship Authority’s Operations       10                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 16 of 140
 Root Cause Mapping: Overreliance on Institutional Knowledge (b)
 Category              Mapping                           Description
 Cause Type            Situational Awareness             The crew was not aware of the risk potential associated
                       (150)                             with transferring control in close proximity to fixed objects.
 Intermediate          Knowledge Based                   Personnel had to make decisions based on specific
 Cause                 Decision Required (157)           knowledge of the system for a successful outcome, but no
                                                         procedure existed and no one else on board had a sufficient
                                                         level of experience with the system.
 Solution to           Tools such as decision trees, job risk assessments and flow charts should be provided to
 Intermediate          aid decision making. Unusual events should be used as a learning and training tool.
 Cause                 Personnel should be trained to use the information they are provided.
 Root Cause            SPACS issue (256)                 SPACs inadequate, confusing, incomplete, or unclear.
 Type
 Root Cause            SPAC / Confusing                  SPACs not specific enough
                       Contradictory or
                       Incomplete (259)



 Root Cause Mapping: Overreliance on Institutional Knowledge (c)
 Category              Mapping                    Description
 Problem               Human (4)                  The nature of the problem was that a human(s) relied on
                                                  their experience in the organization and did not identify the
                                                  unique, vessel specific training needs associated with the
                                                  equipment on board the vessel.
 Problem               Company Employee           The individuals responsible for identifying these training
 Category              (12)                       needs were company employees.
 Cause                 Training Personnel         The training was not sufficient to perform the task.
 Category              Qualifications (178)
 Cause Type            Training Issue (187)       The task was not analyzed, and no testing was performed to
                                                  measure the ability of the crew to perform the task.
 Intermediate          Training Program           The existing training design does not include vessel specific
 Cause                 Design Objectives          familiarization procedures. The SSA’s Pilot Training
                       Issue (188)                Manual addresses route familiarization but not vessel
                                                  familiarization. The “Operations and Safety Manual”
                                                  (published in 1997) includes an operational checklist
                                                  entitled “Familiarization with Bridge Equipment “and a
                                                  “New Crewmember Orientation Checklist”. The checklists
                                                  are not vessel specific, they do not address transfer control
                                                  and there is scanty evidence that the 1997 manual is in use.
 Solution to           The training needs for deck officers should be analyzed, and training criteria and
 Intermediate          curriculum should be established based on those needs.
 Cause
 Root Cause            SPACS Issue (256)          SPACs inadequate, confusing, incomplete, or unclear.
 Type
 Root Cause            SPAC / Not Strict          SPACs not specific enough
                       Enough (258)




Comprehensive Review of the Steamship Authority’s Operations       11                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 17 of 140
3.2.2          Causal Factor #2: Insufficient Equipment Training
SSA management assumed that the task of understanding the transfer of control on the new
system was a skill that would be gained through experience. As a result, risks were not
identified and training procedures were not developed.
 Root Cause Mapping: Insufficient Training on New Equipment
 Category                    Mapping                   Description
 Problem                     Human (4)                 The nature of the problem was that a human(s) did not
                                                       identify the training needs on new equipment associated
                                                       with the transfer of control to the wing stations.
 Problem Category            Company                   The individuals responsible for identifying training needs
                             Employee (12)             were company employees.
 Cause Category              Training /                The training was not sufficient to perform the task.
                             Personnel
                             Qualifications
                             (178)
 Cause Type                  No Training (179)
 Intermediate Cause          Decision Not to           No decision was made to identify training requirements
                             Train (180)               because the risks were not well understood.
 Solution to                 The hazards of the process and tasks associated with approaching a dock or
 Intermediate Cause          pier under normal operations, non-routine operations, and emergency
                             operations should be identified.
 Root Cause Type             SPACS Issue               SPACs inadequate, confusing, incomplete, or unclear.
                             (256)
 Root Cause                  No SPAC / Issue           SPACs not specific enough.
                             Not Addressed
                             (257)

3.2.3          Causal Factor #3: Lack of Established Procedures
A vessel-specific transfer control procedure did not exist at the time of the incident.
 Root Cause Mapping: No Established Procedure
 Category                    Mapping                   Description
 Problem                     Human (4)                 The nature of the problem was that a human(s) did not
                                                       consider the importance of having a written procedure
                                                       for the task.
 Problem Category            Company                   The individuals responsible for identifying the need for
                             Employee (12)             procedures on new equipment in order to maintain
                                                       operational discipline were company employees.
 Cause Category              Procedures (120)          No procedure to perform the task existed.
 Cause Type                  Not Used (121)
 Intermediate Cause          No Procedure for
                             task or operation
                             (122)
 Solution to                 A procedure should be developed for transfer control. All modes of operation
 Intermediate Cause          and maintenance procedures should be addressed.
 Root Cause Type             SPACS Issue               SPACs inadequate, confusing, incomplete, or unclear.
                             (256)


Comprehensive Review of the Steamship Authority’s Operations      12                               13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 18 of 140
 Root Cause Mapping: No Established Procedure
 Category                    Mapping                   Description
 Root Cause                  No SPAC / Issue           No SPAC existed for the situation involved.
                             Not Addressed
                             (257)

3.2.4          Causal Factor #4: No Communication Process
The new control system was not well understood by the crew and there was no means to
communicate this problem to management in order to seek a remedy.
 Root Cause Mapping: No Process to Communicate the Problem
 Category                    Mapping                   Description

 Problem                     Human (4)                 The nature of the problem was that a human(s) knew that
                                                       the control system was not well understood by crew
                                                       members responsible for operating it and did not
                                                       communicate the issue to management because there was
                                                       no established protocol to do so.

 Problem Category            Company                   The individuals responsible for ensuring positive two-
                             Employee (12)             way communication between the crew and management
                                                       were company employees.

 Cause Category              Human Factor              Crew understood a training deficit existed but there was
                             (143)                     no formal means of reporting and tracking these
                                                       observations to management.
 Cause Type                  Problem
                             Identification and
                             Control Issue (89)

 Intermediate Cause          Problem Reporting
                             Issue (90)
                             A simple method should be established for vessel personnel to provide
 Solution to
                             suggestions and feedback to shore management. Event reporting guidelines
 Intermediate Cause
                             should be developed and vessel crews should be trained on the types of events
                             that should be reported.
 Root Cause Type             SPACS issue (256)         SPACs inadequate, confusing, incomplete, or unclear.

 Root Cause                  No SPAC / Issue           No SPAC existed for the situation involved.
                             Not Addressed
                             (257)




Comprehensive Review of the Steamship Authority’s Operations      13                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 19 of 140
3.2.5          Solutions to Root Causes – March 15th Grounding of the M/V Woods
               Hole
 Causal Factor                Solutions
                              Solicit comments and recommendations from operations and
 1(a). Overreliance
                              maintenance personnel regarding the proper function and operation of
 on Institutional
                              the transfer control system and resolve each comment. Utilize all
 Knowledge
                              available information and knowledge to establish vessel specific
                              instructions regarding how to properly transfer control. Incorporate
                              these instructions into a vessel specific training and familiarization
                              program that addresses recency.
                              Provide adequate staffing with the necessary knowledge and
 1(b).
                              experience.
 1(c).                        Improve the level of detail in all training material. Provide vessel
                              specific familiarization procedures that includes physical demonstration
                              if competencies.
 2. Insufficient              Compile a list of vessel specific procedures and compare them to the
 Training on New              existing list. Define and document any missing procedures and
 Equipment                    communicate them to fleet.

 3. No Established            Establish a system of document control that clearly indexes the current
 Procedure                    library of procedures. OEM manuals do not replace vessel specific
                              procedures.

 4. No Process to             Develop an enhanced reporting process to ensure risk recognition, share
 Communicate                  recognized hazards and gather data.
 Problem

3.3        Delays to M/V Island Home Return to Service
In the winter and spring of 2018 the M/V Island Home went through an overhaul and repair
period which began at a local shipyard and ended at the Fairhaven repair facility. The Island
Home was scheduled to return to service on March 24th but was delayed a total of 12 days and
did not return to service until April 5th. While delays are common in shipyard periods, in this
case in particular the impact was felt throughout the system as other vessels were out of service
for mechanical and other reasons, stretching the capacity of the system.
On October 23, 2017 the contract for repair work on the M/V Island Home was awarded to
Senesco Marine for a planned haul-out on January 12, 2018. The scope of work included
standard drydock items such as hull cleaning, preparation and painting, sea valves, shafts and
seals, propellers, rudders, as well as allowances for potential discovery items such as hull plating
replacement. In addition to standard overhaul items, there were a few projects which would
require additional planning and close coordination between the shipyard and the SSA. These
projects included the replacement of the bow thruster prime movers (converting from
electrically-driven to diesel engine-driven), a critical system.
The bow thruster project became the critical path of the repair schedule due to delays in that
specific project. These delays eventually resulted in late delivery of the M/V Island Home into
service. While this is obvious in hindsight, it may not have been obvious during the course of
the project because a project schedule did not exist. While it is normally considered best practice
to develop, monitor and maintain a project schedule in a GANTT chart format which identifies


Comprehensive Review of the Steamship Authority’s Operations   14                       13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 20 of 140
the critical path, it was not a requirement in the contract with Senesco Marine and one was not
provided.
Between contract award and delivery of the M/V Island Home to the shipyard, a period of
approximately 80 days, a considerable amount of planning, procurement of long lead time items
and coordination between the contractor, their subcontractors and the SSA was necessary.
Typically, a key step to this coordination is to convene a kick-off meeting including all relevant
parties. This would allow the project team to confirm the scope of work, identify risks to the
project (such as long lead time items), define quality assurance expectations, and confirm
engineering and procurement responsibilities, among other things. However, a kick-off meeting
was not held and formal communication between parties could not be confirmed.
In accordance with the contract, the M/V Island Home was delivered to the shipyard on January
12th. On the same date, the bow thruster engine gears, which were owner furnished equipment
(OFE), were also delivered to the shipyard. Other components of the bow thruster project were
the responsibility of the shipyard to procure. Of these, the gear couplings were ordered late and
the prime mover engines were delivered late. Reasons for these delays are unknown, but both of
these lapses created delay in the schedule (without a project schedule it is difficult to identify the
exact impact).
Routine repair projects were completed by the shipyard without notable delays or impacts to the
overall schedule. Upon delayed receipt of the bow thruster engines on February 7th, it was
discovered that the engine foundations which had been fabricated by Senesco according to
drawings provided by the engine manufacturer did not fit the engines and would require rework.
This event introduced additional delay on the critical path.
On March 9th, the M/V Island Home departed the shipyard for the Fairhaven repair facility. All
routine work was complete at this time, including some additional work items introduced via
discovery (a typical occurrence in drydockings) and addressed with change orders. The bow
thruster project and some topside painting was not complete at this time. Senesco planned to
mobilize their team (including their subcontractors) to Fairhaven to complete these outstanding
tasks. This was approximately 15 days past the planned departure. As delays in shipyard are
common, the practice of follow-up dockside repair work in Fairhaven provides the SSA with
flexibility to adjust the work performed in order to meet the schedule for returning vessels to
service. In this particular case, the scope of work at Fairhaven was adjusted but the bow thruster
project remained the critical path overall and extended the delay past the planned departure from
Fairhaven.
Work on the bow thruster project at Fairhaven continued through the month of March. A US
Coast Guard inspection scheduled for March 29th was cancelled as initial testing on the prime
movers identified issues with the control system. Further testing proved successful and the
USCG attended testing on April 3rd, at which point several issues with bridge controls of the
system were identified. These issues were addressed by technicians and on April 5th the USCG
returned for testing and trials and cleared the vessel for service. Later that day the M/V Island
Home entered revenue service.
Root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A and
identification of the following causal factors:
Causal Factor #1: Management of project not fully defined.
Causal Factor #2: Inability to accurately track progress against a project schedule, specifically
the critical path.
Causal Factor #3: Ongoing monitoring (quality control) of shipyard’s activities was inadequate.


Comprehensive Review of the Steamship Authority’s Operations   15                     13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 21 of 140
Determinations of root causes for these causal factors are described below.

3.3.1          Causal Factor #1: Lack of Project Management Definition
When the contract for the drydocking and repairs of the M/V Island Home was awarded to
Senesco Marine, there were approximately 80 days until the vessel was to be delivered. The
scope of work contained several projects that were not routine and would require careful
planning and coordination between the SSA, Senesco and their subcontractors, in particular the
bow thruster project. This project alone was particularly complex because there were
components and engineering required to be provided by both the SSA (as OFE) and Senesco,
rather than one party being fully responsible for the entire project. The SSA engineering team
failed to identify the risks associated with this complexity and develop a project plan which
would define all aspects of the project, including responsibilities, expectations, communications
protocols, scheduling, procurement, and quality assurance. A kick-off meeting with Senesco and
the subcontractors was not held to communicate these critical aspects of the project to all and
confirm all parties were in agreement and mutual understanding.
Fully defining the management of the project would have clarified any questions or doubts
among Senesco, their subcontractors and the SSA project team. It is likely this would have
prevented missteps by the team, such as Senesco’s failure to order critical components on time,
inaccurate drawings being utilized, or testing failures.
This causal factor follows multiple paths when mapped to the root cause(s).
 Root Cause Mapping: Management of Project Not Fully Defined (a)
 Category              Mapping                    Description
 Problem               Human (4)                  The nature of the problem was that human(s) did not take
                                                  proper steps to coordinate with contractors and define
                                                  responsibilities, scope of work and project schedule.
 Problem               Company Employee           The individuals responsible for defining the project were
 Category              (12)                       company employees.
 Cause                 Procedures (120)           A process or procedure for defining the project was
 Category                                         necessary to guide company employees.
 Cause Type            Not Used (121)             A procedure was not used.
 Intermediate          No Procedure for           The lapses in management of the project by both company
 Cause                 Task / Operation           employees and contractors were due to not fully defining
                       (122)                      the project itself. The company did not have a procedure for
                                                  this task, to provide guidance on fully defining an overhaul
                                                  project from its outset.
 Solution to           A Project Plan should be developed for the proper and full definition of any major
 Intermediate          repair project. All parties should participate in a kick-off meeting to review the
 Cause                 plan and confirm its definition.
 Root Cause            SPACS Issue (256)          The issue was not identified and therefore no SPACs
 Type                                             existed to address it. It was apparent that the management
 Root Cause            No SPACs / Issue           of routine overhauls and repairs is based solely on
                       Not Addressed              institutional knowledge with no established process to
                       (257)                      address project management by a team, such as developing
                                                  and communicating a project plan.




Comprehensive Review of the Steamship Authority’s Operations     16                            13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 22 of 140
 Root Cause Mapping: Management of Project Not Fully Defined (b)
 Category              Mapping                    Description
 Problem               Human (4)                  The nature of the problem was that human(s) did not take
                                                  proper steps to coordinate with contractors, define
                                                  responsibilities, scope of work and project schedule.
 Problem               Company Employee           The individuals responsible for defining the project were
 Category              (12)                       company employees.
                       Permanent Officers
                       (10)
                       Third Party (13)
 Cause                 Responsibility /           The responsibility and authority of individuals involved in
 Category              Authority (200)            the project should be clearly defined and established in
                                                  writing to avoid confusion.
 Cause Type            Responsibility /           The Owner’s project team was loosely defined.
                       Authority Not              Responsibilities and authority were based on past
                       Defined (201)              experiences and not clearly established. Responsibilities of
                                                  contractors were not confirmed.
 Intermediate          Responsibility /           A critical part of defining a project is to clearly define the
 Cause                 Authority Not              responsibilities and authority of all parties involved in order
                       Defined (201)              to avoid confusion and hold team members accountable.
 Solution to           In developing a project plan, all responsibilities and authority should be clearly
 Intermediate          defined. Communicate to all parties in order to confirm and address any conflicts.
 Cause
 Root Cause            SPACS Issue (256)          The issue was not identified and therefore no SPACs
 Type                                             existed to address it. Although the engineering managers
 Root Cause            No SPACs / Issue           and senior vessel crew members have extensive experience
                       Not Addressed              with routine overhauls and repair projects, without clearly
                       (257)                      defined roles and responsibilities there is a high risk of
                                                  miscommunication and failures of individuals, contributing
                                                  to unnecessary delays or additional costs.



3.3.2          Causal Factor #2: No Project Schedule Tracking
For any project there are four basic elements that must be monitored, adjusted, and balanced in
order to ensure success: scope of work, quality of work, cost, and schedule. For any given
project these elements are prioritized in order to aid the project team in decision-making. For the
M/V Island Home overhaul period in general and the bow thruster project in particular, schedule
should have been a priority, considering the demand placed on the vessels in preparation for the
busy season. This cannot be definitively affirmed at this time without a project plan, but it was
implied by a liquidated damages provision contained within the contract. A critical provision
which the contract did not contain was a requirement for the prime contractor to provide a
project schedule. Without a project schedule it is impossible to accurately monitor progress and
the impact of delays.
 Root Cause Mapping: Project Schedule
 Category                    Mapping                   Description
 Problem                     Human (4)                 The nature of the problem was that a human(s) did not
                                                       identify the need for a project schedule.



Comprehensive Review of the Steamship Authority’s Operations      17                              13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 23 of 140
 Root Cause Mapping: Project Schedule
 Category                    Mapping                   Description
 Problem Category            Company                   The individuals responsible for identifying the need were
                             Employee (12)             company employees.
 Cause Category              Procedures (120)          The problem was caused by the lack of a policy or
                                                       procedure for requiring a project schedule to be
                                                       developed for any project over certain thresholds.
 Cause Type                  Not Used (121)            A procedure was not used.
 Intermediate Cause          No Procedure for          The inability of the project team to accurately forecast
                             Task / Operation          delivery, track progress, and make adjustments was due
                             (122)                     to the lack of a project schedule identifying a critical
                                                       path.
 Solution to                 Develop a policy to require that all projects over certain thresholds have a
 Intermediate Cause          project schedule which identifies the critical path. Monitor and update the
                             schedule regularly.
 Root Cause Type             SPACS Issue               The issue was not identified and therefore no SPACs
                             (256)                     existed to address it. The lack of a policy requiring a
 Root Cause                  No SPAC / Issue           project schedule, whether provided by the contractor or
                             Not Addressed             developed by the SSA project team, contributed to the
                             (257)                     project team’s inability to accurately track progress, and
                                                       identify the impact of delays.

3.3.3          Causal Factor #3: Insufficient Shipyard Management
Even for the most routine overhaul projects it is necessary to monitor the activities of the
contractor(s). Complex projects require additional oversight. Shipyards may perform some level
of quality control and project management, but none should be assumed. Even if they do, the
shipyard’s priorities are not always aligned with their clients. Monitoring of a shipyard project
necessitates more than simply having personnel on site. Due to the lack of a project plan, a
project schedule and routine project meetings, personnel on site were unable to perform adequate
monitoring.
This causal factor follows multiple paths when mapped to the root cause(s).
 Root Cause Mapping: Quality Control (a)
 Category                    Mapping                   Description
 Problem                     Human (4)                 The nature of the problem was that a human(s)
                                                       underestimated the need for monitoring of the contractor.
 Problem Category            Company                   The individuals responsible for identifying the need were
                             Employee (12)             company employees.
 Cause Category              Procedures (120)          A policy or procedure for establishing minimum
                                                       monitoring of contractors.
 Cause Type                  Not Used (121)            A procedure was not used.
 Intermediate Cause          No Procedure for          Inadequate monitoring of the shipyard’s progress
                             task or operation         contributed to delays and inappropriate responses or
                             (122)                     adjustments.
 Solution to                 Develop a policy or procedure identifying required levels of project
 Intermediate Cause          monitoring, based on specific thresholds.
 Root Cause Type             SPACS Issue               The issue was not identified and therefore no SPAC
                             (256)                     existed for the situation. As the level of monitoring of


Comprehensive Review of the Steamship Authority’s Operations       18                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 24 of 140
 Root Cause Mapping: Quality Control (a)
 Category                    Mapping                   Description
 Root Cause                  No SPAC / Issue           the shipyard was inadequate, several missteps on the
                             Not Addressed             shipyard’s part were not identified in time to prevent
                             (257)                     them, resulting in delays.



 Root Cause Mapping: Quality Control (b)
 Category                    Mapping                   Description
 Problem                     Human (4)                 The nature of the problem was that a human(s)
                                                       underestimated the need for monitoring of the contractor.
 Problem Category            Company                   The individuals responsible for identifying the need were
                             Employee (12)             company employees.
 Cause Category              Training /                Training was not provided to project team.
                             Personnel                 Qualifications were not established.
                             Qualifications
                             (178)
 Cause Type                  No Training (179)
 Intermediate Cause          Training Need Not         Training for project team was not provided and
                             Identified (183)          necessary qualifications were not determined in order to
                                                       ensure team was prepared or equipped to perform
                                                       adequate monitoring of the shipyard.
 Solution to                 Develop a policy identifying necessary qualifications required of project team
 Intermediate Cause          and provide adequate training where identified.
 Root Cause Type             SPACS Issue               The issue was not identified and therefore no SPAC
                             (256)                     existed for the situation. Without the proper
 Root Cause                  No SPAC / Issue           qualifications or training, the project team was unable to
                             Not Addressed             perform adequate quality control of the shipyard’s work
                             (257)                     and progress.


3.3.4          Solutions to Root Causes – Delays to M/V Island Home Return to
               Service
 Causal Factor               Solutions

 1(a). Management             Develop a Project Plan template to be used for all projects meeting or
 of Project Not               exceeding certain thresholds, such as capital value or complexity.
 Fully Defined                Establish a policy requiring a project plan and basic levels of
                              documentation and communications commensurate with the specific
                              project.
 1(b).                        Clearly define the roles and responsibilities of every team member
                              involved in an overhaul project. Identify authority levels and decision-
                              making protocols. Communicate these with all parties involved,
                              including contractors and subcontractors.
 2. Project                   Develop a policy requiring a project schedule with specific
 Schedule                     requirements (i.e. critical path identified) be developed for all projects
                              exceeding certain thresholds. Ensure that the project schedule is
                              updated on a predetermined frequency, changes or delays are



Comprehensive Review of the Steamship Authority’s Operations       19                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 25 of 140
 Causal Factor                Solutions
                              communicated to the project team and adjustments are made when
                              necessary.
 3(a). Project                Develop a policy and supporting procedures which identify project
 Monitoring                   monitoring requirements. Ensure that proper resources and personnel
                              are provided to accomplish the necessary level of monitoring.
 3(b).                        Develop a policy to ensure all project team personnel are trained in
                              project management disciplines and meet the proper qualifications for
                              individual responsibilities as assigned. Designated project managers
                              should receive formal project management training.

3.4        March 17th Blackout of M/V Martha’s Vineyard
On March 17th, 2018, an improperly attached starter wire on Generator #3 caused the electrical
plant of the M/V Martha's Vineyard to black out. The blackout was accompanied by a small fire
at the generator which was handled by vessel crew. Following the incident, the crew put
Generator #1 and Generator #2 online and restored the plant. The USCG attended and allowed
the vessel to proceed with passenger operations based on the availability of the other two
generators. When restoring the plant on Generator #1 and Generator #2, the crew did not start
the fuel oil transfer pump, which maintains the fuel service tank in a full state. The level in the
fuel oil service tank dropped throughout the day until all engines shut down from lack of fuel,
while the vessel was approximately 15 minutes into a trip to Woods Hole from Vineyard Haven.
No low fuel level alarm was annunciated by the vessel automation and the vessel crew failed to
notice the dropping fuel level throughout the day.
Root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A, and
identification of the following causal factors:
Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.
Causal Factor #2: A formal evaluation of the initial blackout casualty was not performed.
Causal Factor #3: Changes to the vessel configuration were not adequately conveyed to
management and circulated with crew.
Causal Factor #4: The periodic safety test procedure did not include tests it should have.
Causal Factor #5: There was inadequate testing of the vessel prior to returning the vessel to
service.
Determinations of root causes for these causal factors are described below.

3.4.1          Causal Factor #1: Fuel Pump not Restarted with Plant
Fuel for the main engines and generators is pulled from a fuel oil service tank. A fuel transfer
pump continuously transfers fuel from the storage tank to the service tank. The fuel transfer
pump is intended to be always on. The service tank overflow pipe is routed back to the storage
tank, such that if the service tank is full, the excess fuel transferred from the storage tank to the
service tank is returned to the storage tank.
The startup procedure for M/V Martha’s Vineyard includes starting the fuel transfer pump. In
this incident, some vessel auxiliary machinery was restarted, but the fuel transfer pump was not
restarted. Eventually, this led to a complete depletion of the service tank. If the standard vessel
startup procedure had followed the blackout, the incident would not have occurred.


Comprehensive Review of the Steamship Authority’s Operations   20                      13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 26 of 140
This causal factor follows multiple paths when mapped to the root cause.
 Root Cause Mapping: Fuel Pump Not Restarted (a)
        Category                   Mapping                                    Description

 Problem                     Human (4)                 The nature of the problem was that a human (the vessel
                                                       crew) did not restart the fuel transfer pump following
                                                       blackout.

 Problem Category            Permanent Crew            The crew who were responsible for restoring power to
                             (10)                      the vessel after blackout and did not restart the pump
                                                       were permanent SSA vessel crew.

 Cause Category              Procedures (120)          There was no standard operating procedure for how to
                                                       restore normal operation of the vessel after a blackout.
 Cause Type                  Wrong /
                             Incomplete (135)

 Intermediate Cause          Incomplete /              Although there was a procedure for starting the vessel
                             Situation Not             from deadship that includes starting the fuel transfer
                             Covered (141)             pump, there was not a checklist for ensuring normal
                                                       operation of the vessel after startup from any condition,
                                                       including restart from a blackout.

 Solution to                 The vessel should have a checklist for normal operation after startup.
 Intermediate Cause

 Root Cause Type             SPACs Issue (256)         Inadequate company policies, procedures, and checklists
                                                       for how to ensure continuous, normal operation of the
                                                       vessel contributed to the occurrence of this incident.

 Root Cause                  SPACs Confusing,          At the root of this causal factor was a lack of standard
                             Contradictory, or         vessel operating procedures to ensure continuous, normal
                             Incomplete (259)          operation of the vessel. Such operating procedures are
                                                       particularly important for ensuring recovery from
                                                       unusual events, such as an unexpected plant blackout.
                                                       It was observed that vessel procedures and checklists
                                                       generally only targeted and were utilized by new vessel
                                                       crew, whereas experienced crew relied on their
                                                       experience and memory. Certain critical “catch-all”
                                                       checklists should be implemented as part of company
                                                       policy.



 Root Cause Mapping: Fuel Pump Not Restarted (b)
 Category                    Mapping                   Description

 Problem                     Human (4)                 The nature of the problem was that a human (the vessel
                                                       crew) did not restart the fuel transfer pump following
                                                       blackout.

 Problem Category            Permanent Crew            The crew who were responsible for restoring power to
                             (10)                      the vessel after blackout and did not restart the pump
                                                       were permanent SSA vessel crew.


Comprehensive Review of the Steamship Authority’s Operations       21                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 27 of 140
 Root Cause Mapping: Fuel Pump Not Restarted (b)
 Category                    Mapping                   Description

 Cause Category              Training/Personnel        The crew members were not trained to ensure normal
                             Qualifications            operation of the vessel in the event of restarting due to a
                             (178)                     plant blackout. Following the normal startup procedure
                                                       would have resulted in the fuel pump being restarted.

 Cause Type                  No Training (179)         Crew were not trained on a procedure to follow to ensure
                                                       normal operation of the vessel after restarting the plant.

 Intermediate Cause          Training Need Not         Vessel management did not recognize the need to train
                             Identified (183)          its crew to utilize checklists to ensure normal operation
                                                       of the vessel after starting the plant.

 Solution to                 The crew should be trained to run through a checklist to ensure normal
 Intermediate Cause          operation of the vessel after any start or restart of the vessel’s plant.

 Root Cause Type             SPACs Issue (256)         Inadequate company policies, procedures, and checklists
                                                       for how to ensure continuous, normal operation of the
                                                       vessel contributed to the occurrence of this incident.

 Root Cause                  SPACs Confusing,          At the root of this causal factor was the lack of
                             Contradictory, or         management system policies governing training at the
                             Incomplete (259)          SSA. More specifically, the SSA is lacking crew
                                                       training on procedures for how to ensure normal
                                                       operation of the vessel at any given point in time.
                                                       It was observed that vessel procedures and checklists
                                                       generally only targeted and were utilized by new vessel
                                                       crew, whereas experienced crew relied on their
                                                       experience and memory.



3.4.2          Causal Factor #2: Formal Evaluation of Initial Blackout Casualty Not
               Performed
After the crew extinguished the fire and restored power to the plant by placing Generators #1 and
#2 online in parallel, the USCG was notified of the incident. The USCG issued a CGForm835
identifying a deficiency for Generator #3 but allowed the vessel to return to service based on the
availability of two working generators and the assumption that all other systems were operating
normally. In fact, the vessel was not operating normally. In addition to undetected damage to
certain systems, fuel was being depleted from the service tank but not being refilled from the
storage tank because the fuel transfer pump had not been restarted.
A formal and thorough process for completing incident investigations would have identified all
the consequences of the plant blackout, including that the fuel transfer pump was offline and
required a restart. The SSA relied on institutional knowledge of its vessel crew to return the
vessel to normal operation. An opportunity to recognize that the vessel was not operating
normally was missed, which eventually led to the incident.




Comprehensive Review of the Steamship Authority’s Operations       22                              13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 28 of 140
 Root Cause Mapping: Incident Evaluation Not Performed
 Category                  Mapping           Description

 Problem                   Human (4)         The nature of the problem was that humans (SSA Management)
                                             did not develop or institute policies requiring investigations of
                                             incidents.

 Problem Category          Company           Development of policies is the responsibility of management.
                           Employee
                           (12)

 Cause Category            Procedures        If an adequate procedure for conducting an incident investigation
                           (120)             had been in place and utilized, the abnormal operation would
                                             have been identified.

 Cause Type                Not Used          An adequate procedure for conducting an incident investigation
                           (121)             was not used.

 Intermediate              No                There was no standard procedure for conducting an incident
 Cause                     Procedure         investigation.
                           for Task /
                           Operation
                           (122)

 Solution to               A standard operation procedure for conducting thorough incident investigations
 Intermediate              should be developed, to ensure all systems are operating normally, identify
 Cause                     remedial actions, and immediately begin data collection that may be helpful in
                           identifying any persistent, hidden issues.

 Root Cause Type           SPACs             Inadequate company policies, procedures, and checklists for how
                           Issue (256)       to ensure continuous, normal operation of the vessel contributed
                                             to the occurrence of this incident.

 Root Cause                No SPAC /         At the root of this causal factor was the lack of company policies
                           Issue Not         for conducting thorough investigations immediately after
                           Addressed         incidents or near misses occur.
                           (257)



3.4.3          Causal Factor #3: Vessel Configuration Changes Not Communicated
Fuel is pumped to the main engines and generators at a constant rate, and any excess fuel not
demanded by the engines is returned to fuel tanks through return fuel piping. Valving allows the
crew to direct the return fuel to either the storage tank or the service tank. When the service tank
is full and the fuel return is directed back to the service tank, the service tank will provide
enough fuel for more than a normal operating day without the fuel transfer pump. When the
service tank is full and the fuel return is directed to the storage tank, the service tank will provide
enough fuel for just under 12 hours of operation without the fuel transfer pump.
Following normal operating procedures, the vessel crew sounded the service tank on the morning
of the incident and found that it was full. However, the vessel crew was not aware that the fuel
return had recently been redirected to the storage tank instead of the service tank. The crew did
not notice that the level of fuel in the service tank was steadily dropping throughout the day.


Comprehensive Review of the Steamship Authority’s Operations     23                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 29 of 140
Had the changes to the fuel return piping been communicated to the crew effectively, the crew
would have understood that the tank sounding that morning did not guarantee adequate fuel in
the service tank to last the entire day. This may have resulted in the crew paying closer attention
to the service tank fuel level throughout the day, observation that the fuel level was dropping,
and investigation and resolution of the problem prior to the incident occurring.
This causal factor follows multiple paths when mapped to the root cause.
 Root Cause Mapping: Changes to Configuration Not Communicated (a)
 Category                      Mapping               Description

 Problem                       Human (4)             The nature of the problem was that a human (a crew
                                                     member) changed the lineup of the fuel system piping
                                                     configuration of the fuel return but did not adequately
                                                     communicate that change to others in the organization
                                                     who needed to know.

 Problem Category              Permanent Crew        The crew who did not adequately communicate the
                               (10)                  changes was a permanent SSA vessel crew member.

 Cause Category                Communications        The problem was caused by a communication failure.
                               (220)

 Cause Type                    Duty / Watch          The communication failed to occur during a handover of
                               Handover Issue        responsibilities from one crew member to another.
                               (241)

 Intermediate Cause            Communication         The communication failure occurred when a change that
                               at the Watch          was made to the configuration of the vessel was not
                               Handover Issue        adequately communicated to the rest of the crew, or to
                               (243)                 management.

 Solution to                   Watch processes and communication tools should be modified to ensure that
 Intermediate Cause            all plant configuration changes are documented in a way that is useful to
                               vessel crews. For example, include ‘fuel returns to storage tank’ on a wipe
                               board, along with information like ‘#1 pumps online/#2 pumps standby’.

 Root Cause Type               SPAC Issue            Inadequate company policies and administrative controls
                               (256)                 contributed to the occurrence of this incident.

 Root Cause                    No SPAC / Issue       At the root of this causal factor were inadequate company
                               Not Address           policies for documenting changes to vessel configurations
                               (257)                 and procedures for changes of watch.



 Root Cause Mapping: Changes to Configuration Not Communicated (b)
 Category                      Mapping               Description

 Problem                       Human (4)             The nature of the problem was that a human (a crew
                                                     member) changed the lineup of the fuel system piping
                                                     configuration of the fuel return but did not adequately
                                                     communicate that change to others in the organization
                                                     who needed to know.




Comprehensive Review of the Steamship Authority’s Operations       24                           13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 30 of 140
 Root Cause Mapping: Changes to Configuration Not Communicated (b)
 Category                      Mapping               Description

 Problem Category              Permanent Crew        The crew who did not adequately communicate the
                               (10)                  changes was a permanent SSA vessel crew member.

 Cause Category                Management            The problem resulted from a lack of policies regarding
                               Systems (72)          authorization and documentation of operational changes.

 Cause Type                    Change Control        Vessel operation was changed without review and/or
                               Issue (95)            authorization, and without documentation.

 Intermediate Cause            Change Not            The crew made a change to the plant configuration with
                               Identified (96)       impacts to vessel operation without communicating it to
                                                     management for review or documenting it in a way that
                                                     would allow management to identify and review it. The
                                                     change would not have been approved by management.

 Solution to                   Management must have active control of how the vessel plants are operated.
 Intermediate Cause            Develop policies that explain what plant configuration changes are allowed at
                               the discretion of the crew, what configuration changes are not allowed, and
                               how all such changes are communicated and documented.

 Root Cause Type               SPAC Issue            Inadequate company policies and administrative controls
                               (256)                 contributed to the occurrence of this incident.

 Root Cause                    No SPAC / Issue       At the root of this causal factor were inadequate company
                               Not Address           policies for understanding and controlling how their crews
                               (257)                 operate their vessels.



3.4.4          Causal Factor #4: Incomplete PSTP
The service tank on M/V Martha’s Vineyard is required to have an alarm that annunciates when
fuel level drops to a dangerously low level. The alarm system for the service tank was not
properly configured and did not annunciate when fuel was running low.
In accordance with USCG requirements, testing was undertaken following the vessel’s periodic
safety test procedures (PSTP). Fuel oil service tank level alarms, which are considered by the
USCG to be vital automation and are required to have been part of this PSTP, were not. If they
had been, the improperly configured service tank alarm system would have been identified and
rectified, and the low-level alarm would have notified the crew of the problem prior to the
blackout.
 Root Cause Mapping: Incomplete PSTP
 Category                      Mapping              Description

 Problem                       Human (4)            The nature of the problem was that a human failed to
                                                    include adequate testing of the service tank fuel level alarm
                                                    system in the development of the PSTP.

 Problem Category              Company              A member of the SSA management was responsible for the
                               Employee (12)        development of the PSTP (either by other SSA employees
                                                    or a contractor).


Comprehensive Review of the Steamship Authority’s Operations       25                            13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 31 of 140
 Root Cause Mapping: Incomplete PSTP
 Category                      Mapping              Description

 Cause Category                Management           A failure in management systems resulted in the approval
                               Systems (72)         of a PSTP that should not have been approved.

 Cause Type                    Document /           The issue was contained in the PSTP, which is a controlled
                               Drawing              engineering document.
                               Control Issue
                               (100)

 Intermediate Cause            Documentation        The PSTP did not include a test that is required by relevant
                               Content              regulatory authorities.
                               Inaccurate or
                               Incomplete
                               (101)

 Solution to                   The PSTP should be revised to include all tests required per USCG rules. If
 Intermediate Cause            the SSA does not possess sufficient engineering capability to ensure
                               completeness and accuracy of the test document, external engineering
                               resources should be used.

 Root Cause Type               SPACs Issue          Inadequate company policies and administrative controls
                               (256)                contributed to the occurrence of this incident.

 Root Cause                    SPACs                At the root of this causal factor were ineffective company
                               Confusing,           policies for overseeing shipyard work, specifically the
                               Contradictory,       maintenance of critical regulatory documents, such as the
                               or Incomplete        PSTP.
                               (259)



3.4.5          Causal Factor #5: Inadequate Vessel Testing
After a vessel undergoes modifications, especially significant ones like a midlife refit, it should
not be accepted from the shipyard until adequate testing is performed by the shipyard to prove
satisfactory operation.
Testing of vital alarm systems, including the service tank low level alarm, should have been
required by the SSA before accepting delivery of the vessel from its midlife refit. If rigorous
testing had been completed, the improperly configured service tank alarm system would have
been identified and rectified, and the low-level alarm would have notified the crew of the
problem prior to the blackout.
 Root Cause Mapping: Inadequate Testing
 Category                      Mapping            Description

 Problem                       Machinery /        The nature of the problem was an improperly functioning
                               Equipment (2)      tank level alarm system for the fuel service tank.

 Problem Category              Installation /     The fuel alarm system was improperly configured during
                               Fabrication        modification associated with the shipyard project, such that
                               Problem (9)        it would not annunciate when fuel was running low.



Comprehensive Review of the Steamship Authority’s Operations      26                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 32 of 140
 Root Cause Mapping: Inadequate Testing
 Category                      Mapping            Description

 Cause Category                Management         Inadequate procurement control resulted in the acceptance of
                               Systems (72)       the improperly configured alarm system.

 Cause Type                    Purchasing         Acceptance of the improperly configured alarm system was
                               Issue (112)        a result of a purchasing issue.

 Intermediate Cause            Inspection on      Inadequate acceptance criteria and approval for the alarm
                               Receipt Issue      system resulted in the acceptance of the improperly
                               (116)              configured alarm system.

 Solutions to                  SSA personnel or contractors acting as the owner's representative during
 Intermediate Causes           shipyard or repair periods must be sufficiently involved with all vessel
                               modifications to critical systems and equipment to monitor the quality of the
                               work. Formalized test and inspection plans should be utilized to ensure all
                               inspections and tests are thorough, and to provide a record of all
                               inspections/tests.

 Root Cause Type               SPACs Issue        Inadequate company policies and administrative controls
                               (256)              contributed to the occurrence of this incident.

 Root Cause                    SPACs              At the root of this causal factor were inadequate company
                               Confusing,         policies for overseeing shipyard work, specifically
                               Contradictory,     acceptance approval of procured equipment and completed
                               or Incomplete      work.
                               (259)



3.4.6          Solutions to Root Causes - March 17th Blackout of M/V Martha’s
               Vineyard
     Causal Factor                Solutions

 1. Fuel Pump Not                Develop a comprehensive set of vessel policies/checklists to
 Restarted                        provide crew with direction on how to perform routine operations
                                  and respond to all likely casualty scenarios associated with each
                                  vessel.
                                 Make these policies/checklists available to all vessel crew in a place
                                  where they can access them while on watch.
                                 Train the vessel crew to utilize the procedures. Educate
                                  experienced crew, who may not feel the need to utilize such
                                  prescriptive procedures, on the impact that procedures, used as
                                  checklists, can have on error avoidance.




Comprehensive Review of the Steamship Authority’s Operations     27                            13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 33 of 140
     Causal Factor                Solutions

 2. Incident                      A formal and documented process should be developed that is
 Evaluation Not                   automatically invoked when any vessel experiences a deviation
 Performed                        from normal operations that impacted, or could have impacted,
                                  vessel critical systems. The process output should examine and
                                  document the following:
                                       Investigation of the cause of the incident (or near miss) and
                                        recommendations for follow-up actions or policy/procedural
                                        changes to prevent reoccurrences (i.e. inspect other similar
                                        equipment in the fleet).
                                       Investigation of the effects of the incident, to ensure all possible
                                        consequences have been identified and corrected (i.e. identify
                                        damage which occurred as a result of the incident, which may
                                        not be evident during recovery from the incident).
                                       Recognizing the limitations of situational awareness in the
                                        aftermath of an incident, develop checklists to ensure vessel is
                                        restored to full normal operating condition before authorization
                                        to return to service is issued (e.g. restart fuel transfer pump).

 3(a). Changes to                 The SSA should implement engineering management processes
 Configuration Not                that:
 Communicated
                                      For all aspects of vessel plant configuration that may change
                                       during the vessel’s service, provide a means of communicating
                                       current configuration to all watch-standers (such as a wipe
                                       board or magnetic status board).
                                    Train crews to always ‘hand-over’ configuration changes at
                                       watch turn over.
 3(b).                            The SSA should implement engineering management processes
                                  that:
                                    Develop a set of standard operating procedures for each vessel
                                       that prescribes how vessel equipment is operated, deferring to
                                       manufacturer’s guidelines and other references where
                                       appropriate. This document would include details such as
                                       system line-up, equipment rotation conventions, etc.
                                    Make these standard operating procedures available to all vessel
                                       crew in a place where they can access them while on watch.
                                    Train vessel crews on the details of the SOPs and the fact that
                                       deviations from the policies require explicit permission from
                                       engineering management. Ensure, as part of the training, that
                                       the SOPs are understood.
                                    Check back with vessel crews to ensure they are operating the
                                       vessels in accordance with the SOPs.




Comprehensive Review of the Steamship Authority’s Operations   28                            13 December 2018
       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 34 of 140
      Causal Factor               Solutions

 4. PSTP                      The SSA should implement engineering management processes that:
 Incomplete                    Identifies critical record plans and documents like PSTPs
                               Forces individuals within the organization to consider how these
                                  documents may be impacted by system modifications during
                                  maintenance, repair, upgrade activities, and ensure that impacted
                                  documents are updated to reflect changes
                               Requires review of updated documents by individuals other than
                                  those responsible for the update efforts, who have the technical
                                  ability to confirm accuracy and completeness of the changes.
                                  Where the SSA lacks the expertise and/or bandwidth required to
                                  maintain this process, external resources should be applied.
 5. Inadequate                 For all vital equipment/systems that are installed or modified during a
 Testing                       shipyard or repair period, the SSA should develop a detailed inspection
                               and test plan. This test plan should be completed in conjunction with
                               vendor and/or shipyard sign-off of the task and regulatory testing of
                               the equipment/systems. Inspection and test plans may be developed by
                               the shipyard or vendors, but such plans should be reviewed and
                               approved by the SSA prior to any inspections or testing. Where the
                               SSA lacks the technical expertise to develop or approve inspection/test
                               plans, external contractors should be utilized.



3.5        May 5th Blackout of M/V Martha’s Vineyard
The capacity of the M/V Martha’s Vineyard fuel service tank (day tank) is 2,974 gallons and the
capacity of its fuel storage tank is 6,848 gallons, for a total combined capacity of 9,822 gallons.
When the vessel is in regular service, the vessel typically consumes around 1,000 gallons of fuel
per day and it is usually fueled three times per week. As a result, the vessel usually has more
than 6,000 gallons of fuel on hand, and the total amount of fuel in the tanks is only infrequently
less than 5,500 gallons. In normal operation, a fuel transfer pump constantly transfers fuel from
the storage tank to the service tank. When the service tank is full, excess fuel pumped by the
transfer pump flows back to the storage tank through fixed overflow piping.
On the morning of May 3rd, 2018, one of the Martha’s Vineyard’s three crews started the plant
and placed Generator #1 online by itself. At 0500 fuel oil pressure to the generator, final fuel
pressure (the pressure downstream of the on-engine fuel filters) was recorded as 95 psi, which is
below the normal operating range of 100-110 psi. The vessel was recorded to have
approximately 3,920 gallons of fuel (about 2,974 gallons in the service tank and 946 gallons in
the storage tank), which is unusually low. The watch changed mid-day to the second of three
crews. The final fuel pressure to the generator continued to slowly drop throughout the day,
down to 87 psi at 2000 hours. Despite watch oiler recordings showing final fuel pressure out of
the normal operating range, no remedial actions were taken.
The second of three crews started the plant at 0500 on May 4th and placed Generator #1 online
by itself. The vessel received 1700 gallons of fuel at 0930. Final fuel pressure to the generator
was recorded as 87 psi at 1000. The watch changed mid-day, and the third of three crews took
over the watch. The next recorded reading of final fuel pressure to the generator was taken at



Comprehensive Review of the Steamship Authority’s Operations   29                       13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 35 of 140
1500, indicating that final fuel pressure had dropped off more dramatically, to 51 psi. Despite
watch oiler recordings showing final pressure out of range, no remedial actions were taken.
The third of three crews started the plant at 0500 on May 5th, and again placed Generator #1
online by itself. No final fuel pressure readings were taken for the generator on May 5th. At
1700, the low fuel pressure alarm on Generator #1 sounded. The chief engineer checked the fuel
filters upstream of the engine and found that they were not causing the drop in fuel pressure.
Thirty seconds later, Generator #1 was starved of fuel and shut down. The vessel lost all
electrical power and propulsion, requiring it to drop anchor while the plant was restored on an
alternate generator.
It was determined that the fuel filters integral to the John Deere generator were plugged. The
John Deere filters have finer mesh than the upstream fuel filters, explaining how they could be
plugged when the upstream ‘Racor’ fuel filters were not. It is possible that the unusually low
level in the fuel storage tank prior to bunkering on May 4th allowed sediment from the bottom of
the storage tank to pass to the service tank, contributing to the fouling of the fuel filters.
The low fuel pressure alarm for the vessel’s alarm management system (AMS) was set to 25 psi,
which is lower than the operating pressure for the vessel’s generators, explaining why the chief
engineer had just thirty seconds to try to investigate and remediate the cause of the alarm before
the engine was starved of fuel and the vessel lost power.
Root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A, and
identification of the following causal factors:
Causal Factor #1: Watch processes do not force engineer on watch to ensure readings are
within normal operating ranges.
Causal Factor #2: Management of third-party vendor in shipyard lacked sufficient controls to
ensure alarm points were properly set.
Causal Factor #3: Incorrect specification of critical design parameters, which resulted in an
ineffective PSTP.
Determinations of root causes for these causal factors are described below.

3.5.1          Causal Factor #1: Insufficient Watch Processes
On May 3rd at 0500, 60 hours prior to the incident, fuel pressure downstream of the fuel filters
(final fuel pressure) fell below the normal operating range of 100-110 psi. Fuel pressure
continued to drop steadily, with the last reading prior to the incident recorded as 50 psi on May
4th at 1900. On the day of the incident, May 5th, no final fuel pressure recordings were made
until after the incident.
All three of the permanent crews assigned to the vessel stood watch during the 60-hour period
where the fuel pressure was below normal, but none recognized the difference between normal
fuel oil pressure and critically low fuel oil pressure. This suggests that the existing policies and
procedures governing how watch standers perform their duties are failing to:
        Ensure that watch oilers record all critical plant parameters on a regular basis.
        Ensure that watch chief engineers review all plant readings, and consider whether or not
         they are correct and indicative of normal operation.
        Provide watch standers with the tools and/or training they need to be able to differentiate
         between a ‘normal’ process value vs. a process value that is ‘out of range.’




Comprehensive Review of the Steamship Authority’s Operations   30                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 36 of 140
 Root Cause Mapping: Watch Processes
 Category                    Mapping                   Description

 Problem                     Human (4)                 The nature of the problem was that humans (SSA
                                                       engineering management) have not instituted watch
                                                       policies that ensure the safe operation of the SSA
                                                       vessels.

 Problem Category            Company                   SSA engineering management, who are company
                             Employee (12)             employees, are responsible for the performance of watch
                                                       standers.

 Cause Category              Procedures (120)          Watch processes in place onboard the SSA vessels do
                                                       not force watch standers to observe, record, and evaluate
 Cause Type                  Wrong /                   plant process variables.
                             Incomplete (135)

 Intermediate Cause          Incomplete /
                             Situation Not
                             Covered (141)

 Solution to                 Watch stander logging requirements should be changed to highlight critical
 Intermediate Cause          plant parameters, and define their normal ranges, such that process deviations
                             critical to operations are more readily identified.

 Root Cause Type             SPAC Issue (256)          Inadequate company policies, procedures, and checklists
                                                       for how to ensure continuous, normal operation of the
                                                       vessel contributed to the occurrence of this incident.

 Root Cause                  No SPAC / Issue           At the root of this causal factor was a lack of standard
                             Not Addressed             vessel operating procedures to ensure continuous, normal
                             (257)                     operation of the vessel.


3.5.2          Causal Factor #2: Insufficient Shipyard Management
Generator fuel oil pressure alarms, which are considered by the USCG to be vital automation and
are required for vessels such as the M/V Martha’s Vineyard, were incorrectly configured by the
automation contractor who modified the vessel alarm system as part of the vessel's midlife
upgrade project. The improper configuration prevented the alarm system from annunciating an
audible and visual alarm before the fuel engine shut down from lack of sufficient fuel supply.
 Root Cause Mapping: Shipyard Management
 Category                    Mapping                   Description

 Problem                     Human (4)                 The nature of the problem was that a human (SSA
                                                       engineering management), failed to ensure the quality of
                                                       work performed by a contractor during a shipyard repair
                                                       period.

 Problem Category            Company                   SSA engineering management, who are company
                             Employee (12)             employees, are responsible for quality of work
                                                       performed by vendors and contractors during shipyard
                                                       periods.




Comprehensive Review of the Steamship Authority’s Operations      31                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 37 of 140
 Root Cause Mapping: Shipyard Management
 Category                    Mapping                   Description

 Cause Category              Management                The SSA’s technical specification for the M/V Martha’s
                             Systems (72)              Vineyard mid-life refit project instructed the shipyard to
                                                       hire a specific automation contractor to modify the
 Cause Type                  Purchasing Issue          existing vessel alarm system, but provides no further
                             (112)                     technical direction on functional requirements.
                                                       Management of that vendor during the shipyard period
 Intermediate Cause          Inspection on             also failed to convey functional requirements. The SSA
                             Receipt Issue             also failed to require or conduct testing that would have
                             (116)                     proven critical functionalities.

 Solution to                 SSA personnel acting as an owner's representative during shipyard or repair
 Intermediate Cause          periods must be sufficiently involved with all vessel modifications to critical
                             systems and equipment to monitor quality of work. When critical systems are
                             modified, such as the installation of new generators, technical details like
                             alarm setpoints should be reviewed and documented in technical specifications
                             or commissioning check lists. The SSA should require shipyards performing
                             work on their vessels to submit detailed specifications to the SSA for all work
                             (including work done by subcontractors and equipment vendors), which the
                             SSA should review in detail.
                             The SSA should also require shipyards to submit detailed test procedures for
                             proving functionality of all new or modified equipment, to be reviewed in
                             detail and approved by the SSA, and then carried out with a representative of
                             the SSA witnessing the tests.

 Root Cause Type             SPACs Issue (256)         Inadequate company policies, procedures, and checklists
                                                       for how to ensure procured equipment have the
                                                       appropriate specifications contributed to the occurrence
                                                       of this incident.

 Root Cause                  SPACs Confusing,          Company policies for the management of contractors and
                             Contradictory, or         vendors are inadequate. Technical details should be
                             Incomplete (259)          reviewed in detail to ensure critical elements are
                                                       designed correctly and appropriately.


3.5.3          Causal Factor #3: Incomplete PSTP
Alarms associated with low fuel oil pressure to the ship service generators are considered to be
‘vital automation’ by the USCG, and therefore are required to be included on the vessel’s
periodic safety test procedure (PSTP), and tested annually to confirm proper function. The set
points for these alarms on the M/V Martha’s Vineyard were incorrectly specified on the vessel’s
PSTP, allowing the annual functional tests to be performed without identifying the fact that the
alarms were not providing any protection from a low fuel pressure shutdown.
 Root Cause Mapping: Ineffective PSTP
 Category                    Mapping                     Description

 Problem                     Human (4)                   The nature of the problem was that a human (SSA
                                                         engineering management) incorrectly specified the set
                                                         point for the vessel’s generator low fuel pressure alarm
                                                         on the vessel’s Periodic Safety Testing Procedure
                                                         (PSTP)


Comprehensive Review of the Steamship Authority’s Operations       32                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 38 of 140
 Root Cause Mapping: Ineffective PSTP
 Category                    Mapping                     Description

 Problem Category            Company Employee            SSA engineering management, who are company
                             (12)                        employees, are responsible for maintaining the
                                                         accuracy of critical documents such as the PSTP

 Cause Category              Procedures (120)   The incorrect specification of the low fuel oil pressure
                                                setpoint on the PSTP prevented the SSA from
 Cause Type                  Wrong/Incomplete   discovering the fact that they lacked an effective alarm
                             (135)              as protection against low fuel pressure situations,
                                                despite the fact that the test dedicated to the
 Intermediate Cause          Facts              identification of such situations was performed as
                             Wrong/Requirements directed on the test procedure.
                             Incorrect

 Solution to                 SSA engineering management should ensure the accuracy of critical
 Intermediate Cause          documents like vessel periodic safety test procedures by establishing quality
                             processes specific to those documents. Quality processes should designate
                             ‘owners’ responsible for such critical documents and provide for independent
                             technical review when these documents are created or modified. Where the
                             SSA does not possess sufficient technical resources to perform this review,
                             external contractors shall be utilized.

 Root Cause Type             SPAC Issue (256)            Inadequate company policies, procedures, and
                                                         checklists to ensure the accuracy of critical documents
                                                         such as the vessel’s PSTP contributed to the
                                                         occurrence of this incident.

 Root Cause                  SPACs Confusing,            SSA engineering management lacks a functional
                             Contradictory, or           process to ensure that critical quality backstops, like
                             Incomplete (259)            the annual testing of vessel automation that is required
                                                         by the USCG, is performed successfully.




Comprehensive Review of the Steamship Authority’s Operations      33                              13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 39 of 140
3.5.4          Solutions to Root Causes - May 5th Blackout of M/V Martha’s Vineyard
 Causal Factor                Solutions

 1. Watch                     Develop and implement policies and procedures related to engine room
 Processes                    watch standers that collectively:
                               Make the chief engineer on watch responsible for the safe operation
                                  of the vessel during their watch and prescribe the tasks that they
                                  must perform during their watch.
                               Make the watch oiler responsible to the watch chief engineer for
                                  reporting any deviations from ‘normal operations’ observed in the
                                  plant, prescribe the tasks that they must perform during their watch.
                               Designate an engineering manager as being responsible for the
                                  performance of engine department watch standers and empower
                                  that individual to control the training and assignment of individuals
                                  to watches.
                               Implement vessel-specific logging processes that identify the
                                  critical parameters that watch standers must monitor and define the
                                  normal and abnormal ranges of each.
 2. Shipyard                  For all vital equipment / systems that are installed or modified during a
 Management                   shipyard or repair period, the SSA should develop a detailed inspection
                              / test plan. These test plans should be completed in conjunction with
                              vendor/shipyard sign-off of the task and regulatory testing of the
                              equipment/systems. Inspection/Test plans may be developed by the
                              shipyard or vendors, but such plans should be reviewed prior to any
                              inspections/testing. Where the SSA lacks the technical expertise to
                              develop or approve inspection/test plans, external contractors should be
                              utilized.
 3. Ineffective               Implement specific engineering quality processes that identify and
 PSTP                         manage policies, procedures, and documents associated with quality
                              backstops like the annual automation tests associated with the USCG-
                              required Periodic Safety Test Procedures. These quality backstops are
                              more critical to the safe operation of vessels than most other repair
                              activities associated with annual shipyard and repair periods and require
                              extra diligence and independent review to ensure accuracy.
                              Additional resources and/or external contractor assistance should be
                              employed to support the additional effort associated.



3.6        IT - Website Slowdown
On January 11th, the SSA’s website was subject to a high amount of traffic due to the release of
the new 2018 sailing schedule. The levels of traffic were much higher than usual, although the
exact amount is not known. User access to the website was extremely slow.
After being notified of the issue, the SSA assigned several in-house personnel from IT as well as
outside support from the website vendor and a hardware manufacturer to investigate and attempt
to remedy the situation. Eventually the cause was determined to be a single line of code in place
that had handled all website database connections successfully since March 26th, 2013. This


Comprehensive Review of the Steamship Authority’s Operations   34                        13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 40 of 140
code had been tested but not to the point of failure, resulting in the weakness not being
identified. Although the system employs multiple firewalls and other backup systems to protect
against high traffic, this particular code acted as a bridge between the website and the internal
reservation system,            , which utilized only one connection to the multiple webservers.
The root cause analysis of this event resulted in identification of the following causal factors:
Causal Factor #1: Adequate load testing was not performed.
Causal Factor #2: Secondary and mirrored cloud-based website not utilized.
Determinations of root causes for these causal factors are described below.

3.6.1          Causal Factor #1: Inadequate Load Testing
Although the system had not failed in almost five years since the suspect code had been in place,
the system had also not been adequately load tested. Load testing to the point of failure by a
reputable firm which aids in identifying any issues as well as providing solutions should be
conducted on a routine basis as well as on an ad hoc basis prior to significant events that may
stress the system.
This causal factor follows multiple paths when mapped to the root cause(s).
 Root Cause Mapping: Adequate Load Testing Not Performed (a)
 Category              Mapping                    Description
 Problem               Human (4)                  The nature of the problem was that a human(s) relied on
                                                  inadequate load testing of the system.
 Problem               Company Employee           The individuals responsible for determining testing
 Category              (12)                       requirements were company employees.
 Cause                 Procedures (120)           A procedure should identify the testing requirements for the
 Category                                         system.
 Cause Type            Wrong / Incomplete         The unwritten procedure followed was inadequate /
                       (135)                      incorrect.
 Intermediate          Incomplete /               An adequate procedure for load testing the system does not
 Cause                 Situation Not              exist.
                       Covered (141)
 Solution to           Adequate load testing should be performed on the system prior to the next major
 Intermediate          event.
 Cause
 Root Cause            SPACS Issue (256)          No procedure exists to ensure that adequate load testing is
 Type                                             performed on the reservation system on a predetermined
 Root Cause            No SPACs / Issue           and established severity of tests.
                       not Addressed (257)



 Root Cause Mapping: Adequate Load Testing Not Performed (b)
 Category              Mapping                    Description
 Problem               Human (4)                    The nature of the problem was that a human(s) relied on
                                                    inadequate load testing of the system.
 Problem               Company Employee             The individuals responsible for determining testing
 Category              (12)                         requirements were company employees.



Comprehensive Review of the Steamship Authority’s Operations     35                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 41 of 140
 Root Cause Mapping: Adequate Load Testing Not Performed (b)
 Category              Mapping                    Description
 Cause                 Maintenance Program          The maintenance program was not fully implemented.
 Category              Implementation (40)
 Cause Type            Servicing and Routine        The routine inspections (testing) of the system were not
                       Inspection Issue (64)        adequate.
 Intermediate          Scheduling/Frequency The scheduling of load testing as well as the scope of
 Cause                 Issue (65), Scope    testing was inadequate.
                       Issue (64)
 Solution to           Determine an adequate frequency of load testing, identify major events, and
 Intermediate          determine an adequate scope of testing.
 Cause
 Root Cause            SPACS issue (256)            No procedure exists to implement the proper levels and
 Type                                               frequency of load testing.
 Root Cause            No SPACs / Issue not
                       Addressed (257)



3.6.2          Causal Factor #2: Lack of System Redundancy
At the time of the incident the website was hosted internally by the SSA. This presented a single
point of failure for a mission critical system as a secondary and mirrored cloud-based website
was not being utilized for redundancy.
 Root Cause Mapping: Secondary and Mirrored Cloud-Based Website Not Utilized
 Category                    Mapping                   Description
 Problem                     Machinery /               The nature of the problem was that the system /
                             Equipment (2)             equipment was insufficient.
 Problem Category            Design Problem            The system design was insufficient.
                             (6)
 Cause Category              Design Input /            Design input did not ensure adequate redundancy in the
                             Output (20)               system.
 Cause Type                  Design Input Issue
                             (21)
 Intermediate Cause          Design Input              Design input did not ensure adequate redundancy in the
                             Incorrect (24)            system.
 Solution to                 The system design should be reviewed in order to determine the feasibility of
 Intermediate Cause          attaining redundancy in the system.
 Root Cause Type             SPACS Issue               The design process is not administered to ensure mission
                             (256)                     critical systems meet established standards, such as
 Root Cause                  Not Strict Enough         redundancy. Quality control is not in place to ensure
                             (258)                     established standards are met.




Comprehensive Review of the Steamship Authority’s Operations      36                            13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 42 of 140
3.6.3          Solutions to Root Causes – January 11th Website Slowdown
 Causal Factor               Solutions

 1. Adequate Load            Develop a procedure to ensure that adequate load testing is performed
 Testing Not                 on the reservation system. Confirm a schedule and severity of tests.
 Performed

 2. Secondary and            The design process should be administered to ensure mission critical
 Mirrored Cloud-             systems meet established standards, such as redundancy. Quality
 Based System                control should be introduced to ensure established standards are met.



3.7        IT - Trip Alert Emails Blocked
On March 9th, after several periods of ferry service disruptions, it was discovered that a large
volume of trip alert emails had been blocked by email service providers. Some trip alerts were
blocked entirely while others were delayed.
The trip alert system was utilizing an internal email server and the SSA domain for sending the
trip alert emails. These were being flagged as spam by the Internet Service Providers (ISPs).
The root cause analysis of this event resulted in identification of the following causal factors:
Causal Factor #1: Inadequate system design.
Causal Factor #2: Insufficient email list analysis.
Determinations of root causes for these causal factors are described below.

3.7.1          Causal Factor #1: Inadequate System Design
Although the email system had not experienced serious issues up to this point, it had not been
tested to this extent. Considering the critical nature of the communications system, the design
process should have established a much higher minimum standard. The limitations of utilizing
an internal email server and the SSA domain should have been identified as insufficient.
 Root Cause Mapping: System Not Adequately Designed
 Category                    Mapping                   Description
 Problem                     Machinery /               The nature of the problem was that the system was
                             Equipment (2)             insufficient.
 Problem Category            Design Problem            The system design was insufficient.
                             (6)
 Cause Category              Design Input /            Design input did not ensure adequate functionality of the
                             Output (20)               system.
 Cause Type                  Design Input Issue
                             (21)
 Intermediate Cause          Design Input              Design input did not ensure adequate functionality of the
                             Incorrect (24)            system.
 Solution to                 The system design should be reviewed in order to identify a more reliable
 Intermediate Cause          email distribution server and domain.
 Root Cause Type             SPACS Issue               The design process is not administered to ensure mission
                             (256)                     critical systems meet established standards, such as



Comprehensive Review of the Steamship Authority’s Operations      37                             13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 43 of 140
 Root Cause Mapping: System Not Adequately Designed
 Category                    Mapping                   Description
 Root Cause                  Not Strict Enough         reliability. Quality control is not in place to ensure
                             (258)                     established standards are met.

3.7.2          Causal Factor #2: Insufficient Email List Analysis
The SSA’s internal email list was not analyzed by an outside vendor for integrity to ensure all
emails are legitimate and accurate. Doing so would have avoided the sending of emails to false
addresses, thus triggering spam alerts by the ISP.
 Root Cause Mapping: Outside Vendor Not Utilized to Analyze Internal Email List
 Category              Mapping                    Description
 Problem               Human (4)                  The nature of the problem was that a human(s) relied on
                                                  inadequate testing of the system.
 Problem               Company Employee           The individuals responsible for determining testing
 Category              (12)                       requirements were company employees.
 Cause                 Procedures (120)           A procedure should identify the testing requirements for the
 Category                                         system.
 Cause Type            Not used (121)             A procedure for establishing the testing requirements was
                                                  not used.
 Intermediate          No Procedure for           A procedure for establishing the testing requirements did
 Cause                 Task / Operation           not exist.
                       (122)
 Solution to           Develop a procedure for establishing the testing requirements of the trip alert email
 Intermediate          system.
 Cause
 Root Cause            SPACS Issue (256)          No procedure exists to ensure that adequate testing is
 Type                                             performed on the trip alert email system.
 Root Cause            No SPACs / Issue
                       not Addressed (257)

3.7.3          Solutions to Root Causes – March 9th Trip Alert Emails Blocked
 Causal Factor                Solutions

 1. Inadequate                The design process should be administered to ensure mission critical
 System Design                systems meet established standards, such as reliability. Quality control
                              should be introduced to ensure established standards are met.
 2. Insufficient              Develop a procedure to ensure that adequate testing is performed on the
 Email List                   trip alert email system.
 Analysis

3.8        IT - Loss of Connectivity due to Storm
In March of 2018, a Nor’Easter storm caused the SSA to lose all connectivity to its website.
Power to the website server was maintained during this period due to backup generators, but the
loss of internet from SSA’s sole ISP caused the website and other essential services to be
unavailable to the public.
The root cause analysis of this event resulted in identification of the following causal factors:

Comprehensive Review of the Steamship Authority’s Operations       38                              13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 44 of 140
Causal Factor #1: System design allowed for a single-point-of-failure.
Determinations of root causes for these causal factors are described below.

3.8.1          Causal Factor #1: Lack of System Redundancy
Due to the location of the SSA administration building where the website server is located, it is
not possible to have redundant ISPs using varied routing to ensure connectivity. When hosting
web-based systems internally, such ISP redundancy is generally considered a standard design
requirement. Another acceptable alternative is to employ a secondary cloud-based system that is
not subject to natural disasters or regional power outages. As it was designed, neither method of
redundancy was employed, exposing the system to single point failure.
 Root Cause Mapping: System Design Allowed for Single-Point-Of-Failure
 Category                    Mapping                   Description
 Problem                     Machinery /               The nature of the problem was that the system was not
                             Equipment (2)             adequately protected from acts of nature.
 Problem Category            Design Problem            The system design was insufficient.
                             (6)
 Cause Category              Design Input /            Design input did not ensure adequate redundancy of the
                             Output (20)               system.
 Cause Type                  Design Input Issue        Design input did not ensure adequate redundancy of the
                             (21)                      system.
 Intermediate Cause          Design Input
                             Incorrect (24)
 Solution to                 The system design should be reviewed in order to determine a more reliable
 Intermediate Cause          internet source in event of natural disasters or other interruptions of service.
 Root Cause Type             SPACS Issue               The design process is not administered to ensure mission
                             (256)                     critical systems meet established standards, such as
 Root Cause                  Not Strict Enough         redundancy. Quality control is not in place to ensure
                             (258)                     established standards are met.


3.8.2          Solutions to Root Causes – Connectivity Issues Due to Storm
 Causal Factor               Solutions
 1. System Design            The design process should be administered to ensure mission critical
 Allowed for SPoF            systems meet established standards, such as redundancy. Quality
                             control should be introduced to ensure established standards are met.




Comprehensive Review of the Steamship Authority’s Operations      39                            13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 45 of 140

Section 4                   General Observations
4.1        Management Structure
4.1.1          Mission Statement
It is important for any organization to have clearly established goals and a means by which to
measure its progress toward achieving them. Advertising a common mission statement at all
levels of the organization ensures the entire team is working toward the same end. Mission
success is achieved by establishing organizational key performance indicators (KPIs),
periodically measuring them, and making adjustments to address any unsatisfactory results.
Interviews with employees from multiple departments and at all levels of the SSA revealed that
there is not a consistent mission statement that provides a common direction to the organization
that is well advertised and highly visible throughout the organization and to the public.
Section I of SSA’s Enabling Act contains the following statement (Reference 7):
         “In order to provide adequate transportation of persons and necessaries of life
         for the islands of Nantucket and Martha's Vineyard, the Authority is hereby
         authorized and empowered to purchase, construct, maintain and operate
         necessary vessels, docks, wharves, other vessels, equipment, furniture and
         supplies and to issue its revenue bonds payable solely from revenues, or funds
         as hereinafter authorized in section nine of this act.”
This statement is not publicly advertised throughout the organization and does not provide an
inspiring direction by which employees at all levels can rally.
On the SSA’s website, the following statement is made on the History & Organization page:
         “The Steamship Authority’s statutory mission is to serve as the "Lifeline to the
         Islands" for everyone from year-round residents, who depend on the ferries for
         all commerce and transportation to and from the mainland, to a significant
         seasonal population, to the tourists who visit for a day, a week or longer.”
While this identifies a ‘statutory mission’, it doesn’t actually contain a complete mission
statement identifying how it is accomplished, what value is provided, or what the organization
strives for.
The website is the only place this statement was observed; however, even there it was not easily
identifiable and it is not advertised to employees.
There is also a lack of established performance objectives for the organization as a whole. Some
senior executives who are aware of the statement contained in the Enabling Act have a common
objective, but there does not appear to be a clear method by which to measure progress, success,
or failure of the organization to succeed in its mission.

4.1.1.1          Issues
Organizational issues associated with the lack of a mission statement are wide ranging. Many
companies exist without established mission statements, however the benefits realized by those
who develop, embrace, and frequently reference one are clear and impactful. The benefits a
mission statement provides include:
        A common direction.
        Focus of the company’s future (commonly referred to as ‘Vision’).


Comprehensive Review of the Steamship Authority’s Operations   40                 13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 46 of 140
        Establishment of priorities and aid for decision-making at all levels.
        Alignment of team, from new-hires to long-tenured executives.
        Support for necessary change.
        Guidance for strategy.
        A basis for measuring performance.
Multiple competing interests are creating confusion and misdirection amongst SSA employees.
For example, the root cause analysis performed on the delay in return from the repair period of
the M/V Island Home (Section 3.3) underscores how decision-making was hampered by a lack
of clear direction. In other cases, covered in more detail in other general observations included
in this study, there were indications of a lack of common direction, resistance to change, and a
lack of strategic planning.

4.1.1.2          Industry Standards/Best Practices
A well-crafted, advertised, and frequently revisited mission statement that provides a common
goal, combined with measurable performance objectives, provides numerous benefits to any
organization. Public and private ferry systems, including near-monopolies similar to the SSA
that are not influenced by the same competitive environment as most, have established mission
statements and employ performance objectives. Examples include Washington State Ferries and
the Delaware River and Bridge Authority (Cape May-Lewes Ferry). Typically, these mission
statements are simple and to the point, communicating a common direction to the employees,
leadership, and the public.
Performance objectives are also common in the industry as a way to measure progress toward the
mission, identify shortcomings, and make necessary adjustments. These objectives and the
organization’s progress are commonly completely transparent and communicated to employees
and the public. See Section 4.3.7 for further information on this topic.

4.1.1.3          Specific Solutions
SSA management, in cooperation with the Board and Port Council, should craft a mission
statement which identifies the organization’s purpose and direction. A strong mission statement
is clear and concise, and answers four basic questions:
        What do we do?
        How do we do it?
        Whom do we do it for?
        What value are we providing?
It is also important to emphasize specific elements of the company culture that should be
reinforced. For example, a common theme in the maritime industry is safety. If safe operations
is a paramount concern, it should be reflected in the mission statement.
After the mission statement is crafted, performance objectives should be developed so that the
organization’s alignment with the mission can be continually monitored. Performance objectives
must be measurable and have a term assigned to them, such as annually (see Section 4.1.2).
The mission statement and performance objectives should be advertised to all levels of the
organization frequently. It is critical to give consistent and high-profile reinforcement in order to
attain buy-in from the employees. This is accomplished by making the statement and objectives
highly visible and, most importantly, following them in actions and decision-making. The more
affirmation and exposure they receive, the more buy-in they will generate and the more effective
they will be in establishing a cohesive team working toward a common direction.


Comprehensive Review of the Steamship Authority’s Operations   41                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 47 of 140
4.1.2          Strategic Planning
SSA is excellent at reacting to situations or “putting out fires.” However, the evidence and
consensus opinion is also that the SSA suffers from an absence of strategic planning. The result
is an organization that lacks meaningful goals, has employees working against each other, and
does not adapt to the evolving needs of its customers.
         “We’re spread so thin, we’re stuck at reactionary versus looking forward.” -
         SSA Executive
         “We are trying to get out of the weeds before we look down the road.” -SSA
         Executive
Strategic planning provides a framework for making long-term decisions, aligns goals across an
organization, and helps to ensure the long-term availability of the resources critical to
organizational success. Each of these have been problem areas for the SSA.
The only observed planning process with a time horizon beyond one year was capital budget
planning, with a two- or three-year horizon. This exercise omits key factors from the decision-
making process due to both its limited breadth and time horizon. For example, when deciding
whether or not to add a run to the schedule, three critical dimensions need to be weighed:
quantity of service, cost of service, and quality of service. A capital budget plan will only
provide limited guidance on goals for cost of service. A strategic plan will provide guidance on
the desirable tradeoffs between quantity, quality, and cost, as well as any other metrics that are
important to the strategy of the organization.
The SSA management generally understands that more planning would provide a net benefit to
the organization. Despite this understanding, there are two primary reasons why strategic
planning has not been prioritized. First, the daily schedules of management appear to be
generally overburdened (see Section 4.1.4 Staffing). Without more management bandwidth, it
will be hard for management to transition resources from reacting to planning.
Secondly, management is disincentivized to perform long-term strategic planning. In any
successful organization, management is held accountable for operational performance. At the
SSA, management is not adequately held accountable, because there are no objective
performance metrics against which to be measured. One of the benefits of a strategic plan is that
it provides a basis for creating and maintaining performance metrics. The lack of performance
metrics provides management with job security. Despite this, we observed that the SSA
managers generally appreciated the need for more planning and wished they did a better job at it,
as it would improve their ability to manage. Additionally, we observed that management is
devoted to organizational success for many admirable reasons, such as pride, compassion,
morality, and ethics. However, the incentives for management to not perform strategic planning
should not be ignored as a barrier to implementation.

4.1.2.1          Issues
Without a clear strategic plan, making informed decisions that will have long-term effects on the
organization is difficult or impossible. For example, consider the optimization of ferry
schedules. As illustrated in Figure 2, a basic tradeoff has to be made between affordability,
reliability, and quantity. Each of these performance metrics affects the others. To increase
affordability requires the elimination of unprofitable runs (reduce quantity) or to divest of
backup vessels (reduce reliability). To increase reliability requires investing in new vessels
(reduce affordability) or eliminating runs to increase backup capacity (reduce quantity). To
increase the quantity of service requires increasing unprofitable runs (reduce affordability) or



Comprehensive Review of the Steamship Authority’s Operations   42                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 48 of 140
divesting of backup vessels (reduce reliability). A strategic plan will define the correct balance
of affordability, reliability, and quantity.




Figure 2 Cost, reliability, and quantity tradeoffs
A strategic plan allows for meaningful key performance indicators (KPIs) to be developed and
tracked. In the example above, there are three KPIs: affordability, reliability, and quantity of
service. These KPIs will be reviewed periodically, and if the appropriate balance is not struck by
meeting performance goals for each metric, remedial actions can be taken to align the actual
service with the targets set by the strategic plan.
A lack of a clear strategic plan makes it difficult to align the goals of employees across the
organization. Without a clear strategy, front-line employees cannot effectively communicate to
customers why the organization is operating the way it is. It also hinders employee-management
communication. Employee feedback is an extremely valuable tool for an organization to utilize,
but will tend to be incohesive and difficult for management to respond to if there is not a unified
strategic vision for the company on which to rely. This may contribute to the feeling by
employees that their feedback is currently unappreciated and underutilized (see Section 4.1.9
Tenure).
A strategic plan helps to ensure the necessary resources are available to the organization over the
long run. For example, ferries are assets with service lives of well over thirty years. Without an
understanding of how the organization intends to utilize these fundamental assets to address the
evolving needs of its customers and work force in the future, the optimality of the vessel design
over its service life is impossible to measure.
Strategic planning also plays a crucial role for capital planning of major capital projects such as
terminal modifications and ferry acquisitions, by identifying well in advance when assets should
be acquired and retired so that fundraising efforts can be conducted. For example, the SSA
appears to be missing out on federal grant funding due to its lack of long-term planning.
         “We haven’t gone after more federal money because it wasn’t needed based on
         our old formula” -SSA Executive
Without a clear strategic vision, an organization will be stuck in a reactive mode, only changing
when latent issues manifest themselves as incidents (such as the events of the spring of 2018), or
exogenous events force a change (such as increasing populations of the islands). Decisions are
uninformed, avoidable incidents occur, employees work towards different goals, and
opportunities are missed.

4.1.2.2          Industry Standards/Best Practices
Strategic planning is a standard practice of successful ferry operators across North America.
Typically, strategic planning is communicated via a strategic plan report that is periodically


Comprehensive Review of the Steamship Authority’s Operations   43                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 49 of 140
updated, although there are different formats in which to convey a strategic plan and each
organization should select the format which best meets their unique needs.
Strategic plans also provide a framework for more specific planning exercises, including capital
planning and maintenance planning.
There are many publicly-available examples of ferry services publishing and implementing
effective strategic plans. The following examples are provided for inspiration and reference:
        Washington State Ferries, the largest ferry operator in the United States, develops and
         publishes a comprehensive long range plan every decade, intended to guide internal
         planning, inform investment and fundraising decisions, and facilitate coordination with
         other agencies that are stakeholders of the service they provide.
                  “The WSF 2040 Long Range Plan (the Plan) provides a vision intended to
                   guide the future service and capital investment decisions for this critical
                   part of the State highway system.” (Reference 13)
        San Francisco Bay Area Water Emergency Transportation Authority (WETA)
         operates 12 passenger-only ferries between 7 terminals in the San Francisco Bay Area
         and is in the midst of surging ridership due to roadway congestion. Their 20-year plan,
         last published in 2016, “sets forth a vision, mission and priorities for the next 20 years of
         SF Bay Ferry Service.” (Reference 14).
        BC Ferries, one of the largest ferry operators in the world, publishes strategic goals and
         its KPI results in its annual report (Reference 4):
         Strategic Goals                                               Key Performance Indicators
             Ensure safe, reliable, and efficient operations             Employee Safety
             Deliver a customer-focused travel experience                Passenger Safety
             Foster a productive, motivated, & engaged work              Vessel Reliability
              force
             Be a leader in environmental and social governance          Customer Satisfaction
             Grow and profitably diversify our revenue base              Net Earnings
             Drive prudent investment in our capital assets
        Casco Bay Lines operates five ferries on eight routes in Casco Bay, Maine, and recently
         began publishing their KPI results and long-range capital plans. Their KPIs are reported
         in six categories: financial, productivity, ridership & vehicles, marketing, customer
         service, and safety.
        Pierce County Ferry operates two ferries and periodically commissions a Waterborne
         Transportation Study in order “to identify key issues facing the Pierce County ferry
         system and make recommendations to ensure the long-term financial sustainability of the
         service.” (Reference 1). The most recent study included an assessment of the current and
         future states of the demand on the ferry service, assessment of future challenges and
         opportunities, and recommendations for short- and long-term success.

4.1.2.3           Specific Solutions
The following solutions would address the problems that were observed as a result of inadequate
strategic planning:



Comprehensive Review of the Steamship Authority’s Operations   44                     13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 50 of 140
        Develop a strategic plan. Doing this properly will require significant resources,
         including approximately four of the SSA executives, one of whom is directly responsible
         for executing its development, as well as the Board of Directors and the Port Council.
         This task is also frequently outsourced to management consultants experienced in the
         process, but at least half of the development effort must belong to the SSA personnel to
         be effective.
        Implement management performance metrics based on the goals laid out in the
         strategic plan. Managers should be held accountable to the organization for meeting
         performance metrics that are approved by the Board of Directors on an annual basis. One
         or more of the SSA executives should also be held accountable for the periodic updating
         of the strategic plan. These performance criteria will change the incentive structure such
         that development of the strategic plan will be prioritized and management’s actions will
         be aligned with the strategic goals of the organization.

4.1.3          Operations Structure
Several factors of SSA’s organizational structure were observed to contribute to varying levels of
disfunction within the operations group and the organization as a whole.
The vessel operations and vessel engineering functions are in separate departments. As
illustrated by the 6/26/18 Organization Chart (Figure 3), while vessel operations is in the Vessel
Operations Department and reports to the Operations Manager (through the Port Captain), vessel
engineering is in the Engineering and Maintenance Department and reports to the Director of
Engineering and Maintenance (through the Port Engineer). Discussions with crew and other
personnel made it clear that this creates ongoing confusion and friction at times. Most vessel
engineering crew understood the chain of command on board and the authority of the captain,
but it was clear that having multiple direct lines of reporting off the vessel creates confusion.
There should only be one direct line of reporting off the vessel, from the Captain to the Port
Captain. Indirect reporting between the vessel crew and support functions is necessary and of
great value to the crew. But the current structure identifies the reporting between vessel
engineers and the Port Engineer as a direct line. This was evidenced by several of the root cause
analyses performed as a part of this study.




Figure 3 Current organizational structure




Comprehensive Review of the Steamship Authority’s Operations   45                  13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 51 of 140
The same organizational chart, supported by conversations with crew and other documents
reviewed, indicates that the Engineering and Maintenance Department functions as a ‘line’
department1 within the chain of command, rather than a ‘staff’ department2. This causes
confusion about authority and decision-making within vessel operations.
Vessel Operations is a core function of the SSA, but is under-represented at the executive and
director levels of the organization. The highest representation of the Vessel Operations
Department in the management structure is the Port Captain (currently an unfilled position,
thereby deferring to the Assistant Port Captain), who reports to and is heavily relied upon by the
Operations Manager. The Engineering and Maintenance Department, by contrast, is represented
at the director level, which amplifies the confusion about authority and frictions between staff
members discussed above.

4.1.3.1          Issues
Clear communication between Vessel Operations and Engineering and Maintenance is critical to
the SSA mission, as those two departments must be able to efficiently collaborate on functions
critical to the SSA, including vessel maintenance, training sequences, and scheduling. When the
vessel engineers’ reporting structure is either confusing or short-circuited, this communication
becomes strained and complex, hindering any collaboration required.
As a line function, the Engineering and Maintenance Department has the authority to make
critical decisions that directly affect the vessels and their operation. This complicates
communications and creates unnecessary friction with the Vessel Operations Department, which
should have the ultimate authority over how the vessels are operated. The Engineering and
Maintenance Department should advise the Vessel Operations Department as a staff function.
Vessel Operations is a primary function of the SSA. The absence of maritime operations
expertise at a high level of authority within the organization marginalizes the functionality of the
Vessel Operations Department.
As currently structured, the Operations Manager must balance their time between managing
reservations, terminal and parking lot operations, security, and vessel operations. This situation,
combined with the authority given to engineering, further reduces the ability of Vessel
Operations personnel to exercise their authority and advance their priority issues.

4.1.3.2          Industry Standards/Best Practices
Many maritime operations struggle with organizational issues due to the complexities of
communication between vessels, shoreside management, and various operational support
functions. All maritime operations are unique; however, the following best practices have
proven to be consistently effective in this rapidly evolving industry:
    1.   A clearly defined chain of command on the vessel.
    2.   Acknowledgement and support of the vessel master’s authority and responsibility.
    3.   Clear and concise communications protocols.
    4.   Minimized off-vessel reporting outside the chain of command (short circuits).
    5.   Clearly defined line and staff roles.




1
 A line department or function is one which directly advances an organization in its core work.
2
 A staff department or function is one which supports the organization with specialized advisory and support
services. 

Comprehensive Review of the Steamship Authority’s Operations    46                               13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 52 of 140
4.1.3.3          Specific Solutions
The following solutions are intended to improve the lines of communication between Vessel
Operations, Engineering and Maintenance, and leadership of the SSA:
        Reinforce the chain of command on board and eliminate any additional direct reporting
         off the vessels. All direct reporting should follow the chain of command through the
         vessel captain to ensure those with the responsibility and authority are fully informed.
         While some indirect reporting will remain necessary, it should be minimized and should
         never circumvent direct reporting.
        Designate the Engineering and Maintenance Department as a staff function, providing
         advisory service and support to the various departments requiring it. This is similar to IT,
         HR, and other staff functions. This is not intended to diminish the highly important role
         of the department and the critical services it provides but rather to acknowledge that the
         line authority remains with Vessel Operations and does not compete with additional
         authority levels in engineering.
        Increase maritime operations experience at the director or executive level by adding a
         position. This should be a position in the direct chain of command between the Port
         Captain and leadership as well as between the Director of Engineering and leadership.
         This position would reduce the immediate burden on leadership while ensuring the
         priorities of vessel operations are properly represented at the highest levels of authority.
         See Section 5.3.

4.1.4          Staffing
As a ferry operator that covers 100% of its operating expenses through fare box revenue, the
SSA’s ticket prices are directly related to its operating costs. The SSA management therefore
takes pride in minimizing costs in order to minimize fares. One way that the SSA keeps costs
down is to minimize staffing. This lean mentality is admirable, but the organizational
breakdowns in the spring of 2018 illuminated that some aspects of the effort leaves the
organization vulnerable. Management staff levels have not kept pace with growth, leaving the
organization understaffed.
This section describes how the SSA management in general may be understaffed. Also see
Section 4.2.2 Engineering Resources, for observations about how the engineering department in
particular is suffering from deficient human resources.
Being an organization focused on cost-cutting has long been part of the SSA culture. However,
as demand on the organization has grown over the past decade, the capacity of management has
not kept up. This is illustrated by Figure 4 and Figure 5 below, in which it is shown that over the
last ten years the number of administrators has decreased by 16% relative to operating revenues
(normalized to 2017 dollars using the Consumer Price Index), and by 7% relative to the number
of passenger trips and vehicle trips made.




Comprehensive Review of the Steamship Authority’s Operations   47                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 53 of 140
 105%

 100%
                                                                                             #Admin / Op Rev

  95%

  90%

  85%        Operating Revenues normalized to 2017 
             USD using Consumer Price Index for 
                                                                                                                84%
  80%        Transportation in U.S. Cities (Bureau of 
             Labor Statistics Series ID SUUR0000SAT)
  75%
     2010           2011           2012          2013          2014          2015          2016          2017           2018

Figure 4 Staffing versus operating revenue as a percentage of 2010 levels


 105%

                                                                                           #admin / #pax
 100%
                                                                                           #admin / # vehicles

  95%                                                                                                             93%


  90%                                                                                                             93%


  85%


  80%
     2008        2009       2010          2011     2012        2013        2014     2015          2016     2017         2018

Figure 5 Staffing versus passenger and vehicle demand as a percentage of 2008 levels
In addition to increased traffic, customer expectations have increased. For example, an SSA
executive noted that over the years, runs have been added to the ferry schedule, some of which
are unprofitable. Adding runs increases the demand on management and raises fares if the runs
are unprofitable. The only way to manage this increased level of service without increasing fares
is to increase the workload on the existing members of the organization.
Nearly every SSA administrator that was interviewed expressed that they were performing a
significant number of tasks that they believed they should not be performing, due to one or more
of the following reasons:
        A task has to get done, but nobody else is responsible for or willing to do it.
        Processes that should be automated are done manually.
        The employee who is supposed to perform the task is unqualified to perform it.
The SSA managers are overwhelmingly willing to perform tasks that they feel are not their
responsibility. However, it was also widely observed that taking on so many tasks outside of
their job descriptions is hindering their ability to properly perform their own responsibilities (see
Section 4.1.5 Allocation of Human Resources).




Comprehensive Review of the Steamship Authority’s Operations          48                                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 54 of 140
4.1.4.1          Issues
Understaffed management is a primary reason that the organization is stuck in a mode of reacting
instead of planning (see Section 4.1.2 Strategic Planning). The lack of planning has resulted in
inefficiencies that put management even further behind. For example, shipyard planning,
including the midlife refit of M/V Martha’s Vineyard, has suffered (see Section 4.2.4 Project
Planning).
Understaffed management has also resulted in inadequate quality control. For example:
        Documents not getting reviewed by the appropriate people.
        Inadequate oversight of major capital projects, including shipyard overhauls.
The morale of the management team at the SSA has been negatively impacted, due to overwork
and feelings of inequity amongst some employees who feel they are pulling more than their
weight while others are underperforming without consequence.
Understaffed management also limits the ability of upper management to adequately train those
employees who may eventually be promoted into their roles. This is not only problematic in
terms of limiting the ability for those upper managers to delegate their own responsibilities when
necessary, but puts the organization at risk for when those upper managers leave the
organization.

4.1.4.2          Industry Standards/Best Practices
Staffing levels should be adequate such that employees are engaged and productive without
being burned out.
Successful organizations provide their employees with ample support and training, but also
recognize that sometimes underperformers need to be removed.
Customer expectations need to be managed. The tradeoffs between cost, quality of service, and
frequency of service need to be clear to the public.
It is common in the maritime industry for organizations to realize some economies of scale
within their management structure as the size of the fleet and/or demand grows. This comes with
some important caveats, however. At the SSA, the factors limiting these economies of scale are
inconsistencies in operations and a lack of management systems.
Operational inconsistencies are partly due to the unique requirements of the two routes as well as
the diversity of the vessels. An important consideration when maintaining a ferry fleet is “fleet
standardization”. That is, if the composition of a fleet is similar then management and operation
of that fleet is more efficient than if the composition of the fleet is diverse. Since the
composition of the SSA’s fleet is mixed, efforts at all levels must be tailored in order to maintain
the same level of service.
When organizations grow their fleet they count on achieving some economies of scale as they
expect that their staff can effectively manage more vessels of a similar or consistent class or
service by utilizing the existing management systems. However, if these established
management systems do not exist, it is not reasonable to expect the same levels of efficiencies.

4.1.4.3          Specific Solutions
The SSA can and should confidently hire one or two additional management staff in order to
obtain adequate management capacity to efficiently perform its mission.
The SSA should routinely invest in a study (conducted internally or by external consultants) to
determine how its staff are actually being utilized so that it can redistribute roles and

Comprehensive Review of the Steamship Authority’s Operations   49                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 55 of 140
responsibilities more efficiently. This management structure audit is described in Section 4.1.5
Allocation of Human Resources.
To leverage its latent economies of scale, the SSA should invest in management systems such as
a safety management system (see Section 4.1.6 Health, Safety, Quality, and Environment
Policies). The SSA should also invest in new technologies and automation to lighten the
workload on its existing staff, such as an improved enterprise asset management system (see
Section 4.2.1).

4.1.5          Allocation of Human Resources
The SSA managers are overwhelmingly willing to perform tasks that they feel are not their
responsibility. On the one hand, this is an admirable characteristic and fortunate for the
organization, because the practice was found to be widespread within the SSA. On the other
hand, the pervasive misalignment between job title and role performed has enabled and even
fueled the perpetuation of an inefficient allocation of resources at the organization.
There is excellent employee breadth, flexibility, and willingness to take on other tasks within the
SSA’s administrative team. The SSA can and should continue to harness the benefits of these
cultural assets, while correcting the issues that inadvertently take advantage of them and even
turn them into liabilities.

4.1.5.1          Issues
The degree to which the SSA employees are performing duties outside of their job descriptions is
hindering their ability to properly and efficiently perform their own responsibilities. The
disconnect between job title and job role also makes it difficult to manage employees time
because their actual roles are unclear.
Mismanaged work assignments can also result in deficiencies not being addressed because they
are hidden. For example, if an employee is incapable of performing a task that is their
responsibility, and nobody else is willing to perform the task, then this deficiency will be
illuminated when the task is not completed (or is completed poorly). Although this example
suggests other cultural issues (a lack of teamwork), the problem will at least be identifiable and
can therefore be managed. On the contrary, if an employee is incapable of performing a task that
is their responsibility and another employee does perform the task for them, the deficiency is
likely to go unnoticed. The problem is likely to reoccur, and the cultural norm of one employee
doing another employee’s work is reinforced, exacerbating the problem in the future.

4.1.5.2          Industry Standards/Best Practices
In order to properly manage the size and duties of a workforce, there must be good alignment
between prescribed job roles and duties actually performed. Otherwise, it is difficult or
impossible for managers to know if their human resources are being deployed efficiently and if
they are staffed at adequate levels. Job responsibilities should be clear, and each employee’s
actual duties should align well with their job description. If this is not the case, either the job
description or the actual duties performed need to change.

4.1.5.3          Specific Solutions
In order to achieve better alignment between prescribed job duties for each job title and the
actual work performed by those titles, the SSA needs to understand how each administrator is
actually spending their time. There are two ways to perform this management structure audit:




Comprehensive Review of the Steamship Authority’s Operations   50                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 56 of 140
    1. Survey each employee for their best estimate of the amount of time they spend on each
       task or type of task. This can be done quickly but may have some inaccuracies.
    2. Implement a daily timesheet system to collect near-real time data on how each employee
       is spending their time. Require timesheets to be submitted at the end of each day or week
       recording how much time was spent on each task. Collect data for 8-12 weeks, until an
       accurate sample of each employee’s responsibilities has been collected.
In either method, it is important to standardize time spent into a manageable number of clearly-
defined categories and sub-categories, or “buckets,” to ensure data integrity and allow for results
to be efficiently analyzed. For example, categories might include Vessel operations, human
resources, office administration, accounting, information technology, etc. Sub-categories for
vessel operations might include discussions with vessel crew, vessel maintenance planning,
vessel budget planning, etc. The goal is to create a manageable number of sub-categories that
cover most of the daily work performed by the organization (aim for no more than 50 sub-
categories that cover at least 90% of the daily work performed). “Other” or “General”
subcategories can be added to each category to allow 100% of time to be recorded- just require
that if that option is used, comments are included detailing how that other time was used.
In either method, to obtain accurate and meaningful results, it is important that everyone
involved understands the value of the process. Employees should not be evaluated on the results.
Once the SSA has obtained reliable data on how time is actually used, the data can be analyzed
to see how the organization actually functions, and to answer the following questions:
        Are the right people performing the right job functions?
        Are there duties that are currently spread around the office that can instead be
         concentrated on one or two specialists?
        Is anyone overworked? Is anyone under-worked?
        Are there job functions that should be added?
        Are our job descriptions accurate?

4.1.6          Health, Safety, Quality, and Environment Policies
Health, safety, and environmental (HSE) programs are policies and processes that companies put
in place to ensure that no harm is done to people or the environment as the company pursues its
stated mission. As preserving these goals can be difficult and expensive, HSE policies must be
implemented with mechanisms that provide independence from corporate chains of command,
whose objectives are not always in alignment with HSE goals. Without such independence,
commercial or mission-related pressures can undermine HSE objectives.
Quality policies, which focus on systematic improvement of the processes a business uses to
achieve its mission, also require independence from the business-focused chain of command and
utilize similar policy frameworks as HSE programs. This commonality of purpose and
implementation often result in combined HSQE programs.
The SSA has no formalized HSQE program, and the policies in place that do address HSQE
goals are inadequate. Specifically:
        Health. Inadequate; for example, a lack of documented policies for meeting OHSA
         guidelines at Fairhaven Maintenance Facility.
        Safety. Inadequate; some specific policies, such as lock-out/tag-out, are in use, but not
         within formal process or system.
        Quality. Inadequate; no formal processes or system.



Comprehensive Review of the Steamship Authority’s Operations   51                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 57 of 140
        Environmental Protection. The SSA appears to comply with specific environmental
         regulations that are applicable to vessels and facilities, but no formal process or system is
         in place.
Obstacles to the SSA’s pursuit of HSQE goals were observed in several areas, including the lack
of leadership in prioritizing these goals, the lack of resources dedicated to HSQE programs, and
cultural attitudes.
Lack of Leadership. The SSA senior management have not prioritized HSQE goals or
communicated to the organization the importance of such goals. This is evidenced by the lack of
a formal HSQE program. In many cases where HSQE activities were observed, the efforts were
designed to meet minimum regulatory requirements.
There is no comprehensive safety manual documenting SSA safety policies to be used
throughout the organization, so what polices do exist are not available to personnel onboard SSA
vessels, within the vessel maintenance facility, and at vessel terminals. An incomplete
Operations and Safety Management Manual was developed in 1997 but has not been updated
since, and according to most accounts, is not used. Similarly, an Engineering & Maintenance
Safety Management Procedures Manual was developed, but never approved by management or
officially released, although some specific policies in it are in use. Most employees were
unaware of the existence of either manual.
Individual managers have made attempts to establish policies and procedures independently
within their own departments but those that were witnessed were mostly created without
executive approvals and lack document control.
Lack of Resources. The SSA does not have any employees/positions dedicated to health, safety,
quality, and the environment (HSQE) management. Instead, efforts that are being made are
spread around the organization as secondary duties with no real accountability or authority. For
example, the facilities engineer has some responsibilities for ensuring environmental compliance
of the facilities, however this position is also responsible for the maintenance and upkeep of
numerous facilities. The amount of time the facilities engineer can devote to environmental
compliance is tightly constrained, and the role is focused on compliance with specific
regulations, not the pursuit of defined HSQE goals.
Multiple employees across the organization expressed a desire for an HSQE position to be
added, in order to mitigate latent environmental and safety risks that they feared could result in
disaster.
Cultural Attitudes. When questioned about the events that occurred in the spring of 2018,
multiple SSA executives pointed out that the issues experienced were unprecedented in their
breadth and severity, and largely a function of external forces (weather, shipyard problems) and
unfortunate timing. Although they acknowledged specific internal failures and mistakes, they
implied that the issues were the result of a ‘perfect storm’ of independently unlikely
circumstances, without which the issues would not have occurred to the degree that they did. A
common view among managers is that the SSA had successfully operated for many years
without such problems, and now that the unfortunate events are in the past, the SSA will
continue to operate for many years into the future without any similar events. This view
suggests that no systematic changes to the SSA’s management of their operations are necessary
to operate the fleet at an acceptable level of reliability.
By contrast, our investigation suggests that the SSA may, in fact, have had good luck not to have
had more frequent and severe incidents. This ‘luck’ over the years may be attributed to the high
quality and dedication of its employees. But as the pace of change in the industry increases,
coupled with the increase in recent turnover at the SSA, they will likely experience more

Comprehensive Review of the Steamship Authority’s Operations   52                     13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 58 of 140
frequent incidents. This is based on the breadth of quality issues observed, as evidenced by the
example in the Issues section below.

4.1.6.1          Issues
Many, if not all, of the vessel-related casualties that occurred this past spring at the SSA could
have been avoided if the SSA had an effective management system in place with stated health,
safety, quality, and environmental protection goals. How such a system can prevent incidents
can be explained by understanding two key elements of management systems that are not
effectively in place at the SSA: hierarchical control and continuous improvement.
Hierarchical control: Management explicitly defines the roles and responsibilities of all
personnel, develops policies and procedures that prescribe how personnel perform their jobs, and
builds a system of accountability that ensures that work gets done in the way that management
has prescribed.
All companies, including the SSA, use hierarchical structures to organize their work force, define
roles and responsibilities, and enable day-to-day operations. Observations of the SSA’s
operations suggests that what they do not do is prescribe how they expect vessel crews to
perform their jobs. The SSA lacks a comprehensive set of policies and procedures that
enumerate the expectations and define how routine tasks and operations should be performed.
Without management prescribing the ‘best’ way for crews to perform their jobs, the organization
is reliant upon the training and judgement of the individual watch standers to decide. This takes
the control of quality outcomes out of the hands of management and gives it directly to vessel
crews.
Considering that this review of the SSA’s management identified serious shortcomings in crew
operational training, and observed circumstances where new crew members were put on watch
with little or no training, the need for the SSA management to take direct control of quality
outcomes, versus relying on crew judgement, becomes more urgent.
Continuous improvement: The management imperative to continually evaluate policies and
procedures with the stated goal of improving outcomes, using a standardized framework. As
implemented by quality management systems, continuous improvement often involves the
proactive identification and analysis of instances where prescribed policies and procedures are
found to be incorrect or ineffective.
HSQE management systems manage risk by forcing organizations to identify any issue that
could contribute to an undesirable HSQE outcome, understand how and why that issue came
about, and adjust policies and procedures to protect against the recurrence of that issue. In nearly
all cases, issues that are identified and reviewed would not, in and of themselves, lead to an
undesirable outcome, but if they have potential to do so, given another system failure or mistake,
then they are investigated and prevented from recurring.
By systematically eliminating circumstances that could lead to undesirable outcomes, continuous
improvement programs increase the resiliency of operations, adding levels of protection against
undesirable outcomes and reducing the likelihood that operational mistakes or equipment failures
(which inevitably will occur, even in the most diligently managed operations) will not result in a
serious incident.
It is the prevailing attitude among some members of the SSA management that the vessel
casualties experienced in the spring of 2018 were the result of a confluence of external factors,
bad timing, and bad luck; and that no systematic changes to the organization are required to
prevent recurrence of such incidents. Our review of the way that the SSA manages risks
associated with the maintenance and operation of their vessels suggests the opposite: that future


Comprehensive Review of the Steamship Authority’s Operations   53                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 59 of 140
incidents are likely, based on the SSA’s lack of process related to the identification and
correction of quality and safety issues in the area of vessel management.
The following is a list of quality issues related to the March 17th blackout of the M/V Martha’s
Vineyard that were identified during the root cause analysis of that casualty. None of these
issues, in isolation, would cause a casualty. All of these issues, however, represent breakdowns
in the way the SSA manages quality and safety onboard their vessels. In the context of a
functional HSQE management system, each one of the listed items would be considered a ‘non-
conformity’, which would trigger investigation, corrective action to fix the problem and prevent
future occurrences, and documentation that the issue was resolved.
      Lack of vendor controls during the shipyard allowed non-critical alarms to be configured
         as generator shutdowns.
      Lack of testing of generator controls allowed vessel to leave the shipyard without
         engineering management identifying the above issue.
      Shipyard oversight failed to identify incorrect crimp on Generator #3 connection to the
         generator starter.
      No procedure or checklist was in place to provide instruction to crew on how to restore
         the plant from a blackout condition.
      Vessel crew failed to restart the fuel oil transfer pump when restarting the plant from a
         blackout condition.
      The vessel was released to service after a major casualty with unidentified damage to the
         switchboard.
      The vessel was released to service after a major casualty with inadequate operational
         review of the plant (e.g., fuel pump was not restarted).
      Fuel transfer pump pressure gauge was ineffective.
      There was no indication of fuel transfer pump running.
      The change in fuel system configuration was not known by crew.
      The change in fuel system configuration not known or evaluated by management.
      Vessel crew did not recognize dropping fuel tank level until the tank was empty.
      Shipyard specification drawings of the fuel system were incorrect.
      Shipyard oversight of automation vendor failed to ensure that fuel level alarms were
         correctly configured.
      The vessel was released from shipyard without having tested USCG-required fuel level
         alarms.
      Vessel PSTP was incorrect – it did not include required low fuel level alarms.
      Vessel was released from shipyard without having completed a comprehensive test of the
         modified alarm and monitoring system.
      PSTP used during the vessel’s COI was not USCG approved.
      Crew lacked training on back-feeding power from EDG to main switchboard.
      There was no procedure available to vessel crew on how to back-feed power from EDG
         to main switchboard.
      One of the vessel’s two fuel transfer pumps had been electrically installed on a fuel
         supply circuit that was not isolated by the remote fuel shutoff.
While many of these issues are typical details that all vessel operators struggle to manage, the
number of issues that were identified in association with a single vessel incident suggests that the
SSA’s operation has an unusually high level of unobserved or ‘latent’ issues, any one of which
could contribute to a future incident. Since the spring of 2018, the SSA has resolved some of the
specific deficiencies identified on this list. For example, the M/V Martha’s Vineyard PSTP has
been submitted to, and approved by, the USCG. As a regulatory requirement, it was crucial to


Comprehensive Review of the Steamship Authority’s Operations   54                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 60 of 140
address this with urgency. This investigation of the SSA’s operations discovered no sign,
however, that the SSA was making any systematic changes to policies or procedures that would
address the root cause failures associated with this incident. They have not, for example, made
any fundamental change to crew training systems, engine department watch processes, or their
approach to shipyard project management. This fact reinforces the observation that the SSA is
focused, in large part due to a lack of resources, on meeting the minimum compliance standards
rather than pursuing proactive improvement.

4.1.6.2          Industry Standards/Best Practices
Formalized and documented HSQE programs are mandated for passenger vessels operating in
international waters under the ISM Code, and are common, but not required, among domestic
ferry operators. Current best practices for ferry vessel operators of the SSA’s size is to have a
formalized HSQE program implemented in an ISO quality management style and fully supported
by leadership at the highest levels.
A majority of organizations in the maritime industry, both globally and domestically, have
identified the need to set and work actively to achieve HSQE goals. Most of these organizations
have realized the benefits of using a management system to do so. The management systems
employed take many forms and represent a variety of approaches tailored to the industry segment
and individual operation, but they consistently follow the ISO format for management systems
and ensure that the following functional requirements are accomplished:
         A clear and concise policy is provided.
         Communications protocols are established.
         An individual independent of the chain-of-command is designated and given proper
          authority and responsibility to manage the system and ensure effective communication.
         A means of verifying the effectiveness of the system is provided.
Within the maritime community the ISM Code has been adopted to address safety and
environmental protection management. Organizations have incorporated elements of the ISO
9001 standard for quality management systems, as well as other standards, into their program.
This has been a very effective way to address issues through a single platform, commonly
referred to as a safety management system (SMS) or other name suitable to the elements
incorporated.
The ABS Guide for Marine Health, Safety, Quality, Environmental, and Energy Management
(Reference 11) provides guidance on implementing an HSQE program in the maritime industry.
The ISM Code and related code sections specific to the maritime industry that address safety,
environment, security, and quality have been adopted by some of the nation’s largest ferry
operators. While the ISM Code is not a regulatory requirement for domestic maritime
operations, it is becoming an industry standard/best practice, adopted by ferry operators such as:
        Washington State Ferries, since 1998.
        Staten Island Ferries, since 2005.
        HMS Ferries, since 2003.
        NYC Ferry, since 2017 (ISO standards 9001, 14002 and 45001).

4.1.6.3          Specific Solutions
The SSA should strongly consider developing and implementing an externally-audited ISM
Code-compliant safety management system (SMS) as a management system foundation. An
SMS system, and the continuous improvement processes that come with it, would force the
organization to identify quality gaps across the organization and track each to a resolution. This

Comprehensive Review of the Steamship Authority’s Operations   55                  13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 61 of 140
system could then provide the infrastructure to support additional management programs to
address quality, health, and other challenges they may face in the future.
Developing and implementing an SMS requires human, financial and IT infrastructure resources.
A designated person (DP) must be identified. The role of the DP is to facilitate communications
between employees and management (a crucial element of the SMS), verify and monitor the
system as it strives for continuous improvement, and coordinate and prepare for external audits.
In order for the DP to effectively perform these functions they must remain independent of the
chain-of-command, have direct access to the highest levels of authority in the organization, and
be provided with adequate resources.
A full time DP with administrative assistance is typical for an organization of this size. There is
an inherent advantage to assigning this and only this role to a single individual. When
individuals are responsible for both the short-term operational performance of the organization
and its long-term commitment to healthy, safety, quality, and the environment, the short-term
operational performance often conflicts and overrides the HSQE goals. An employee dedicated
to the title and given sufficient organizational independence would be able to support quality
imperatives in the face of commercial and organizational pressure. The DP should report
directly to the General Manager.

4.1.7          Hero Culture
The SSA is led by a small group of hard working individuals who spend significant portions of
their time performing duties that are outside of their job descriptions. These individuals carry a
significant amount of institutional knowledge (see Section 4.1.1), and in many cases they are the
only employees capable of fulfilling certain duties. All of these observations are aspects of a
pervasive hero culture: a culture in which the organization is overly-reliant on a small number of
individuals.
There are several factors fueling the hero culture:
        The SSA workplace is highly visible and scrutinized by its customers. The appearance of
         hard work and long hours is celebrated by customers and the organization, even if the
         allocation of resources is grossly inefficient.
        The SSA is laser-focused on cost-cutting. An unintended consequence has been to cut
         out its own ability to do adequate planning.
        A hero culture creates a vicious cycle. While the culture of cost-cutting has resulted in
         vastly inadequate organizational planning, breaking out of the hero culture ironically
         requires significant planning.
        Fighting fires is easier than planning.

4.1.7.1          Issues
There are numerous issues associated with a hero culture, including:
        Being perpetually stuck in a reactionary “firefighting” mode.
        The lack of process-based, institutionalized operations.
        Difficulty managing people’s time, due to a disconnect between job titles and duties
         actually performed (see Section 4.1.5 Allocation of Human Resources).
        A stressful, rigid work environment, where it seems like everyone is busy but nothing
         gets done or gets done well.
        Resistance to change, planning exercises, or anything that gets in the way of the most
         urgent and visible needs.
        Tribal knowledge - knowledge that is only known by a few employees.

Comprehensive Review of the Steamship Authority’s Operations   56                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 62 of 140
        Lack of scalability, since knowledge and power is concentrated within a small group of
         “heroes.”
        Lack of adaptability to evolving customer demands and industry dynamics.
        Burned out employees and low morale, due to unrelenting workload and the feeling of
         wasted time due to inefficiencies.
        Lack of oversight and increased risk for mistakes.
        Lack of trust and empowerment, due to a lack of processes for sharing information and a
         lack of processes for institutionalizing how the organization operates.
        Inefficiency due to employees performing tasks below their paygrade or that other
         employees are better suited to handle.
        Self-perpetuation, because the hero culture is easier and more rewarding than planning.

4.1.7.2          Industry Standards/Best Practices
Mature organizations like the SSA should have documented processes for every job function that
is required to deliver their product or service. In the marine industry, companies which have
successfully adopted process-based operations are leading the industry in operational efficiency
and customer satisfaction.
No employee should be irreplaceable. This is critical to the reliability of the organization, but
also a critical factor for breaking the self-perpetuating cycle of a hero culture.
The SSA is a complex organization that requires a highly skilled and competent workforce to
accomplish its objectives. However, there are many other ferry services of similar or greater
complexity that do not suffer from the same levels of employee stress and fatigue that we
observed at the SSA.

4.1.7.3          Specific Solutions
The SSA management needs to change from a hero culture to a process-based culture. Culture is
the hardest thing for any organization to change, which is why it is often precipitated by a crisis
followed by demands for change by the customers or shareholders. In this case, the SSA’s
governing Board will need to closely oversee the implementation of the following solutions to
ensure they are given the time, effort, and resources they require.
The first step is to align the job duties for each job title with the work actually performed. This
will begin to illuminate key processes and any inefficiencies in accomplishing them, and help to
balance workloads. The basic process is described in Section 4.1.5 Allocation of Human
Resources.
The second step is to define the key processes that the SSA follows in order to accomplish its
mission. This process mapping exercise will be a project of its own, requiring an internal
champion or an experienced contractor. The processes will be broken into tasks such that
somebody with reasonable qualifications and on-the-job training can perform them, and the
organization chart will be mapped to the processes to define responsibilities.
The SSA should also improve its communications to the public to better illuminate what it is
doing to perform its mission. By providing reliable operations and good communications, the
SSA should be able to eliminate the need for employees to routinely work well over 40 hours per
week.




Comprehensive Review of the Steamship Authority’s Operations   57                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 63 of 140
4.1.8          Institutional Knowledge
Institutional knowledge is the wisdom held by an individual about how an organization or part of
an organization functions. Institutional knowledge can be a tremendous asset to any organization
if properly captured and managed.
It was generally observed that there are many long-tenured individuals with significant
institutional knowledge at the SSA. Although it goes without saying that having knowledgeable
employees is a great asset for any organization, a negative side effect of being able to rely on
institutional knowledge is that it can be over-relied upon, resulting in a lack of documented work
processes. Evidence of this was observed at the SSA. This lack of documented work processes
has a number of ill effects, including putting the organization at risk of unnecessarily relying on
unique individuals, causing inefficiencies, and preventing change.
The risks of this problem are amplified at the SSA due to the following related observations:
        Management turnover. The SSA is currently undergoing a high degree of management
         turnover (mostly due to retirements), which is amplifying the amount of information that
         is being lost and highlighting a lack of redundancy in key management roles.
        Changing environment. The industry and environment in which the SSA operates is
         rapidly changing, also amplifying the problem.
        Inconsistencies in fleet. The SSA ferry system is complex, with little consistency
         amongst the vessel fleet, crews, and equipment.
        Overreliance on memos. The primary mode of communicating new policies and
         procedures is with memos, which is not a reliable medium for document control and
         referencing.

4.1.8.1          Issues
The SSA is highly exposed to the risk of institutional knowledge loss when an employee leaves
their job. With an aging workforce, especially amongst vessel crews, this issue will continue to
amplify unless the overreliance on institutional knowledge is addressed.
Relying on institutional knowledge can result in the acceptance of bad practices or “bad habits.”
Institutional knowledge is resistant to the adoption of best practices, evolving industry standards,
and programs of continual improvement.
Relying on institutional knowledge is subject to a higher degree of individual interpretation than
relying on documented standards and work processes. This results in inconsistencies and
increases the opportunity for errors.

4.1.8.2          Industry Standards/Best Practices
Most industries, not just the maritime industry, are challenged by the overreliance on
institutional knowledge. There are several standard approaches that can be employed to deal
with the issue. Some common approaches are to:
        Identify leadership competencies in existing employees, and train the next generation of
         leaders well before the jobs are available.
        Ensure there is never just one person capable of performing any given job function within
         an organization. At a minimum, there should always be at least one backup.
        Document business practices within living documents, which are updated as best
         practices emerge and evolve.




Comprehensive Review of the Steamship Authority’s Operations   58                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 64 of 140
4.1.8.3          Specific Solutions
The solution to an overreliance on institutional knowledge is to adopt the best practices detailed
in the section above. At the SSA, this should start with documenting knowledge (how the
critical functions of the business are performed successfully) and ensuring knowledge
redundancy amongst the work force.
Specifically, the SSA should document its work processes, beginning with those that are the
most critical to meeting its objectives. Memorandums are currently the dominant medium for
disseminating policy changes throughout the organization, but these are inadequate as they can
easily be overlooked and do not achieve version control. Instead, the SSA should maintain a
database of policies. Memos should only be used to alert employees of new or amended policies,
and direct employees to the appropriate version-controlled documents.
To ensure knowledge redundancy amongst its employees, the SSA should engage in succession
planning, and ensure there is always at least one employee capable of filling every employee’s
role. Employees in management positions should be held accountable for training those who
replace them. The SSA should also consider developing formal mentoring programs to train the
next leaders.

4.1.9          Tenure
The SSA management contains a high number of long-tenured employees, as illustrated in
Figure 6. While there are numerous positive qualities associated with organizations that are able
to retain employees, the SSA suffers from an overemphasis on the tenure of its administrative
and executive team as a grounds for career advancement.




Figure 6 Tenure of the SSA executives
An important and valid reason for promotion of long-tenured SSA employees is that longevity is
highly correlated with experience and wisdom, which are valid measures of merit. However,
some cultural problem areas inflate the importance of tenure at the SSA for the wrong reasons.
The SSA is overly reliant on institutional knowledge (see Section 4.1.8 Institutional Knowledge).
Long-tenured employees tend to be the most reliant institutional knowledge.



Comprehensive Review of the Steamship Authority’s Operations   59                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 65 of 140
The SSA also has a hero culture which has concentrated knowledge and power in a small number
of executive-level employees. This concentration of power results in organizational
inefficiencies for many reasons (see Section 4.1.5 Allocation of Human Resources).
Recruiting outside of the organization has been passive. For example, the Port Captain position
has been open for a considerable time but has not been advertised externally, despite the fact that
the SSA has only received one internal application.
The competitive environment in which the SSA recruits its employees is an important
consideration. The SSA headquarters is in Falmouth, MA – a small town with a high cost of
living (96.2% above the national average, Reference 5). The maritime industry also offers high-
paying private sector jobs, such as oil industry jobs in the Gulf Coast region. These salaries
cannot be matched by the SSA. However, recent salary audits of the SSA show that
management salaries are in line with comparable positions in other public service organizations.
The SSA is also in close proximity to a strong maritime community, including Massachusetts
Maritime Academy. And, the geographic region is generally considered a very desirable place to
live. Considering all of these factors and discussions with the SSA HR Department, the SSA’s
ability to recruit qualified candidates was not observed to be a major factor in the tenure of its
employees.

4.1.9.1          Issues
Issues associated with the SSA’s overemphasis on tenure as a grounds for advancement include
the following:
        Merit underemphasized. The longest-tenured employees may be promoted instead of
         the best qualified candidates. This damages the performance and morale of the
         organization. In some cases, qualified candidates at the SSA did not even apply to
         positions out of deference to others in the organization who they believed were “next in
         line.”
        Insularity. Fresh and outside perspectives are suppressed when there is a lack of hiring
         from outside an organization. Insular organizations experience difficulty adapting to
         their evolving surroundings. They are also at elevated risk of ‘groupthink,’ or making
         decisions as a group in a manner that discourages creativity and individual responsibility.
        Toleration of underperformance. There was evidence of underperformance not being
         remediated at the SSA due to a lack of management will to confront long-tenured
         employees.

4.1.9.2          Industry Standards/Best Practices
Decision making can be improved when natural coalitions are broken up. By assigning people
with different interests and roles and who do not normally work together to shared tasks, fresh
perspectives and ideas come to light. Recognizing this when hiring and promoting can positively
influence those decisions.
Merit should be heavily weighted when making decisions about hiring, advancement, and
incentive structures. Tenure is correlated with merit, so all else being equal, those with longer
tenure have an advantage without the need to artificially inflate the value of tenure.

4.1.9.3          Specific Solutions
Greater emphasis should be made on recruiting outside of the organization for job vacancies,
especially while the SSA continues to be managed by a core group of very long-tenured
employees with limited experience outside of the organization.


Comprehensive Review of the Steamship Authority’s Operations   60                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 66 of 140
In order to ensure that tenure is not overemphasized at the expense of merit, it is critical that
management performance is tied to organizational performance. The solution to this is for the
SSA to develop performance metrics on which its executive staff are measured on an annual
basis (see Section 4.1.2). This starts at the top: the SSA’s governing Board needs to develop
operational performance objectives on which to evaluate the performance of the General
Manager, Treasurer, Operations Manager, Director of Engineering & Maintenance, Director of
Information Technology, and Director of Human Resources, at a minimum.

4.2          Fleet Maintenance
4.2.1          Engineering Policies and Procedures
Evaluation of the SSA’s marine engineering operations included an investigation into what
policies and procedures are in place and being utilized by the organization’s personnel. The
following procedures were identified:
          Procedures for the start-up of vessel machinery plants.
          Procedures for the securing of vessel machinery plants.
          A comprehensive Engineering & Maintenance Safety Management Procedures
           Manual.
The vessel start-up and securing procedures were observed to be available onboard fleet vessels
and generally in use, despite several shortcomings, including:
Lack of document control. Policies were observed to have no revision numbering or date to
allow for document control, or official formatting to suggest they are the current authorized
procedures.
Inconsistencies across fleet. Procedures were observed to lack standardization and consistency
across the fleet with regards to format, content, degree of detail, and objectives. For example,
inconsistencies in the vessel startup and securing procedures were observed between
M/V Martha’s Vineyard and M/V Woods Hole. The Martha’s Vineyard procedures were highly
descriptive and provided familiarization information, which may be useful to new and
inexperienced crew members, but reduce the value of the procedure as a working checklist. The
M/V Woods Hole procedures were written much more like a working checklist, but lacked
instructive information for new and inexperienced crew members. In both cases, the procedures
were written in an informal, conversational tone, and lacked document control.
There was no evidence to suggest that the Engineering & Maintenance Safety Management
Procedures Manual had been distributed throughout the organization, and procedures
documented in this manual did not appear to be in active use within the organization.
Discussions with engineering management indicated that the manual had never been officially
released as policy, and was still under review by senior management, despite the revision date of
June 2012.
Instances where the lack of standardized procedures directly contributed to a vessel incident
were also observed, as described in Section 3. These included the following examples:
        In the aftermath of the generator fire on M/V Martha’s Vineyard, the crew was called on
         to restore the plant from a blackout condition. There was no procedure or checklist for
         this operational transition. If there had been a formalized procedure or startup checklist,
         or if the crew had followed the plant startup procedure, then the fuel transfer pump would
         have been restarted, and the March 17th blackout would have been avoided.
        The SSA failed to perform an effective investigation into the cause and effects associated
         with the fire that occurred on the M/V Martha’s Vineyard, and therefore failed to identify

Comprehensive Review of the Steamship Authority’s Operations   61                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 67 of 140
         latent damage to the switchboard and operational limitations that led to the blackout on
         March 17th. If the SSA had a procedure prescribing how such investigations must be
         performed, or if the SSA had followed the casualty investigation policies outlined in the
         draft Engineering & Maintenance Safety Management Procedures Manual, then these
         limitations would have been identified and subsequent vessel casualties or service
         interruptions possibly avoided.
        In the aftermath of the March 17th blackout of M/V Martha’s Vineyard, the vessel was at
         anchor with the ability to only run the emergency diesel generator. Restoration of power
         to critical loads on the main switchboard were delayed because the crew did not know
         how to back-feed power from the emergency diesel generator to the main switchboard.
         The lack of a written procedure that was available to the onboard crew delayed the
         restoration of power and lighting to the vessel’s main switchboard, and unnecessarily
         demanded the attention of the vessel Chief Engineer and Port Engineer at a critical time.
Multiple issues were observed with the periodic safety test procedures (PSTPs) associated with
the SSA vessels. These procedures are special test documents that are explicitly required by
regulation, which must be approved by the USCG Marine Safety Center (MSC), and performed
to the satisfaction of the local Officer in Charge, Marine Inspection (OCMI) on an annual basis.
The following problems associated with the PSTP for the M/V Martha’s Vineyard were
identified during the investigation of casualties onboard the vessel.
        The vessel did not have a USCG-approved PSTP at the end of shipyard period.
        Prior to June 2018, the vessel’s PSTP consisted of several individual procedures for
         various systems, such as the propulsion control system and the alarm and monitoring
         system, instead of a single document.
        The procedure for the alarm and monitoring system was not complete or accurate. For
         example, generator fuel pressure alarm setpoints were not correct, and no fuel service
         tank level alarms were included.
        The procedure that was, according to the SSA management, performed for USCG was
         not marked to suggest that it was approved, and did not include a test date or name of the
         tester. The procedure form has a field for witnessed by and date, but it was not signed.
        The new, re-written version of the vessel’s PSTP appears to be incomplete and/or
         inaccurate. For example, it does not include low generator fuel oil pressure alarms.

4.2.1.1          Issues
The absence of clear policies and procedures presented in a consistent format and with a clearly
communicated expectation that these policies and procedures will be followed results in vessel
crews and maintenance personnel applying their own personal preferences, experiences, and
judgement about how best to perform a task or conduct an operation. The variability of many
unique approaches to the same job function creates possibilities for misunderstanding and
mistakes. It makes it difficult for management to consider the various options and decide on an
optimal procedure. The lack of consistency also reduces efficiencies that could be gained if
everyone was doing things the same way and makes it difficult to reinforce good practices and
identify and eliminate bad practices.
A lack of policies and procedures also makes it difficult or impossible for vessel management to
direct the actions of its crews. For example, the rate at which the M/V Martha’s Vineyard fuel
service tank level dropped during the March 17th incident was dramatically increased by the
change in fuel system configuration that occurred prior to the incident and without the
authorization of vessel crew management. If configuration of the fuel system was covered by



Comprehensive Review of the Steamship Authority’s Operations   62                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 68 of 140
vessel operational policies and/or documented watch processes, then the incident may have been
avoided.
In the same way that vessel equipment operational policies ensure the safe operations of vessels,
procedural approaches to engineering management processes ensure that critical job functions
are accomplished, and that quality and performance goals are met. For example, many quality
issues resulted from a lack of quality control procedures during the M/V Martha’s Vineyard
midlife refit project.

4.2.1.2          Industry Standards/Best Practices
Vessel managers operating fleets the size and complexity of the SSA typically employ a
formalized management system to document and control the policies and procedures that are in
place in their organizations. These systems force operators to develop and implement policies
and procedures for all operational and managerial processes. A more detailed discussion of how
and why operators implement such programs is included in Section 4.1.6 Health, Safety, Quality,
and E).

4.2.1.3          Specific Solutions
It is unlikely that the SSA will be able to prevent future occurrences of the kinds of casualties
that were experienced in the spring of 2018 without making a cultural and managerial shift from
informal policies and procedures that rely on the judgement of individuals to a formalized
management system that prescribes procedures related to all aspects of vessel operations. The
SSA should strongly consider developing and implementing an externally audited ISM Code-
compliant safety management system (SMS) as the basis of and controlling mechanism for all
policies and procedures (see Section 4.1.6 Health, Safety, Quality, and Environment Policies).
Whether or not they are codified by an SMS, the SSA should develop a set of company policies
and procedures that comprehensively define all critical tasks and processes that are required for
the organization to operate safely and efficiently. The basic steps to implement these policies
and procedures are:
    1. Identify all operational and managerial sequences whose performance impacts vessel
       operations, condition, readiness, and reliability.
    2. Develop individual procedures that specifically address all operational, safety, and
       quality concerns regarding the particular task or process.
    3. Publish the policies in a standardized format and make them available to all personnel
       where they perform their work.
    4. Communicate the polices such that all personnel understand the details of the policies;
       confirm their understanding in writing.
    5. Establish feedback mechanisms that test the effectiveness of the policies and procedures
       and investigate all instances where they have failed to meet functional requirements (e.g.
       non-conformities, casualties, near-misses).
    6. Adjust the polices based on feedback to make them more effective.
    7. Control the policies so that changes are quickly communicated and adopted throughout
       the organization.
The adoption of a policy-based framework for the management of the SSA vessel operations
represents a departure from the organization’s current way of doing business. As such, it will
require a cultural shift in both management and personnel to be efficiently and effectively
implemented. Personnel are more likely to make the required cultural shift and embrace a
policy-based framework when they are presented with convincing evidence of the value of the
change. The implementation of new policies should include training that provides this evidence.


Comprehensive Review of the Steamship Authority’s Operations   63                  13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 69 of 140
4.2.2          Engineering Resources
Shortcomings in the SSA’s engineering operations identified by this investigation suggest that
the SSA engineering and maintenance department may be understaffed for the responsibilities it
is tasked with. The following three areas are particularly affected by this deficiency:
    a. Engineering department crew training (see Section 4.2.2 Engineering Resources for more
       details).
    b. Establishment and enforcement of vessel policies and procedures pertaining to engine
       room operations (see Section 4.2.1 Engineering Policies and Procedures for more details).
    c. Vessel repair, refit, and construction project planning and management (see Section 4.2.4
       Project Planning for more details).
The following is a summary of responsibilities of the SSA Director of Engineering and
subordinates, based on the SSA’s organizational chart, job descriptions, and observed
functionality:
        Engine department operations: Oversight of the day-to-day engine room operations of
         the SSA fleet, including the development and management of all engine department
         policies and procedures, and all efforts associated with unplanned vessel maintenance or
         other departures from standard vessel operations.
        Personnel training: Development and execution of training programs for all engine
         department and maintenance personnel.
        Asset maintenance: Planning and execution of preventive and corrective maintenance
         for all physical assets of the SSA, including vessel, terminals, facilities, and all rolling
         stock. This also includes the implementation and management of the SSA’s
         computerized asset management/maintenance system.
        Management of maintenance division: Management of the SSA’s maintenance
         personnel and assets, including planning of vessel repair projects at the SSA facilities and
         all activities associated with purchasing, warehousing, and shipping and receiving for the
         warehouses.
        Vessel repair projects: Planning and management of vessel repair projects conducted at
         external shipyards, including specification development, contracting, and regulatory
         interfaces.
        Vessel construction: Planning and management of vessel construction projects including
         the management of design development, shipyard selection, contracting, and shipyard
         project management.
        Regulatory compliance: Regulatory compliance of vessels and vessel personnel, where
         engineering/technical matters are relevant to the compliance.
To discharge their responsibilities, the Director of Engineering has the following personnel
available:
        A Facilities Maintenance Manager, who is responsible for all facilities and
         environmental compliance for all facilities. This role has no direct involvement in vessel
         operations or maintenance.
        A Vehicle Maintenance Supervisor, who is responsible for all rolling stock including
         22 buses.
        A Vessel Maintenance Manager, who is responsible for a maintenance staff of 32
         including 3 foremen, spread across three facilities.



Comprehensive Review of the Steamship Authority’s Operations   64                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 70 of 140
        A Port Engineer, who is responsible for engine department training and performance, as
         well as fleet maintenance schedule planning, budget, and control.
        An Assistant Port Engineer, who assists the Port Engineer and the Maintenance
         Supervisor, and is responsible for ensuring that the SSA’s computerized asset
         management system is utilized across the fleet.
        A Project Manager, who is dedicated full time to the Woods Hole Terminal project.
        A Maximo Planner, who is dedicated full time to the upkeep and management of the
         SSA’s computerized asset management system (Maximo).
        An Administrative Assistant.
        A Department Clerk/Secretary.
        Contract employees, as needed.
        Vessel crew, who are sometimes used to assist in shipyard project execution.
This assessment suggests that all critical tasks associated with crew training, the establishment
and management of engine department policies, and the planning and management of vessel
repair and construction projects must be handled by the Director of Engineering and two
additional FTE positions, the Port Engineer and Assistant Port Engineer, as well as the Vessel
Maintenance Manager to assist with vessel maintenance planning.
The SSA, as currently structured, lacks sufficient human resources in the area of middle-level
engineering management to be successful in the discharge of assigned responsibilities,
particularly in the three areas mentioned above. With a fleet of 10 aging vessels and a nearly
constant rotation of those vessels through shipyard/repair periods, the effort associated with
planning and executing these functions is far greater than what is currently available within the
organization.
The SSA has relied on external contractors to assist in the development of shipyard
specifications and the management of large shipyard projects. This has helped the SSA manage
the workload associated with these projects but has been insufficient to close the capacity gap.
Discussions with various vessel crew suggested that the port engineers in particular are
chronically over-committed, forcing them to ignore less urgent responsibilities. Numerous
engineers indicated that they were reluctant to reach out to the Port Engineer, because they knew
how busy the Port Engineer was.

4.2.2.1          Issues
It is difficult to attribute specific lapses by the SSA’s engineering management to problems
associated with shortages in human resources as it is impossible to determine what personnel
would have done if they had had more time to perform their jobs. However, it is reasonable to
conclude that the over-commitment of engineering management is a likely contributor to the
organization’s recent vessel reliability issues. Maintaining the status quo puts the organization at
increased risk for future such incidents.
The engineering management team at the SSA appears to have the appropriate technical skills
and background to successfully manage the engineering aspects of the SSA fleet. Yet, as this
investigation has illuminated, the SSA has chronically neglected operational processes and
critical engineering details in ways that have caused major vessel incidents. For example, two of
the failures associated with root cause analyses performed as part of this study indicated
incorrect implementation of vessel alarm systems modifications. Discussions with the vessel
Port Engineers regarding shipyard projects suggest that, while they intend to be involved in
technical details such as alarm system integration, their general lack of availability prevents them

Comprehensive Review of the Steamship Authority’s Operations   65                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 71 of 140
from having anything more than a cursory involvement in such matters. Absent their
involvement, such details fall to others who may not be qualified to provide the correct answers,
such as the controls vendor or the crew assigned to the shipyard project. Or, worse, verification
of these details is not accomplished at all.
The Port Engineers and Director of Engineering are the individuals who are most closely
involved with the response to, investigation of, and corrective actions associated with vessel
casualties or unscheduled maintenance events. As such, any work that they are normally
engaged in stops when they are needed to respond to emergent issues. During the organization’s
extensive issues in the spring of 2018, all three of these individuals spent a substantial amount of
their time reacting to unplanned events, not tending to their normal responsibilities.
Interviews with all engineering management personnel suggest that the need to respond to
emergent issues, and the general disparity between their work capacity and their assigned
responsibilities, causes a prioritization of tasks that biases the manager’s attention to the urgent
rather than the important. The general effect of this prioritization is that quality management and
mid- and long-term planning are neglected.

4.2.2.2       Industry Standards/Best Practices
Comparisons in manning levels between the SSA and other ferry system operators are difficult
due to the lack of comparable vessel operators, in terms of organizational structure, vessel
operations, and business capitalization. That said, a comparison with publicly available data
from Washington State Ferries (WSF) in 2011 (Reference 6) allows for some useful observations
with a highly regarded ferry system. At the time that this organizational chart was released, the
WSF system consisted of approximately 23 vessels and the following staffing levels:
     13 staff serving a Senior Port Engineer for Fleet Maintenance, with responsibilities for
        vessel crews and engineering operations.
     21 staff serving a Senior Port Engineer for Vessel Preservation, with responsibilities for
        vessel upgrade and repair projects.
     15 staff serving a Vessel Design Chief, with responsibilities for engineering associated
        with new vessel designs and modification of existing vessels.
WSF is a larger organization with a different mandate, larger and more diverse operations, and
vastly greater revenues. However, it is reasonable to conclude, by comparing the level of
resources that each organization dedicates to engineering operations, training, and vessel project
planning and management, that the SSA’s engineering management lacks sufficient resources.
Also noteworthy is WSF’s separation of ‘Fleet Maintenance’ crew responsible for operations,
and ‘Preservation’ crew, responsible for vessel repair and upgrade projects. This deliberate
segregation of responsibilities insulates planning and management efforts from urgent issues that
can and do occur within the operations realm.

4.2.2.3          Specific Solutions
The following changes to the SSA management and practices would improve the organization’s
ability to successfully discharge the responsibilities allocated to the engineering management
team:
        Increase the number of port engineers.
        Dedicate port engineers to specific vessels and make them responsible for the readiness
         of all vessel engineering crew and equipment.
        Create a project engineer position with responsibilities for the planning and management
         of vessel repair and modification projects. This position would interact with the vessel
         port engineers when planning projects, but the project engineer would be responsible for

Comprehensive Review of the Steamship Authority’s Operations   66                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 72 of 140
         all aspects of specification development, contracting, contract management, and quality
         control while being isolated from vessel operations. This position would be responsible
         for the successful execution of shipyard and repair facility projects, including outsourcing
         construction oversight services to third-party engineering firms.
        Have all port engineers report to the Director of Engineering and Maintenance, who
         would set quality objectives and manage fleet-wide policies, but not be involved in the
         day-to-day operation of the vessels.
See Section 4.1.3 Operations Structure for a more detailed discussion of the organizational
restructuring suggested above.

4.2.3          Enterprise Asset Management System
Enterprise asset management systems (EAMS) are generally used by organizations to manage
the maintenance of physical assets throughout their lifecycle. The SSA currently uses Maximo
as its EAMS software, although the SSA management indicates that they are actively planning
the transition from the Maximo EAMS to The Asset Guardian (TAG) computerized maintenance
management system (CMMS). CMMS are similar to EAMS, although EAMS implementations
can generally include a wider breadth of functionalities. The SSA management noted that they
were planning the transition due to the recognized shortcomings of the current Maximo
implementation, and the costs associated with upgrading it to meet their needs. Although many
individuals within the organization mentioned that this transition was planned, the SSA did not
seem to have started any implementation planning for this transition.
The functions that EAMS/CMMS perform within organizations can vary widely. The
observations discussed below are limited to the aspects of the SSA’s EAMS that have
implications on vessel reliability and, to a lesser extent, organizational efficiency. Within these
functions, a number of inadequacies with Maximo, and how the SSA utilizes Maximo, were
observed.
The following shortcomings of the Maximo system currently implemented at the SSA were
observed:
        Access to the system is limited to senior vessel crew only. An effective EAMS
         requires timely, two-way communication (information in and out of the system in near
         real time). Vessel crew members who should have access to the system do not. Only
         senior chief engineers and senior captains can log into the system. These senior crew
         members are then responsible for the dissemination/collection of all data to and from the
         Maximo, which is inefficient.
        ‘After the fact’ Maximo entries. There are many situations where a planned or
         corrective maintenance task is performed, and then the item is input into Maximo
         retroactively. This differs from the intended work flow, where the EAMS initiates the
         task.
        Loss of network connectivity. The way that Maximo handles loss of network
         connectivity makes the use of the system while underway on a ferry impractical.
        Lack of preventative maintenance automation. The Maximo system is not configured
         to trigger preventative maintenance tasks based on operating hours, so vessel crews
         typically perform all hourly maintenance on equipment based on their own discretion.
        Maximo is utilized more as an accounting tool than as an asset management tool.
         The most disciplined aspect of the current EAMS implementation is its use as a tool to
         track maintenance labor hours, not to perform any explicit asset management functions.



Comprehensive Review of the Steamship Authority’s Operations   67                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 73 of 140
        No integration with spare parts inventory system. The SSA has an inventory system
         for consumables, but not for vessel parts. Repair and maintenance parts are ordered by
         the maintenance or vessel personnel, which fails to leverage the asset database to
         eliminate errors and gain efficiencies associated with maintenance planning and parts
         procurement.

4.2.3.1          Issues
The following issues with the SSA’s implementation of its EAMS were identified based on the
observations discussed above:
      Lack of preventative maintenance automation. An essential function of a properly
       implemented EAMS is the automatic generation of routine maintenance tasks based on
       running hours of equipment. This function is particularly important for the SSA’s
       vessels, where the most critical equipment (e.g., diesel engines for propulsion and
       electrical generation) have maintenance schedules that are largely based on running
       hours. As currently implemented, the SSA’s EAMS does not utilize a running hour
       feedback loop to trigger maintenance tasks. Vessel crews reported using hand-written
       logs in notebooks to track the maintenance of equipment such as diesel engines, which
       have significant maintenance requirements based on running hours.
     Ineffective equipment history. A key function of an EAMS is to capture relevant
       historical information about equipment and present it to operators and maintenance
       personnel such that they are better able to operate and/or maintain that equipment. When
       well implemented, the equipment history functionality of an EAMS becomes a
       knowledge base detailing not only preventive and corrective maintenance history, but
       also practical information regarding manufacturer’s bulletins, clarifications to
       manufacturer’s manuals, and special considerations regarding equipment operation.
       Histories allow crew and maintenance personnel to identify and address trends in
       equipment repair, enabling them to improve equipment reliability. The existing EAMS
       does not have this complete functionality, for the following reasons:
            o Only senior chiefs and senior captains have access to the system.
            o The lack of integration with a parts/inventory system greatly limits the value of
                the equipment history information.
            o Only preventative and corrective maintenance history is captured by the system.
                It does not capture useful crew observations, such as modifications made to the
                system that were not due to maintenance, out-of-range readings and how they
                were remediated, best practices on operating the piece of equipment,
                manufacturer updates to part numbers, etc.
            o The systems in place to ensure maintenance history is captured are unreliable (as
                discussed in the following two bullets).
      No integration with spare parts inventory system. Because the current EAMS has no
        interface to a parts inventory system, parts ordering is the responsibility of the person
        who is performing maintenance. This work flow is problematic for a number of reasons:
            o Allows for human error in ordering parts.
            o Does not account for impact to equipment availability associated with
                maintenance lead times.
            o Is inefficient, as maintenance personnel must repeatedly identify part numbers.
            o Does not leverage cost or time savings (e.g., ordering parts when they are needed,
                not when they are on sale).
            o Concentrates critical details in the hands of individual maintenance personnel,
                whereas those details should be contained within the system.


Comprehensive Review of the Steamship Authority’s Operations   68                 13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 74 of 140
              o Is not a documented system process, so it is unlikely to be consistently
                  performed.
         ‘After the fact’ Maximo entries. Entries into Maximo after the work is performed are
          outside the documented system process, and therefore are unlikely to be consistently
          performed. When ‘after the fact’ entries become the norm, the EAMS is at risk of
          becoming a documentation burden without substantial value. An observed example was
          that checkpoint maintenance on vessel generators was not triggered by planned
          maintenance items, but rather by the maintenance person who typically does that work.
None of the root cause analyses, vessel inspections, or reviews of vessel readiness performed in
association with this investigation suggested that inconsistent maintenance activities had
contributed to any of the recent vessel availability issues. This suggests that there are individuals
within the organization who are taking personal responsibility for ensuring that equipment is
maintained to the manufacturer’s standards, independent of the processes inherent to the EAMS.
This is a credit to the SSA personnel and certainly worthy of note, but also a sign that the
organization is at risk if these individuals leave the SSA (see Section 4.1.1).

4.2.3.2          Industry Standards/Best Practices
With respect to asset management and equipment maintenance, the ISM Code specifically
requires that vessel operators:
       Identify critical equipment whose failure could impact vessel safety.
       Plan, perform, and document the maintenance required to ensure the reliable operation of
        that equipment.
     Periodically test the equipment and audit the systems that ensure the performance of
        maintenance on that equipment.
Despite the fact that the requirements detailed in the ISM Code are not a regulatory requirement
for the SSA’s fleet of vessels, the practical need for processes that mitigate operational risk by
ensuring vessel reliability suggest that these requirements are industry standard for operators of
the SSA’s size and represent best practices.
The SSA is not the only operator to struggle with the implementation of a comprehensive and
effective asset management system. Evaluation of similar ferry and small cruise vessel operators
shows that, as important as these systems may be, they are difficult to implement and maintain.
In April 2017, in response to high profile vessel casualties that were traced to equipment failures,
Washington State Ferries contracted for outside consultants to review the effectiveness of their
CMMS, recommend changes, and develop a Request for Proposal package for a new system.
The effort to upgrade their systems is currently underway.
Many of the key principals that a successful EAMS/CMMS relies upon, such as the need for
documented processes, the concept of continuous improvement, and the shifting of responsibility
for system operation from operators to managers, are also principles on which marine safety
management systems (SMS) are built. Due to these commonalities, implementation of an
effective EAMS may be easier in the context of a functional SMS, or put another way,
implementation of an EAMS may be more difficult for an organization that does not have an
active SMS. See Section 4.1.6 for further discussion of safety management systems.

4.2.3.3          Specific Solutions
The SSA’s stated plan to implement a new EAMS/CMMS is a positive step, and the added
features and functionalities integral to their intended replacement system will address many of
the issues highlighted here. However, implementation of EAMS or CMMS systems is


Comprehensive Review of the Steamship Authority’s Operations   69                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 75 of 140
notoriously difficult and expensive, and the value of the system is greatly impacted by how well
the implementation is executed. The following two critical pieces of advice are offered:
        Make the required investment. Proper implementation often requires that implementation
         costs are much higher than annual operating costs.
        The system must be implemented in a way that ensures the maintenance functionalities
         are not secondary to other management priorities, such as accounting.
The SSA should ensure its new EAMS or CMMS includes the following:
        System for ensuring that all planned maintenance is performed in accordance with
         manufacturer’s recommendations, and completion of all maintenance work is
         documented.
        Availability of all technical information related to vessel systems and equipment
         (manuals, drawings, service reports, equipment history, etc.) to all vessel crew and
         maintenance personnel when and where they need it.
        A mechanism for vessel crews and maintenance personnel to document any observed
         irregularities in the operation or maintenance of equipment, such that these irregularities
         are reviewed and either addressed by corrective action or noted in equipment histories.
        Mechanism that allows all users to check the status of all items tracked by the system.
         For example, an item originates as a work request, becomes a work order, and finally
         becomes an equipment history item.
        Features that prevent a single human error from impacting system effectiveness. For
         example, feedback loops should highlight areas where individuals have not completed
         work, or where entries into the system are incomplete.
The SSA has not indicated any timeline for the implementation of the new EAM/CMMS. Until
a new system is procured and implemented, the following interim solutions should be considered
to improve the functionality of the existing system:
        Implement a running-hour feedback loop from vessels to the Maximo planner, and begin
         triggering run-hour based maintenance activities on the actual run time. This will reduce
         the number of ‘after the fact’ maintenance entries and provide a check against missed
         maintenance.
        Expand access to the Maximo system from senior chiefs and senior captains to all
         permanent crew.

4.2.4          Project Planning
The way that the SSA currently plans and executes vessel construction, refit, and repair projects
appears to be negatively impacting vessel reliability. This has resulted in SSA vessels returning
to service from shipyard repair periods prior to adequate sea trials, equipment testing, and crew
familiarization with new systems. For example, the SSA recorded 200 remaining outstanding,
incomplete, or unacceptable items when M/V Martha’s Vineyard left its midlife refit at Senesco
in the spring of 2018. Although it is typical to have some remaining ‘punch-list’ items, and
many of the listed issues were cosmetic in nature, the sheer volume of the incomplete work
represented by this list indicates that the vessel was accepted from the shipyard prematurely.
The issue of vessels being returned to service prior to completing repair work and performing
adequate sea trials was also noted by many of the SSA personnel interviewed.
Investigation into the M/V Island Home’s delayed return to service after her shipyard period in
the spring of 2018 indicated that the SSA had failed to utilize basic project management tools
and conventions when executing the project. For example, there is no evidence that either the
SSA or the shipyard developed a project schedule identifying critical long-lead-time materials,

Comprehensive Review of the Steamship Authority’s Operations   70                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 76 of 140
project milestones, or task interdependencies. There is also no evidence to suggest that the SSA
held any planning meetings with the shipyard in between contract award and the start of the
project, even though the project relied on timely ordering of critical long-lead-time materials. In
addition, formal production meetings with the shipyard were not held during the course of the
project.
Investigations of recent shipyard projects suggest that the SSA is failing to control critical
technical details of systems installed and modified during vessel repair projects, and the lack of
control is resulting in vessel casualties. For example, the following technical issues resulted
from inadequate management of the M/V Martha’s Vineyard midlife refit:
        Alarm setpoints for the generator fuel low pressure alarms were set incorrectly.
        Fuel service tank low level alarms were not functional at the end of the yard period.
        Configuration of new generator controls included shutdown alarms that were not wanted
         by the SSA, not required by regulations, and did not serve any practical purpose. These
         shutdown alarms resulted in erroneous shutdowns of the generators.
As is discussed in more detail in the root cause analysis sections of this report (Section 3), these
technical issues contributed to vessel incidents.
The SSA does not have a sufficient number of staff to properly manage major and concurrent
shipyard projects, so they outsource some of the effort to external contractors. Projects were
reported to be managed by a mix of SSA port engineers, vessel crew, and external contractors. It
was observed that shipyard and repair project management roles and responsibilities were
unclear, inconsistent, and in many cases insufficient. The reporting structure amongst the
managing teams was also unclear. The following examples are provided:
        Port engineers are the most appropriate internal staff to manage shipyard projects,
         however they are also the first-tier responders to emergent issues with the fleet. The SSA
         only has two port engineers, who are already over-committed (see Section 4.2.2).
         Therefore, it is unlikely that port engineers can adequately manage ongoing shipyard
         projects, which require consistent involvement.
        The SSA’s use of vessel crew to support shipyard projects is complicated by labor
         seniority rules, whereby senior crew can ‘bump’ less-senior crew as vessels go into
         repair, which often occurs due to desirable compensation and schedule benefits of
         working on a shipyard project. Although there is ample evidence that vessel crew adds
         value to shipyard projects by providing useful insight into vessel history and best
         operational practices, the use of crew to manage shipyard projects is unlikely to produce
         favorable outcomes due to the lack of particular experience in areas including project
         management, contracting, and regulatory requirements.
        During the M/V Martha’s Vineyard midlife refit, the externally contracted project
         manager was unavailable at times (                     ), but they were not replaced by the
         SSA during their absence.
Both the M/V Martha’s Vineyard and the M/V Island Home were returned to the SSA from their
most recent shipyard periods after the planned delivery date. The SSA management contends
that these delays were, to at least some degree, due to the shipyard’s inability to perform the
contracted work on schedule. Contracting tools such as liquidated damages, that penalize
shipyards for non-performance and mitigate the risk that such delays pose to operations, were not
effectively applied to either of these projects.
The SSA’s vessel out-of-service schedules generally plan for an SSA repair period following a
shipyard. This is good planning in that it provides a natural schedule contingency if shipyard
periods extend past their planned completion dates. It appears, however, that allowing the

Comprehensive Review of the Steamship Authority’s Operations   71                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 77 of 140
shipyard to ‘finish’ incomplete shipyard period work at the SSA Fairhaven facility after vessels
leave the shipyard has become commonplace.

4.2.4.1          Issues
The following list summarizes the most critical issues identified in the observations above:
        The SSA’s failure to utilize basic project management tools such as master schedules and
         status meetings during some shipyard projects limits their influence on project schedules
         and reduces their ability to put contingencies in place when schedules are threatened by
         external factors.
        The SSA’s inability to track critical technical details during shipyard projects has
         contributed to vessel casualties, such as the March 17th and May 5th blackouts that
         occurred onboard the M/V Martha’s Vineyard.
        Lack of testing after the installation and integration of new systems is allowing vessels to
         return to service with unresolved and unknown issues.
        The SSA’s failure to plan and manage shipyard project scope and schedule creates
         situations where they must either cut corners and take on additional risk to get vessels
         back into operation, or delay vessels and miss scheduled service. A combination of these
         choices has been made by the organization historically, which has resulted in both vessel
         casualties and schedule complications.
The ability of the SSA to return vessels from shipyard and repair periods to revenue service on
schedule is critical to the SSA’s operation. Shipyard schedules, however, are difficult to
manage. Where project schedule delays can threaten vessel operational schedules, vessel
managers typically employ contracting tools, such as liquidated damage provisions in shipyard
contracts, to mitigate the risk that shipyards do not perform as expected. Although they require
careful planning and diligent project management to maintain the documentation stream required
to support liquidated damage claims, these provisions are very effective in mitigating the risk of
shipyard non-performance. At a minimum, these provisions motivate shipyards to maintain
schedules and hold shipyards accountable for mistakes that may affect vessel delivery. Although
contract provisions such as liquidated damages have been included in some of the SSA’s
shipyard contracts, shipyard project management has been unable to leverage these tools to hold
shipyards accountable for schedule growth.
The lack of a project schedule for the M/V Island Home shipyard period prevented the SSA from
holding the shipyard accountable for delays. The M/V Martha’s Vineyard mid-life refit included
a liquidated damages clause in the shipyard contract, and schedule changes were tracked during
the course of the project, but there did not appear to be a connection between the specific change
orders and schedule extensions. Instead, a 14-day extension to the delivery schedule was granted
to the shipyard on November 7th, at no cost and without connection to any additional work. As
typically applied, whenever ‘change’ work (e.g. work outside the scope of the original contract)
is proposed to the vessel owner, it is proposed with both a dollar cost and a schedule impact. For
the SSA to leverage contract provisions to maintain project schedules, they must manage both
schedule and budget together.
The routine practice of allowing shipyards to complete work at the SSA Fairhaven repair facility
after the vessel departs the shipyard is problematic in that it removes the urgency that the
vessel’s departure places on the shipyard, and may obfuscate responsibilities for completion of
work, quality control, and testing while both shipyard and the SSA personnel work on the vessel
at the SSA facility.




Comprehensive Review of the Steamship Authority’s Operations   72                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 78 of 140
4.2.4.2          Industry Standards/Best Practices
Shipyard project management is very hard to do well. It requires diligent control and attention to
details, and the negative effects of badly managing projects are often not evident until long after
the shipyard project, when an incident occurs. The requirements of shipyard project
management demand adequate staffing levels, and are better suited for employees with project
management experience or training, who are good at multi-tasking, have a breadth of knowledge,
and have good attention to details.
Vessel repair shipyards are low-margin businesses, with large cost uncertainties. As such, it is
very easy for them to get behind on projects. When working with a shipyard that is ‘behind,’ the
project manager needs to be very careful to control impacts to schedule, quality, and cost.
Where vessel schedule is critical, vessel managers typically include liquidated damages into
shipyard contracts to mitigate risk of delayed project completion.
Contingency schedule and budget should be incorporated into any major maintenance project
and shipyard period to accommodate additional scope, due to the nature of ‘discovery.’ For
example, it is common to find wasted steel after removing deck coverings or joiner bulkheads.
This is work that cannot be precisely and explicitly planned for, and cannot be deferred once it
has been discovered.

4.2.4.3          Specific Solutions
By changing the way that they plan and manage shipyard and repair projects, it is likely that the
SSA can substantially improve project quality outcomes, reduce the incidence of impactful
delays, and exert more control over external factors that threaten project schedules. The
following changes to current practices are recommended:
        Train all personnel tasked with managing shipyard and repair projects in project
         management fundamentals; consider Project Management Professional (PMP) or similar
         certification.
        Dedicate a full-time employee to the management of shipyard and repair projects. This
         individual would be fully responsible and accountable for the success of all such projects,
         and manage all of the SSA and/or subcontracted resources allocated to each project. This
         recommendation, which is discussed in more detail in Section 4.2.2 Engineering
         Resources, would leverage the fact that the SSA vessels are continuously rotating through
         shipyard/repair projects to develop particular expertise in the area of shipyard project
         management within the SSA.
        Utilize contract provisions such as liquidated damages to mitigate risk associated with
         vessel shipyard projects.
        Include adequate budget and scheduled contingencies in all shipyard projects. Favor the
         use of data and external references over internal judgement when determining
         contingency levels.
        Implement processes that provide effective oversight of shipyard project managers at the
         senior management level. This oversight should include systematic review of critical
         project documents, such as technical specifications, project schedules, and risk analysis
         summaries.
        Maintain rigorous schedule control throughout shipyard projects starting with clear
         statements of schedule requirements to potential shipyards in pre-contracting phases, and
         continuing with regular updates of shipyard-developed project schedules from contract
         award to project completion.
        Introduce management processes that review shipyard projects after their completion and
         allow the SSA to learn from specific successes and failures within each project.

Comprehensive Review of the Steamship Authority’s Operations   73                   13 December 2018
           Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 79 of 140
           Utilize vessel crews as project support personnel appropriately. Investigations into past
            shipyard projects suggest that crew involvement is extremely valuable when crews with
            the correct experience and skill sets are allocated to projects, but less so when personnel
            are selected based on seniority alone.
           The SSA should require that shipyards develop specific test procedures for all new and
            modified equipment, and allow for the SSA to review such procedures well in advance of
            actual testing.

4.2.5            Engineering Risk Assessment
The SSA engineering management does not adequately account for risk when making decisions
affecting the operation, readiness, and maintenance of fleet vessels. The SSA also lacks
management processes that organizations typically use to manage risk systematically. Such
processes provide checks on decision makers such that no individual is able to expose the
organization to undue risk by virtue of their position or authority.
There are several examples of situations in which the SSA’s operational decisions did not appear
to have adequately considered the prevailing risk.
Engineering Resources. As detailed in Section 4.2.2 Engineering Resources, the SSA does not
appear to have the resources in place to support the current vessel shipyard, repair, and overhaul
schedule. Although management generally acknowledged this lack of resources, their actions
indicate a preference to accept the risks of inadequate resourcing rather than relaxing the
schedule or adding personnel. For example, when a port engineer left the organization in 2010,
management temporarily eliminated the position in order to save money. The position was not
re-instated until 2016. A risk analysis of the effect of losing this position on the readiness and
reliability of the vessels is unlikely to have indicated that the elimination of this position was
acceptable on even a temporary basis.
Vessel Return to Service following Repair Periods. In numerous independent conversations,
crew members and other personnel of the SSA expressed discomfort with the condition in which
vessels are commonly allowed to return to service following a shipyard or repair period.
Although no direct connection was identified between incomplete shipyard work and the vessel
incidents that occurred in the spring of 2018, the extensive list of unresolved discrepancies
recorded as the M/V Martha’s Vineyard departed the shipyard does corroborate the discomfort
reported by the vessel crew.
The root cause analyses performed in association with casualties suffered by the M/V Martha’s
Vineyard shorty after her return to service indicate that problems with the vessel alarm system
contributed to those casualties, and points to the lack of comprehensive system testing prior to
the vessel’s release to service as a causal factor.
These observations suggest that the SSA has, in the face of pressure to maintain vessel operating
schedules, allowed vessels to return to service before they are ready. These observations also
suggest that the SSA makes such decisions not based on a systematic review of vessel readiness
or considered risk analysis, but based on an individual’s evaluation that the vessel is seaworthy3.
Crew Training. Another circumstance in which the SSA was observed to underrate operational
risk was related to the training of crew. As is discussed in more detail in Section 4.3.1 Crew
Training, shortcomings in the SSA training processes allowed vessel crew to be placed in
situations where they were required to operate equipment on which they were not sufficiently
trained. The most notable training gaps resulted from new crew not receiving sufficient training

3
    Used in this context, a vessel is seaworthy if it is reasonably fit for its intended use.

Comprehensive Review of the Steamship Authority’s Operations            74                      13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 80 of 140
when joining a vessel, and from the SSA crews not receiving training when new systems or
equipment were added to existing vessels.
Ensuring that crew members have adequate training to operate the SSA vessels is made
particularly difficult due to several factors that are unique to the SSA:
             Most of the SSA vessels have three separate crews assigned at any given time.
             The SSA’s fleet is very diverse, with unique systems, equipment, and configurations
              that may require specific training or familiarization on each vessel.
             Rotation of crews between vessels is common.
             The addition of new crew members to the SSA system is also common.
The chance that the safe operation of the SSA vessels may be entrusted to crews who lack the
training to properly perform their duties is clearly a risk for the SSA. Lack of training was
identified as a contributing factor in three of the four root cause analyses performed on recent
vessel incidents.
The fact that the SSA has no formalized vessel training or familiarization process to ensure that
crews are fully trained on vessel-specific equipment and systems before they assume a watch
suggests that the SSA management has not evaluated the risk associated with training gaps, or
actively considered the challenges that face the organization when planning for crew training.
Investigation of Casualties. Vessels were also observed to be returned to service after casualties
without adequate investigations to ensure the underlying issues causing the casualties were
resolved. For example, on March 17th of 2018, the M/V Martha’s Vineyard was returned to
service only hours after two blackouts and a fire in a machinery space, without any substantive
investigation into the causes or effects of the incident. As is discussed in more detail in RCA
Sections 3.4 and 3.5, the SSA’s failure to adequately investigate the matter allowed the vessel to
be returned to service with unidentified damage to the switchboard, and operational limitations
that led to another blackout. This example and others suggest that the SSA’s only salient
criterion for determining when a vessel is ‘ready’ to be returned to service is the USCG’s
permission to return it to service, and that no practical assessment of the risks is performed in the
aftermath of such incidents.

4.2.5.1          Issues
The observed shortcomings in the way that the SSA manages risk associated with vessel
operations are summarized as follows:
         The SSA does not have a safety management system (SMS) or other management
          processes in place to systematically manage risk and provide safety and quality
          backstops. In an environment where no such backstops exist, the decisions that
          individual managers make have the potential to expose the organization to unacceptable
          risk.
         The SSA managers have made critical mistakes in assessing and addressing risk,
          particularly in circumstances where a manager was under commercial pressure to return
          a vessel to service. These mistakes have contributed directly to vessel casualties, as in
          the case of the March 17th blackout of the M/V Martha’s Vineyard, in which the vessel
          was released to service after a major casualty with unidentified latent limitations that
          resulted in a blackout underway.
         USCG permission to sail should be seen as a minimum assurance, not the end goal.
          Nobody, including the USCG, knows the SSA’s operation as well as the SSA crew,
          maintenance personnel, and vessel management. The USCG has limited resources and is
          limited in its ability to assess every situation with the multitude of operations and vessels


Comprehensive Review of the Steamship Authority’s Operations   75                      13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 81 of 140
          they are tasked to inspect. The SSA is lacking clear criteria for ensuring vessels are
          ready to return to service after a casualty or maintenance work based on its intimate
          knowledge of its own vessels and operations.

4.2.5.2          Industry Standards/Best Practices
Organizations of the SSA’s size and complexity typically use formalized management processes,
such as job safety analyses and safety management systems, to systematically manage risk.
These processes limit the degree to which any individual can incur risk through their discreet
decisions by prescribing how high-risk activities are managed and implementing programs that
specifically prevent circumstances that have been identified as high risk. For example, a
formalized training program that requires verification that a crew member has completed vessel-
specific familiarization training prior to their being assigned to a vessel systematically prevents
crew members from being accidentally assigned to vessels for which they are not properly
trained.
These processes provide all levels of management with clear “sail/no sail” criteria where
individual judgement may understate risks, such as in the areas of vessel seaworthiness, crew
training, and equipment maintenance status.
The utilization of a dedicated health, safety, quality, and environmental (HSQE) director is
common for an organization of this size (see Section 4.1.6).
Adequate engineering resources are necessary to mitigate the multitudinous risks to the
reliability of vessels when being newly constructed or subject to midlife refit. See Section 4.2.2
for best practices on adequate staffing of the engineering department.

4.2.5.3          Specific Solutions
The SSA should institute mechanisms that provide checks against individuals who are able to
take on undue risk for the organization by virtue of their position and the SSA’s organizational
structure. Suggested mechanisms are:
        Risk assessment protocols that include proactive identification and consideration of
         operational risks.
        Implementation of a safety management system (SMS) and quality management system.
         Such systems, if properly implemented, would include processes and provide backstops
         which would effectively prevent any individual from incurring undue risk onto the
         organization (see further discussion of a safety management system in Section 4.1.6
         Health, Safety, Quality, and Environment Policies).
        The designation of an individual or individuals within the organization who are
         responsible for the identification and mitigation of risk. This role should be independent
         of the vessel operations chain of command and insulated from commercial and
         operational pressures to the greatest degree possible.
The SSA should evaluate the staffing level of its engineering department (see Section 4.2.2
Engineering Resources).
The SSA’s mission statement should include safe operation of the vessels and be actively and
persistently communicated to all of its employees, as a step towards shifting the organizational
culture towards safety above all else (see Section 4.1.1 Mission Statement).




Comprehensive Review of the Steamship Authority’s Operations   76                     13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 82 of 140

4.3        Vessel Operations
4.3.1          Crew Training Program
An examination of the documentation provided by the SSA indicated that the route-specific
“Pilotage Workbook,” “Vessel Systems and Training Manual,” and “Vessel Operations and
Training Manual” do not address recency (how long ago an employee received the training) and
are not tailored to address vessel-specific operating procedures.
On-site field observations and an examination of the provided documentation indicate that
training is inadequately documented. While a manual system is in place to document training of
new hires using an Excel spreadsheet, it was just recently implemented and is labor intensive. At
any given time, it is not known who has completed what training and the recency of any relevant
training. Interviews of some newer crew members revealed that they had never received any
training.
Interviews with the SSA personnel indicated some specific incidents, including:
        A report of a late departure due to the engineer’s lack of knowledge regarding main
         engine start up.
        Reports of personnel being transferred to vessels they haven’t operated for long time,
         without adequate re-training.

4.3.1.1          Issues
The SSA’s training programs have not kept pace with new vessels and new technologies. The
current systems rely on regulatory requirements for training, which do not keep pace with the
rate of change of technology and industry best practices. Regulatory requirements should only be
considered a minimum standard.
Furthermore, no vessel in the SSA’s fleet is alike, which increases training requirements and the
resources to develop and implement them. Some SSA vessels are new and/or utilize new systems
and technology. Distributing crew assignments to personnel who are not properly familiarized
with the vessel and its equipment increases the risk of accidents.

4.3.1.2          Industry Standards/Best Practices
New industry standards have been established through the International Convention on Standards
of Training, Certification, and Watchkeeping for Seafarers (STCW). These standards are heavily
focused on training and development of formal training programs. Many of the larger ferry
operators in the US and abroad have developed comprehensive training programs and Learning
Management Systems. These systems are designed to evolve with the fleet and changes in
manning requirements, equipment, and technology. They track progress by individual crew
members and provide a feedback loop to promote continuous improvement.

4.3.1.3          Specific Solutions
A comprehensive training program should be developed. The following guidelines are
recommended:
        Establish a company directive to address training requirements.
        Ensure operating procedures are vessel specific.
        When a new vessel is acquired or when substantial modifications are made, establish a
         change process that evaluates all modes of operation and maintenance. Develop vessel-
         specific procedures for each.


Comprehensive Review of the Steamship Authority’s Operations   77                   13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 83 of 140
        When personnel are transferred to new assignments, provide proper familiarization with
         the vessel and the equipment they will be operating.
        Establish recency requirements for all training and familiarization processes.
        Establish a routine audit process that identifies training gaps and ensures procedures are
         implemented.
        Develop a training program which tracks training completed by each employee.

4.3.2          Watch Processes
For the purposes of this evaluation, Engineering Watch Processes are defined as the policies,
procedures, and practices that determine what engine room personnel do while they are standing
a watch. These processes typically define details of activities such as:
       Watch rounds. Who makes rounds of the plant equipment, when they perform their
        rounds, and what particular checks are made.
     Watch readings. What plant process data is recorded during watch rounds, where and
        how it is recorded, what methods (if any) are used to identify abnormal readings.
     Log book conventions. What plant process data and watch operational information is
        recorded and how it is recorded.
     Plant configuration conventions. How and where information about the status of
        variable plant configuration information is maintained, such as ‘#1 pumps on’,
        ‘transferring fuel’, ‘#2 SS air compressor OOC for maintenance’, etc.
     Watch responsibilities. What the performance expectations and responsibilities are for
        each watch stander.
     Watch turn-over conventions. The protocols associated with watch turn-overs during
        vessel operations. This includes exactly when a turn-over takes place, how long the
        overlap between out-going and in-coming watch standers is, and what information is
        passed on from watch to watch.
These ‘Watch Processes’ essentially represent all the things that watch standers do during a
watch and how they do them.
Log book conventions. None of the SSA’s vessels utilize a formal log book to document engine
room watch activities or operations. The official log book that is utilized is a dated notebook, in
which the watch engineer records plant start-up, equipment change-over, equipment hours, fuel
soundings, and various operational activities (bunkerings, maintenance, troubleshooting, etc.). A
typical example of a log book page is presented as Figure 7. The type of information that is
recorded is generally consistent across vessels and crews, but even cursory review identified
inconsistencies and omissions in the log keeping of some vessels.
No actual plant process data is recorded in the engine room log books other than daily engine
hours and fuel totals. Operational information that is typically recorded in log books is also
absent, such as watch turn-over. Plant start-up is generally recorded, but plant shut-down, which
is arguably just as important, is almost never recorded.




Comprehensive Review of the Steamship Authority’s Operations   78                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 84 of 140




Figure 7 SSA engine room log book, M/V Martha's Vineyard, sample page (names redacted)
Watch readings. The watch engineer does not record any plant process data as part of their
watch. Watch oilers do take readings during rounds, using official SSA forms, such as the one
shown in Figure 8. Review of a limited number of watch round sheets suggest that the accuracy
and consistency with which these round sheets are recorded varies. For example, in the hours
before the May 5th casualty on M/V Martha’s Vineyard, the critical parameter that was out of
range and indicative of an impending failure, generator final fuel pressure, was not recorded on
the day of the casualty, despite the fact that it had been recorded in the preceding days by all
three watch oilers assigned to the vessel.
There is no evidence to suggest that the watch engineers consistently review the watch oiler log
sheets. In the previous example, despite a field on the log sheet for the Chief Engineer’s
signature, there were no signatures on the sheets that were reviewed.
Plant configuration conventions. Most vessel propulsion plants have some configuration
variability that changes on a regular basis. For example, plants with redundant auxiliary
equipment may rotate from #1 pumps to #2 pumps on a weekly basis. Vessels with multiple fuel


Comprehensive Review of the Steamship Authority’s Operations   79                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 85 of 140
or water tanks may change from one active tank to another in accordance with operational needs
or established conventions. Where operators make changes to such variable plant configurations,
they are typically recorded on control room wipe boards or by similar means.
The SSA vessels utilize such configuration ‘wipe boards’, and vessel crew reported established
conventions regarding the rotation of vessel equipment. There did not appear to be any
documented policies regarding these communication tools or equipment configuration
conventions. These practices all appeared consistent with what is typical of vessels similar to
those operated by the SSA.
The investigation team did observe one notable issue regarding the communication of plant
configurations, however. As is discussed in more detail in the M/V Martha’s Vineyard March
17th blackout root cause analysis summary, Section 3.4, a change in the configuration of the fuel
piping contributed to the vessel casualty. Although the specifics of when and under what
circumstances the configuration change was made, it is clear that neither the vessel crew onboard
at the time of the casualty nor the SSA engineering management were aware of the change.
Watch responsibilities. Vessel operations that utilize two-person engine room watches typically
assign different roles and responsibilities to the two members of each watch. In general, such
watches allow the main control room or operating platform to be manned constantly, while the
two watch standers alternate making rounds of the engine space. The watch engineer (or senior
watch stander) is typically responsible for the overall operation of the plant, and for ensuring that
their subordinate conducts their watch properly. The watch oiler (or junior watch stander)
typically will take the watch readings and report anything unusual to the senior watch stander.
Although the investigation team’s observations of the SSA vessel engine room watches
suggested that their engine department crews generally follow these conventions, the
organization has no written policies that indicate what their expectations are for watch standers,
or define the responsibilities of either watch team member.
Watch turnover conventions. Watch turnover practices at the SSA were not sufficiently
observed or investigated to make any statements regarding the practices in use onboard SSA
vessels.

4.3.2.1          Issue
Two of the four vessel incidents that were investigated by means of root cause analysis resulted
from situations in which vessels operated for an extended period of time with latent issues that
would result in a blackout if not recognized and corrected by vessel crew. In both cases, the
crew failed to recognize the hidden issue, and the vessels did, indeed, black out.
The first such incident was the March 17th blackout of the M/V Martha’s Vineyard, in which the
fuel oil day tank dropped slowly over a period of many hours until the tank was completely
empty. The other incident was also on the M/V Martha’s Vineyard, when on May 5th the fuel
pressure to the running generator dropped slowly over a period of two days until it caused the
generator to shut down.
It is reasonable to expect that a well-trained engine room watch would notice a nearly empty fuel
service tank or a generator being starved of fuel oil. However, to conclude that these casualties
were the result of inept or incompetent crew is neither accurate nor constructive. Such a
conclusion prevents the organization from using these incidents as learning experiences from
which they can improve the quality and safety of their operations. Other factors that should be
considered before placing blame for these incidents on vessel crew include the following:
             While it is reasonable to expect that well trained crew members would be able to
              recognize the latent issues associated with these two vessel casualties, the SSA does

Comprehensive Review of the Steamship Authority’s Operations   80                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 86 of 140
              not provide vessel-specific training or familiarization (see Section 4.3.1 Crew
              Training Program).
             In the case of the May 5th blackout of the M/V Martha’s Vineyard, all three crews
              associated with the vessel stood watch while the fuel pressure to the generator was
              operating below the normal range. One watch stander failing to notice an abnormal
              plant condition may suggest that the individual may bear some blame for the lack of
              recognition of a problem. If all six watch standers associated with a vessel fail to
              notice the abnormal plant condition, this is indicative of a systematic problem that is
              preventing any crew from recognizing the issue.
             The failure of the watch standers to recognize these latent issues was not the cause of
              either of the two blackouts, but rather missed opportunities to prevent them. In both
              cited examples, numerous other factors contributed to the casualties (see Section 3.5
              May 5th Blackout of M/V Martha’s Vineyard).
A more analytical evaluation of why watch standers did not notice or appreciate the abnormal
conditions that portended the vessel casualties in these two situations suggests that:
       The watch standers did not observe the relevant critical parameters as part of their watch
        rounds.
     The watch standers did not read the relevant critical parameters correctly.
     The watch standers did not realize that the value they observed for a critical parameter
        was out of range.
At least one of these factors must have been true in both M/V Martha’s Vineyard blackout
casualties. This suggests that the watch practices in place at the SSA are not forcing watch
standers to accurately observe and evaluate plant critical parameters.




Comprehensive Review of the Steamship Authority’s Operations   81                     13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 87 of 140




Figure 8 SSA generator log sheets - sample page

4.3.2.2          Industry Standards/Best Practices
The following description of a typical two-person engine room watch is provided as a point of
comparison to the watch processes in place onboard SSA vessels.
The Oiler (or junior watch-stander, referred to here as the ‘Oiler’) is responsible for making
rounds of the machinery space, taking ‘readings’, and reporting anything abnormal or unusual to
the Engineer (or senior watch-stander, referred to here as the ‘Engineer’). The ‘readings’ are
recorded on a watch round form that is designed by engineering management and includes all
critical plant parameters. The SSA “Generator Daily Log” sheets seen in Figure 8 are a
reasonable example of such a form, but only cover generator critical parameters, where watch
round forms would typically include readings from all plant machinery. After making a round,



Comprehensive Review of the Steamship Authority’s Operations   82                13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 88 of 140
the Oiler delivers the completed watch round form to the Engineer, and reports anything that was
observed to be unusual.
The Engineer is responsible for making their own rounds of the machinery space, for completing
the official log book for the watch, and for ensuring that the Oiler performs their duties properly.
The Engineer reviews the readings recorded by the Oiler on the watch round form and points out
any errant readings to the Oiler, so that they can re-check those particular parameters. It is very
typical for new Oilers to require several watches to learn how to correctly take a set of readings,
and the feedback that the Engineer provides them is required in order for them to complete this
learning process.
At least once per four-hour watch, the Engineer records a set of readings representing the most
important plant parameters logged on the Oiler watch round form into the vessel’s official log
book. The official log book is a large-format book that is custom designed and printed for the
vessel and provides space to record the readings in tabular form. The log book pages also
include spaces for each watch stander to record notable events, such as the starting or stopping of
equipment, the addition of lube or fuel oil to any machinery, or any arrivals or departures. These
pages also include space for each watch engineer to print and sign their name, attesting to the
accuracy of everything that is recorded during their watch. An example of a typical engine room
log book is shown in Figure 9 and Figure 10.
On an ocean-going vessel with a conventional watch rotation and a Chief Engineer, the official
log book is presented to the Chief Engineer on a daily basis for review. Every log book page
includes a signature line for the Chief Engineer, who reviews all readings recorded for the 24-
hour period of operation and signs the log to attest that the readings are correct. If the Chief
Engineer identifies any issues with the readings or the log book, they would discuss the issue
with the appropriate watch stander prior to signing.




Comprehensive Review of the Steamship Authority’s Operations   83                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 89 of 140




Figure 9 Excerpt of a typical engine room log book – Page 1 (courtesy California State Maritime Academy)
The above description of typical or sample watch processes is not suggested as a prescription for
the SSA, but rather as an example of a well-developed watch process that forces crew members
to pay attention to critical parameters, and thereby ensures that they will recognize when
equipment is running outside of normal process ranges. For example:
     When the watch Engineer is forced to record plant parameters into an official log book
        and then sign for the accuracy of the recorded readings, they will take more care to
        ensure the readings are correct and properly entered into the log book.
     When the watch Engineer is motivated to record the correct readings into the official log
        book, they will ensure that the watch Oiler is correctly logging plant readings on their
        watch round forms.
     If the watch Engineer is made accountable for the performance of the watch Oiler, and in
        particular their accurate recording of plant parameters on the watch round sheets, they
        will be more inclined to ensure that their watch partner is well informed about the plant.
     The transcription of process variables in a table that logs plant variables at regular time
        intervals illuminates whether the variable has changed over the past several watches.
        This makes unusual trends very obvious to the watch stander. The repeated transcription

Comprehensive Review of the Steamship Authority’s Operations   84                       13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 90 of 140
         of these values over a period of watches has the natural effect of helping the crew
         members internalize the ‘normal’ values for all plant parameters.
        The logging of plant variables into an official log book and the retention of watch Oiler
         round sheets creates official records of plant readings and watch activities, which can be
         reviewed and audited by a senior watch stander or engineering supervisors. Such review
         provides feedback to those responsible for crew training and vessel operations regarding
         the performance of watch standers.




Figure 10 Excerpt of a typical engine room log book – Page 2 (courtesy California State Maritime Academy)

4.3.2.3          Specific Solutions
The SSA can decrease the chances that abnormal plant conditions, such as those associated with
the M/V Martha’s Vineyard March 17th and May 5th blackouts, will go unrecognized in the
future by instituting new watch standards and processes such as those described in this section.
A solution to this is for the SSA to develop new engine room watch processes, document them as
formal policies and procedures, and implement them by putting the required tools in place and
training crews on how the tools are to be used. The new watch processes should incorporate the
following features and characteristics:



Comprehensive Review of the Steamship Authority’s Operations   85                        13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 91 of 140
             An individual within the SSA management is responsible for the performance of all
              engine room watch standers, and this ‘Watch Supervisor’ is empowered with
              sufficient authority and resources to develop and maintain watch policies/procedures
              and ensure that all crew are adequately trained. The watch supervisor is held
              accountable for any issues with crew performance.
             Watch Engineers are responsible for the safe operation of the vessel during their
              watch, for the accurate completion of the official engine room log book, and for the
              performance of the watch Oiler.
             There are well developed expectations about how crew members stand their watches,
              which are clearly communicated to all watch standers through documented policies,
              procedures, and standing orders.
             Watch Oilers complete watch round reading forms that have been developed by the
              SSA and are specific to each vessel. These watch round forms are retained onboard
              and reviewed by the senior watch stander and the member of the SSA management
              who is responsible for watch stander performance.
             Entries are made into an official log book, which has been developed by the SSA and
              is specific to each vessel, once per four-hour watch by the watch Engineer. The
              watch Engineer signs the log book on a per watch (or per shift) basis, attesting to the
              fact that the log book is a complete and accurate representation of the vessel’s
              operation.
             The watch supervisor periodically reviews Oiler watch round forms and the official
              engine room log books, to ensure that all readings are correct and to identify any
              unusual or unexpected trends in the data.

4.3.3          Watch System
Provisions for “alternative compliance” regarding work/rest periods are outlined on each vessel’s
Certificate of Inspection (COI) issued by the USCG. These provisions allow the SSA crews to
work for periods up to 18 hours and with little rest between watches. Although approved by the
cognizant Officer in Charge of Marine Inspections (OCMI), these are among the only provisions
of this type our collective team has witnessed in the domestic ferry industry.
Sailing schedules are tightly integrated with crew schedules and may require complex union
negotiations to make any adjustments. For example, it is widely understood that scheduled 15-
minute vessel turnarounds are insufficient resulting in (unpublished) late departures. However,
these short turnarounds were established to help ensure vessel crews comply with the work/rest
requirements stated in provisions for alternative compliance.
Work rules agreed to by crew members through union negotiations contractually provide for
only one alternative crew schedule. It has been reported that this alternative was a compromise
that remains unpopular among many crew members and is collectively referred to as “the nuclear
option.”

4.3.3.1          Issue
Regardless of the route of the vessel or work rules agreed to by crewmembers individually or
through collective bargaining, persons who are assigned duties as officer in charge of a watch or
whose duties involve safety, pollution prevention, and security are required to be fit for duty. If
credentialed officers or crew members are too fatigued to stand an alert watch, a hazardous
condition has been created.




Comprehensive Review of the Steamship Authority’s Operations   86                     13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 92 of 140
Instances regarding excessive workloads, automation system failures, management system
failures, inability to safely operate and maintain the vessel, and design- or component-related
issues increase the likelihood of a serious marine incident.

4.3.3.2          Industry Standards/Best Practices
A 12-hour work day is considered a reasonable work hour limit for vessels of this class.
Although the 2010 amendments to the STCW Convention that include changes to the hours of
rest requirements are only applicable to personnel working on board U.S. vessels subject to
STCW, the typical work hour limits for vessels of this type are no more than 12 hours in a 24-
hour period.
Regardless of regulatory restrictions and the interpretation of how those are applied, the
international and domestic regulations clearly indicate the importance of combating fatigue in
vessel crews and ensuring it does not become a contributing factor to incidents. The industry has
embraced a strict adherence to the 12-hour rule primarily due to the acknowledgement and
understanding that crews are frequently faced with extenuating circumstances which require their
rest periods to be impacted. While the 12-hour rule ensures some flexibility regarding these
circumstances, the current schedule being utilized at the SSA does not allow for any margin of
error.

4.3.3.3          Specific Solutions
The SSA should develop a fatigue risk management plan to assess, inform, and continuously
improve fatigue risk management. In developing a fatigue risk management plan, the SSA
should carefully consider the circumstances and intent of the alternative provisions regarding
work/rest periods outlined on each vessel’s COI and consider the principles in establishing work
hour limits for mariners. In addition, the SSA should take the following steps:
        Ensure employees and management are educated regarding safety concerns of inadequate
         rest.
        Utilize the model format for records of hours of work or hours of rest of seafarers
         developed by the IMO (Reference 9).

4.3.4          Standard Operating Procedures
There are three areas where the SSA’s current procedure documentation could be improved:
Integration. On-site field observations and an examination of the provided documentation
indicated that the program and procedural interfaces between the Vessel Systems and Training
Manual, the Vessel Operations and Safety Manual and other operations manuals such as the
Customer Handbook, the Pilot Training Manual and the HSC Craft Operations Manual (specific
to the Iyanough) are not clearly defined.
There were also numerous accounts of policy updates distributed by memorandum that were not
tracked and/or documented. Observations identified memos to be the primary mechanism for
communicating policies and procedures. Typically, the memo was the procedure.
Obsolescence. A document review and interviews with crew members across the fleet indicated
that the Vessel Operations and Safety Manual (est. 1997) includes procedures that are not being
consistently utilized or applied. In some cases, procedures were in conflict with subsequent
memos without any corrections or updates being made to acknowledge or establish precedence.
The majority of crew were unaware of the manual’s existence.




Comprehensive Review of the Steamship Authority’s Operations   87                  13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 93 of 140
Risk assessment. A document review indicated that the SSA operating procedures do not
include risk assessments or job hazard analyses.

4.3.4.1          Issues
Integration. There are many partially-developed management systems at work at the SSA. Users
of these systems find it difficult to determine which system or manual to reference for any
particular requirement, which can confuse roles and responsibilities regarding operating
procedures and safety management.
Under the current system, when a new procedure is published or changes to existing procedures
are adopted it is unclear how to incorporate them. Properly integrating and summarizing each
management system by conveying the system’s basic design concept aids employees without
specialized skills in navigating program and procedural interfaces.
Memos are not integrated into a comprehensive safety system and subject the user to a data
mining process that is unlikely to be followed. There is no means to help ensure that all affected
users are aware of changes or additions distributed by memo. There is no means to alleviate or
identify conflicts with previous policies or procedures.
Obsolescence. The SSA’s Vessel Operations and Safety Manual (est. 1997) was crafted in an
apparent attempt to meet or emulate ISM Code requirements at the time of its implementation
(1998 for passenger vessels). Although the ISM Code is internationally accepted as the standard
for the safe operation of ships and pollution prevention, the SSA is not using it.
Risk assessment. Safety management objectives should establish safeguards against all
identified risks. Although the method of identifying risks may vary, the approach should be well
organized and planned.

4.3.4.2          Industry Standards/Best Practices
As the maritime industry has adopted management systems as an effective way to establish,
communicate, and verify compliance with policies and procedures, it has not been without
difficulties. With the more active management of vessels comes the burden of ensuring crews
are not overburdened by, confused by, or unaware of new procedures. Over the past twenty
years, operators have adapted by ensuring management systems follow strict document control
and communications protocols. The systems are also designed and managed to ensure proper
integration of their various elements.

4.3.4.3          Specific Solutions
Integration / Obsolescence. Provide a clear demarcation of management system interfaces so
personnel have no confusion regarding their roles and responsibilities regarding operating
procedures and safety management.
        Designate a person responsible for ensuring all document control procedures are
         followed.
        Develop a list of all SSA management systems.
        Develop a process to track documentation updates, revisions, and additions to ensure
         accuracy and consistency. Include an explanation of document revision and distribution
         routines. Ensure procedural changes are rigorously tracked, organized and easily
         accessible by vessel personnel.
        Establish a means to explain and discuss procedural changes with vessel personnel.
        Ensure only current copies of procedures are being used. Destroy older versions.



Comprehensive Review of the Steamship Authority’s Operations   88                  13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 94 of 140
Risk assessment. The SSA should specify a methodology adopted for performing risk
assessments and show evidence they have addressed a given risk for each procedure. At a
minimum each procedure should include the following:
        Activity being performed.
        Known hazards.
        Possible consequences.
        Measures to reduce or eliminate risk (risk control).

4.3.5          Emergency Response Plans
It was observed that the SSA does not have a consolidated reference containing procedures for
responding to emergencies on board the vessels or at the terminals. This includes a lack of plans
for management response, including coordination of repair activities, public communications,
and scheduling contingencies.
Incidents and emergency situations are responded to with an informal, ad hoc approach. The
SSA relies heavily on institutional knowledge of staff to direct their response (see Section 4.1.8
for a detailed discussion on SSA’s over-reliance on institutional knowledge).

4.3.5.1          Issue
Ferries systems are extremely complex, and even the best organizations cannot eliminate
incidents completely. Minor mechanical issues can cause delays or other inconveniences, and
major incidents such as groundings, collisions, or fires can have long-term impacts on
operations, pose financial and reputational risks, and threaten the safety of passengers and crew.
While prevention is a key to mitigating these risks, it is also critical to have adequate plans in
place to minimize their impact if they do happen.
Organizations without a clear and consolidated emergency response plan are generally
ineffective at responding to situations they have not previously experienced. New hires in such
organizations are at a severe disadvantage, relying solely on instinct to aid the response efforts.

4.3.5.2          Industry Standards/Best Practices
Most maritime operations develop, implement, and periodically train with an emergency
response plan. This is a requirement of any operation subject to the International Safety
Management (ISM) Code but is also viewed as an industry best practice by most operators.
Many operators also invest in specialized training for vessel crews and management. Most
vessel officers and other crew should have formal training in firefighting, basic safety, survival at
sea, and emergency medical and first aid. Passenger vessel operators should also invest in crowd
and crisis management. At the management level, many operators ensure key personnel receive
formalized training in emergency procedures management and the Incident Command System
(ICS).

4.3.5.3          Specific Solutions
The SSA should develop an emergency response plan that provides guidelines to vessel crews on
response. Plan development should include the following steps:
        Establish a list of existing emergency procedures. Identify missing or incomplete
         elements and publish a standard procedure for each.
        In addition to emergency response, ensure the plan provides guidelines to vessel crews on
         communications protocols.


Comprehensive Review of the Steamship Authority’s Operations   89                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 95 of 140
        Ensure the system addresses the following items, at a minimum:
                   Fire Fighting                         Loss of steering
                   Flooding                              Loss of propulsion
                   Abandon Ship                          Emergency towing
                   MOB                                   Emergency anchoring
                   Heavy weather                         Grounding
                   Hazardous bars                        Collision
                   Medical Emergency                     Pollution
                   SAR (Search and Rescue)               Icing conditions
                   Piracy / Terrorism                    Shifting Cargo (vehicles)
                   Emergency Assistance to
                      Other Vessels
        Incorporate additional training on response topics specific to SSA, as well as annual
         tabletop exercises to include all five major functional areas of a standard ICS; Command,
         Operations, Planning, Logistics, and Finance/Administrations. Within these should be
         subcategories that focus on safety and public communications/media.

4.3.6          Sailing Schedule
Discussions with the SSA personnel and an examination of the provided documentation revealed
that no contingency plan for unplanned trip cancellations exists. This results in fleet rotation
challenges when the system is utilized at near-full capacity.
Sailing schedules and crew schedules are interdependent and may require complex union
negotiations in order to adjust. For example, it is widely understood that scheduled 15-minute
vessel turnarounds are insufficient, resulting in (unpublished) late departures. However, these
short turnarounds were established to help ensure vessel crews comply with the work/rest
requirements stated in provisions for alternative compliance on the vessel Certificates of
Inspection (see Section 4.3.3 Watch System).

4.3.6.1          Issues
System reliability and system capacity are inversely related. When ferry system capacity is
reduced (e.g. a vessel breaks down resulting in a cancelled trip) without a commensurate
reduction in trips on the ferry schedule, system reliability is diminished. Alternatively, when
system capacity is increased (a vessel is added) without adding trips to the ferry schedule,
reliability increases; there is an increased likelihood that the ferry system will perform to fulfill
its purpose and meet public expectations.
Currently, when unplanned trip cancellations occur, the likelihood that the SSA ferry system will
perform to meet its purpose is very low. The SSA’s response to numerous ferry cancellations in
the spring of 2018 resulted in decreased system reliability and a loss of public confidence. This
strongly indicates that the ferry system is overburdened during the busy summer months.
It is important to note in this section that the term “ferry system” refers to “system” or “line”
capacity when the entire feet is deployed. In operations vernacular it may be referred to as
“rolling stock capacity” but should not be confused with seating capacity, vehicle capacity, or
design capacity.
Since the likelihood of adding a standby ferry vessel is low due to the extraordinary expense, the
most feasible solution is to have contingency plans in place detailing how to respond to
unplanned trip cancellations. Currently there is no formal contingency plan.



Comprehensive Review of the Steamship Authority’s Operations   90                      13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 96 of 140
4.3.6.2          Industry Standards/Best Practices
Although practices may vary among operator’s fleet rotations and vessel assignments that satisfy
some variety of unusual circumstances regarding unplanned trip cancellations are commonly
outlined in a single document such as a contingency plan. Although the final solution for any
given trip cancellation and how to manage it may vary, a contingency plan document can be used
as a valuable decision-making tool.

4.3.6.3          Specific Solutions
The SSA currently utilizes an informal, case-by-case approach to dealing with trip cancellations.
This approach may be successful at times but breaks down under increasingly complex
conditions. No model is perfect, but memorializing the successes, failures, and lessons learned
from the SSA’s past experience with unplanned trip cancellation will help identify and mitigate
operational and capacity risks of future cancellations.
The SSA can begin implementation of this solution by articulating in writing the goals they wish
to achieve when a trip is cancelled. They can then develop a contingency plan to achieve these
goals that includes same-day service adjustments. Contingency plan development should include
the following tasks:
        Specify vessel assignments by outlining which vessels are assigned to each route under
         normal conditions.
        Identify possible solutions in the event of an unplanned cancellations for each route that
         includes vessel rotations and messaging the public (reduce the number sailings, lease a
         vessel, etc.)
        Define the constraints for each solution.
        Outline schedule recovery opportunities.
        Consider these constraints when publishing future schedules.

4.3.7          Weather Cancellations
There was some speculation by members of the SSA that one reason for the increased number of
trip cancellations and delays may have been due to a reduction over time in the willingness of
captains to operate the SSA’s ferries in the same inclement weather conditions in which they
once would have operated. This opinion was found to be held by a small minority of employees.
There was unanimous consensus among management that captains have full responsibility and
authority in their determination of whether to sail, and should not be pressured into getting
underway. There was nearly unanimous consensus among captains that management respected
their judgment on whether or not it was safe to sail. No evidence of undue pressure on captains
to sail was observed.
Three factors were observed that may affect the determination made by captains to sail in
inclement weather conditions:
    1. There has been a reduction in the average required minimum skill level of deckhands,
       due to the replacement of some Able Seamen (ABs) with Ordinary Seamen (OSs).
    2. There has been a reduction in the average skill of entry-level employees due to an aging
       workforce and difficulty filling deckhand roles.
    3. There are frequent crew rotations and deficient training, resulting in crews being, on
       average, less familiar with the vessels on which they operate than if they were assigned
       longer tenures to each vessel, and formally trained on the operation of each vessel onto
       which they were rotated.


Comprehensive Review of the Steamship Authority’s Operations   91                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 97 of 140
The captain must decide whether or not it is safe to sail in inclement weather conditions based on
many variables beyond wind speed and sea state. The decision must consider these variables
along the entire route, not just the known conditions at the dock. Examples of these variables
include:
        The ability of crew to operate the vessel and respond to emergencies at any time.
        The condition and state of machinery.
        Seaworthiness of the vessel.
        Number and demographics of passengers being carried.
        Type and disposition of cargo being carried.
        Density and types of vessel traffic in navigation channels.
        Vessel maneuvering and seakeeping characteristics.
        Restrictions or hazards to navigation.
        Speed of advance.
        Other environmental variables, including:
            o Visibility (due to time of day, fog, precipitation).
            o Wind direction (certain wind directions are worse than others).
            o Tidal current direction and force (particularly in relation to wind direction and
                 force).
            o Temperature (which could affect icing of decks, visibility, consequences if there
                 is a man overboard, etc.)

4.3.7.1          Issues
Under general maritime law, the master is ultimately responsible for the safety of the vessel’s
crew, passengers, and cargo. It is generally recognized that the master has the overriding
authority to control the vessel, including whether or not to get underway.
The decision to sail or not, under inclement weather conditions and any other variables
concerning safety, is not one that can be reliably quantified. There are too many variables, many
of which are elusive and extremely dynamic in nature.
Although increased cancellations reduce vessel revenue and reliability, questioning or attempting
to influence the master’s decisions will only result in a further erosion of trust between vessel
crew and management. Ultimately this will only increase the rate of missed sailings.

4.3.7.2          Industry Standards/Best Practices
The chain of command is critical on a ferry, because an ever-changing environment must be
reacted to immediately to avoid incidents. This requires one person (the captain or master) to
have the final and ultimate say on all operating decisions. Consequently, the captain is
ultimately responsible for the safety of all of the occupants of the ferry and the surrounding
environment. Therefore, it should be the captain’s decision on whether to sail in inclement
weather conditions, based on a consideration of all the factors that affect safety.
Ferry systems with well-trained crew, seaworthy ferries, and reliable equipment tend to have
more reliable service in inclement weather conditions.

4.3.7.3          Specific Solutions
Management should focus on factors it can control. If the SSA can improve the skill and training
of its employees, perhaps it will be able to realize a reduction in trip cancellations and delays.




Comprehensive Review of the Steamship Authority’s Operations   92                  13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 98 of 140
To increase the probability that a captain will operate in marginal weather conditions, the SSA
should focus on improving the skill of its employees and the quality of its equipment. Crew re-
training should be formalized as described in Section 4.3.1.
The SSA should also reevaluate the costs and benefits of replacing ABs with OSs. Although the
reduction in skill level may result in some cost savings, it could also contribute to an increase in
weather cancellations, reducing revenue, or to other incidents that increase costs and reduce
revenue.
Vessel reliability should also be improved by implementing a quality management system that
systematically locates and resolves quality issues, continually improving the safety and reliability
of the vessels. Beyond the direct effect on reducing unplanned maintenance, the vessel crews
will grow more confident in the reliability of their vessels over time, which will translate into
more confidence to operate in marginal weather conditions.

4.3.8          Operational Metrics
The program for collecting and interpreting performance metrics was observed to be incomplete
and lacking specificity. For example, trip cancellation reports provide only three reasons for
cancellation: Weather, Mechanical, or Other, without the ability to provide further details.

4.3.8.1          Issues
One issue is that the desire for users of the SSA ferries to hold the organization accountable for
its operation reflects an interest in transparency and a results-oriented means of conducting
business. Without accurately defining key performance metrics the level of service and
performance cannot be measured and it is therefore difficult to make improvements.
Another issue is that metrics tend to over-simplify more complex attributes which can create
problems if the metric is not well defined or understood . For example, the trip cancellation
report lists only three reasons for a cancelled trip (weather, mechanical or other). These
categories do not address the multitude of variables involved in each case, the results will be
misleading and hamper the organization’s ability to identify real performance issues and address
them.
Another example exists regarding trip cancellations due to bad weather. The lack of qualifying
factors could lead management to wonder why there have been more cancellations. Perhaps
management may draw inaccurate conclusions based on this limited data. Armed with only a
numerical value (without context) an implied message is that the vessel crew may have done
something wrong that could result in pressure on the captain to neglect the broader goals of the
organization by questioning his or her own judgement.
Dedicating time to carefully articulate the intent of each metric can help guide the process of
improvement. For example, if a ferry service is measuring reliability as a metric, a simple
statement excluding “force majeure” events may help distinguish its purpose.

4.3.8.2          Industry Standards/Best Practices:
All ferry systems are unique and are therefore best served by developing their own performance
metrics tailored to their system.
The stakeholders tend to have the best sense of which operational performance metrics are best
suited to their organization. However, some metrics are more common than others for ferry
services like the SSA. Among those are reliability, on time departures and missed sailings.
Safety metrics such as lost-time accidents and near-misses are also very common. For example,
Washington State Ferries metrics include on-time performance, service reliability, total vessel

Comprehensive Review of the Steamship Authority’s Operations   93                    13 December 2018
        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 99 of 140
out-of-service time and passenger satisfaction. A smaller operator, Pierce County Ferry tracks
and publishes performance metrics which include total ridership, vehicles left behind and on-
time/delay metrics.

4.3.8.3          Specific Solutions:
Establish operational KPIs for the fleet using the standard format in the examples provided
below.
        Determine how the SSA views success on an operational basis and identify key
         performance indicators (KPIs) that should be used (see Section 4.1.2 Strategic Planning).
        Clearly define each metric and establish how it will be collected and reported.
        Define the desired targets.
        Hold key managers accountable to meeting these targets by requiring them to develop
         performance plans and incorporating the goals into performance reviews.
        At a minimum, adopt the following operational KPIs:
                                                               Metric: Reliability
            Data Source:              Ships logbook or short form
            Frequency:                Per sailing (continuously from crew)
            Target:                   99% sailing completion
            In this metric, reliability is defined as the proportion of completed trips to scheduled trips. A 99% goal
            for reliability should exclude ‘force majeure’ events outside of human control such as weather
            conditions and include planned maintenance events (yard periods) and mechanical failures.
            Establishing a desired reliability of 100% suggests that the operator has a reliable backup vessel plan,
            robust preventative maintenance programs and can effectively respond to operational needs. Trip
            cancellations should be recorded in the ships logbook and continuously monitored against the schedule.



                                                       Metric: On Time Departure
            Data Source:               Ships logbook
            Frequency:                 Per occurrence (continuously from crew)
            Target:                    Three minutes at 95%
            Considering the duration of this route, HMS recommends vessel departures no later than 5 minutes
            95% of the time (in normal operating conditions) as reported in the ship’s logbook by the vessel’s
            Master. Measuring on time departures provides insight to operational needs. For example, was a delay
            the result of a slow boarding process or a mechanical failure? Did ice on the boarding ramp delay the
            loading process? Delays should be continuously monitored and reported at regular intervals.



                                                         Metric: Missed Sailings
            Data Source:               Ships logbook
            Frequency:                 Per occurrence (continuously from crew)
            Target:                    0
            Missed sailings metrics vary from reliability metrics in in that they measure the results of unplanned
            disruptions of service. They should be reported as a critical item using a Situation Report (SITREP)
            and evaluated on a case by case basis. Missed sailings are often the result of mechanical failures but
            may also include incidents or accumulated delays and it is critical to analyze all of the variable
            associated with each missed sailing.



Comprehensive Review of the Steamship Authority’s Operations         94                      13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 100 of 140



4.3.9          Terminal Flow
Inefficiencies in the loading and offloading process were observed, especially with regards to
lane use control, signage directing passengers to appropriate platforms and real time messaging
to the public of arrival/departure information and updates.
The SSA terminal system appears to rely heavily on personal interaction to convey information,
at which the employees were observed to be particularly adept. From standard queuing
instructions to answering questions regarding delays and cancellations, the on-site terminal
employees are the default method of communication.

4.3.9.1          Issue
Inefficiencies in terminal flow are detrimental to service levels and passenger wait times,
especially when trip cancellations occur. This has a cascading effect on passenger satisfaction
and employee morale, particularly when confused passengers randomly inquire with passing
SSA employees. Communicating information in this way makes it difficult to control the
message or maintain consistency.
The SSA ferries are subject to delays caused by backing vehicles, turning vehicles, pedestrian
crossings, and high traffic volumes at various terminals. The proximity of terminal components
and the number of vehicles and passengers each component must process is negatively impacting
terminal flow.
Opportunities to message the public in real time regarding arrival and departure information
updates are being missed, especially when trips are cancelled or delayed. Messaging the public
about arrival and departure information, including trip delays and cancellations in real time,
using different modes of communication (signs, smartphone messaging, radio announcements),
would relieve congestion and ease terminal flow when unplanned trip cancellations occur.

4.3.9.2          Industry Standards/Best Practices
Much can be learned from other modes of public transportation such as bus lines, airport
terminals and train stations. Peers in the marine industry utilize highly visible numbered lanes for
staging vehicles and clear demarcation lines for exclusive right of ways for both passengers and
vehicles. This is done for efficiency and the safety of passengers and employees. Strategically-
placed monitors and digital signage providing real time updates regarding arrivals, departures
and cancellations are utilized throughout the transportation industry.

4.3.9.3          Specific Solutions
Perform a passenger flow analysis addressing the following items:
        The current behavior of passenger and vehicle flow.
        A model of potential choke points.
        Lane use control.
        Vehicle and passenger right of ways.
        Traffic controls (signals / stop signs).
        Boarding and loading ramp capacities.
        Potential improvements.
Install signs, monitors and digital signage to message the public in real time.


Comprehensive Review of the Steamship Authority’s Operations   95                   13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 101 of 140
        Install a real time sign on the roadside in the vicinity of the operations center in Falmouth
         reporting cancellations and delays to drivers bound for the ferry approximately six miles
         away.
        Install monitors with real time schedule updates and cancellation notices in highly visible
         locations.
Establish an advisory radio broadcast system.
       For each port apply for an AM radio broadcast station license through the FCC on
        allocated non-interference frequencies between 540 kHz and 1700 KHz and establish an
        advisory radio station providing real time schedule updates to the public. Updated
        messages can be recorded and broadcast as needed.
Post highway signs on approach to each terminal indicating the presence of the system and
instructions regarding how to access the system. For example, “Tune your radio 550 AM for up
to date ferry schedules and service adjustments.”
Install highly visible numbered lanes for vehicles.
        Install highly visible numbered lanes for vehicles at each terminal.
        Install highly visible directional signage.

4.4        IT Systems
4.4.1          IT Project Planning
On site field observations and interviews with IT staff revealed a lack of planning for IT
activities. Although active projects are being updated at weekly management meetings, an IT-
specific strategic master plan (such as a five-year plan) or an inventory of the top five IT projects
for 2018 could not be produced upon request.
Further inquiries and interviews with IT staff revealed that there is no centralized means to track
and prioritize known issues related to the SSA’s IT systems. The SSA’s IT systems are mission
critical and include the:
        Reservation system.
        Point of sale (pos) system.
        Website.
        Network/servers.
        Phone system.
        Email marketing system.

4.4.1.1          Issues
Without a proper plan or strategy, the SSA may have trouble keeping technology projects within
scope, schedule, and budget, and other departments will not know when to expect the
efficiencies required to drive the future of their respective departments (i.e. mobile app-based
ticketing POS for all ferries and ports). This has a direct impact on the entire organization’s
ability to effectively plan, and to maintain adequate staffing and resources to accomplish goals
and projects within the timeframe allowed.
All developers and contractors that are based on hourly fees need to be organized and complete
projects on time with the appropriate speed and urgency. Currently, developers and contractors
are allowed too much flexibility if there is no plan identifying project parameters.


Comprehensive Review of the Steamship Authority’s Operations   96                     13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 102 of 140
The absence of a centralized means to track and prioritize known IT issues does not allow
management to prioritize those items that are “urgent for the business” versus “nice to have for
the public.”

4.4.1.2          Industry Standards/Best Practices
Although the complexity of the any given project plan may vary, a basic work breakdown
structure outlining information such as scope, schedule, and budget is a hallmark of IT best
practices.
The normal industry best practice to track and prioritize IT issues is to establish an IT help desk.
As problems are initially evaluated by the IT help desk, they are assigned a priority and severity
level. If issues cannot be handled by the help desk, they are assigned and tracked to other staff
whose specific job function it is to handle those issues. The help desk would also serve the
customers for IT-related issues, such as problems with the phone APP or at a ticket terminal,
wi-fi, etc. These issues would be treated much the same way as IT staff issues, either handled
directly and expeditiously or assigned to someone who can better assist.

4.4.1.3       Specific Solutions
    Establish top five priorities for 2019. Each mission critical system should be managed
       through a list of “Development” items (scope, budget, timeline, and project leader).
       o Establish a “Development List” prior to the start of the fiscal year that provides
           stakeholders insight into the What is happening in the IT Department, When it is
           being deployed, How Much it costs to implement and Who will lead the project.
       o Prioritize the “Development List” to determine the SSA’s top five IT priorities for
           2019.
    Draft an IT-specific strategic plan (five years). With a focus on solutions that facilitate
       process improvement, establish a master plan for the department that lays out its strategic
       direction and operational priorities. Outline initiatives (computer replacement, server
       consolidation, cloud-based computing, stewardship of the reservation system) that reflect
       these priorities.
    Establish an IT help desk to track and prioritize IT issues. Each mission critical
       system should be managed through a centralized means to track and prioritize known IT
       issues that includes the following capabilities:
       o Ticket creation.
       o Routing and prioritization.
       o Notification and escalation.
       o Routine (monthly) testing procedures for each system.

4.4.2          Reservation System
Discussions and interviews with the SSA IT staff revealed that the SSA’s reservation system is
entirely owned, managed, and maintained by a single individual operating remotely and the
report program generator (RPG) code that the system is written in is dangerously outdated. The
SSA’s departmental constituents do not have access to the code or know how it works, resulting
in a “single point of failure” should this proprietor of the reservation software become
incapacitated or otherwise unavailable.




Comprehensive Review of the Steamship Authority’s Operations   97                    13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 103 of 140
4.4.2.1          Issue
The primary issue is that if the current owner of the reservation system’s source code becomes
disgruntled or deceased, or if the company becomes insolvent or is sold, the SSA could be
rendered operationally ineffective if they do not have the ability to access and maintain the
source code.
In the event that a contractual solution was established, it is important to note that the RPG code
is a very old programing language that is dangerously outdated. This programing language is not
used in any form of modern development and the likelihood of finding a coder that could
develop or fix an issue in the event of an emergency is very low.

4.4.2.2          Industry Standards/Best Practices
Best practices may vary according to the organization but, under normal conditions, an
appropriate standard would be to maintain some level of proprietary or contractual control over
any system that is essential to the function of the organization.
Most companies have either built their reservation system so they control it or they have bought
a system that they then have full access to develop. Other organizations that use licensed systems
and do not grant access to the code, provide contractual obligations in regards to uptime /
development and bug fixes, they also host and maintain the servers and infrastructure to ensure
these deliverables.

4.4.2.3          Specific Solutions
The SSA and the reservation company have discussed possible solutions including:
             Buying the company/code, including owner, and having the owner teach and train
              existing employees and new employees to develop the system.
             Moving away from the existing reservation platform to a new web-based system.
              Reportedly, the challenge with this option has been the uniqueness of the “truck/car
              spatial organization” feature of the existing reservation system (i.e. how many
              trucks/cars can fit on a given vessel).
To choose from the identified solutions, the SSA should perform a cost/benefit analysis of the
following two options:
             Purchasing the reservation code outright and hire RPG programmers that start to
              immediately train on and develop the source code of the existing reservation system,
              or
             Examine off the shelf solutions like www.carus.com and develop an RFQ for a new
              modern cloud-based reservation platform that is mobile-compliant, PCI-compliant,
              and seamlessly integrates with the online web portal. Systems like this often offer
              custom modules that can solve the “truck/car spatial organization” issue.

4.4.3          Website Platform Management
Although the SSA’s website uses a custom CMS (content management system) not all essential
personnel have access or training and it is unclear who has been designated the content manager.
Under the current system, the website platform is managed by multiple teams in multiple
departments. If it is “managed by everyone” then it is really “managed by no one”.
For example, the marketing department updates some of the content (pictures, text), the
operations department updates schedules and prices whilst the IT department/ 3rd party developer



Comprehensive Review of the Steamship Authority’s Operations   98                    13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 104 of 140
updates functionality, maintain servers and back-ups, develops integrations to other systems and
maintains the “up-time”.
Interviews with representatives from iMarc, the current 3rd party web developer, revealed that the
relationship between SSA and iMarc is not well defined. The website is hosted at SSA with little
to no access by developer. The developer does not track the status of website problems but
attends to them in an “ad hoc” fashion, only as requested by SSA.
Further interviews with staff suggest that no single person is focused on SEO (search engine
optimization) or Google Analytics (tool used to determine simple traffic stats, user and usage
stats, referring sources, top pages, etc. for mostly marketing knowledge). Google analytics script
is installed but no dashboard or reporting or regular usage and viewing of the statistics is being
done.

4.4.3.1          Issue
The issue with an incomplete content management system is that there are multiple contributors.
If the rules of collaboration are not well defined the resulting digital content can easily become
mis aligned with the goals of the organization and incorrect or inappropriate information can be
uploaded. Ambiguity regarding the responsibilities of the web developer, the IT department and
other department should be avoided.
The issue with an ill-defined/ad hoc relationship with the web developer (iMarc) is that the
developer remains unaware of the changing priorities at SSA. There is no path or clearly defined
deliverables which reflects poor management principles. This is an iteration of the IT project
planning observation in that improper planning serves as a barrier for projects relating to the
website to stay on track and under budget.
The issue with a lack of SEO utilization is that, under current conditions, competing ferry
services are displayed over SSA’s. As the leading public service to Nantucket and Martha’s
Vineyard the SSA should be the number one result. Compare search results for a user searching
for a “Boston Bus” and a search engine will first show the MBTA (Massachusetts Bay Transit
Authority). This should be the case for the SSA.

4.4.3.2          Industry Standards/Best Practices
Normally a company would designate members of the department to serve as the website’s
content manager, a liaison to the web developer and/or the person responsible for Search Engine
Optimization. The duties and responsibilities for each role would be clearly defined and
delegated to staff.

4.4.3.3          Specific Solutions
Establish a website content manager. The IT department should clearly establish its role
regarding the website. Although the IT department must coordinate marketing and operations
ultimately, IT must serve as the gatekeeper to this relationship. This gatekeeper role should be
clearly defined and agreed upon throughout the organization.
The content manager should manage website specific project lists and provide the tools (CMS)
and ensure only designated and trained employees in marketing and other departments have
access to the system (authority to upload content should be strictly enforced) and updates to the
website should be approved before any changes are made.
Regular communication with iMarc. Establish bi-weekly update meetings with iMarc to stay
informed of current projects and review all deliverables. Establish a monthly / quarterly project
development plan with measured deliverables and responsible parties. A project manager should

Comprehensive Review of the Steamship Authority’s Operations   99                  13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 105 of 140
be responsible for all deliverables and deadlines and keeping the SSA and iMarc team members
in coordination. All projects should be tracked using a project-based software to allow for
transparency at anytime to the SSA employee’s / council / iMarc management.
Develop an SEO (Search Engine Optimization) strategy. Establish a “.gov” domain and
establish an SEO strategy that reflects the priorities of SSA ridership. SSA should maintain their
presence in SEO and through their web address as a .gov as the government provided and
maintained ferry system to the island and distinguish themselves from the privately held but
licensed ferry providers.




Comprehensive Review of the Steamship Authority’s Operations   100                 13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 106 of 140

Section 5                   Final Recommendations and
                            Implementation Plans
The analysis of SSA’s operations identified numerous areas of potential improvement. The
following section details the opportunities for improvement that were deemed to be both
achievable and impactful.
Where these opportunities for improvement were deemed to be both achievable and impactful,
they were included in our final recommendations, which are detailed in this section. The final
recommendations aligned with four key categories:
         1. Implement Process-based Management
         2. Establish a Vision
         3. Change Organizational Structure
         4. Change Management Recruitment and Performance Evaluation
The study team felt these categories were significant, and introduce each as a concept in this
section, supported by the specific recommendations that will advance them.
These final recommendations encapsulate the specific solutions the study team believes will
provide the best combinations of impact and ease of implementation. Some can have a
meaningful impact with minimal effort. Some will have significant impact but will require more
resources to implement, while others are in between, offering moderate impact and moderate
ease of implementation.
A key point which requires emphasis is that all of the following recommendations must be
properly funded and assigned the necessary resources in order to be successful. Whether the
SSA feels they have both the expertise and resources in-house or will need to engage external
resources, all items will require proper funding and commitment from leadership.
Each recommendation is accompanied by a preliminary Implementation Plan intended to provide
high-level guidance to SSA leadership by informing them of the general strategy, any
prerequisite steps which must take place, and any major challenges the study team anticipates the
SSA may face. Each implementation plan identifies the scope, schedule and cost estimates (not
including in-house resources) based on stated assumptions. These are rough order of magnitude
estimates aimed at providing relative guidance and can be influenced greatly by the
implementation strategy the SSA elects to pursue for each recommendation.
The plans are defined by three distinct phases: Development, Implementation and Maintenance.
Development represents the effort to design and create the system. Implementation is focused on
introducing the system to employees, training and getting processes established. While
development and implementation are singular tasks with a finite timeline, Maintenance
represents the ongoing requirements to ensure the system in question continues to function in the
desired manner.

5.1        Implement Process-based Management
The SSA can best be described as an organization that relies heavily on the experience,
dedication and hard work of long-tenured employees, perhaps too heavily. It utilizes a general
management approach that focuses on institutional knowledge and budget-focused direct
solutions for tasks. As a result, the organization has been unable to control quality, standardize
roles and responsibilities, or identify operational risks. Without implementing a process-based


Comprehensive Review of the Steamship Authority’s Operations   101                  13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 107 of 140
approach to management, SSA will continue to be unable to prevent unforeseeable factors, such
as crew performance, from impacting their operations.
Process-based management is an organizational approach that views a business as a collection of
processes, managed to achieve a desired result (see Section 5.2). There are three stages to
process-based management:
    1. Documentation of the process in order to achieve consistency and to communicate the
       process to all
    2. Analysis of performance in order to measure the organization’s progress and identify
       improvements in the process
    3. Implementing the improvements to make the process more effective in attaining the
       desired output.
These stages also align with the continuous improvement cycle; Execute, Evaluate, Improve.
The majority of the solutions identified through the team’s analysis (see Appendix B – RCA
Solutions and Appendix C – General Observation Solutions) are addressed by one or more of the
recommendations in this category. These recommendations are designed to put SSA on a path to
process-based management.

5.1.1          Recommendation i. Safety Management System
It is strongly recommended that the SSA utilize the ISM Code as guidance to develop and
implement an externally-audited safety management system (SMS) across the fleet.
The International Safety Management (ISM) Code is an international standard for the safe
operation of ships and for pollution prevention. It provides a framework for any maritime
organization to develop an effective safety management system (SMS).
The team’s root cause analyses and general observations identified a general lack of documented
procedures, document control and the operational consistencies that generally accompany such
practices. While a fully developed and properly implemented SMS will address this issue,
including a large portion of the specific solutions identified in this report, it will also contribute
greatly to the mitigation of potential future fleet incidents.

5.1.1.1          Implementation Plan
The study team believes an SMS would have a very high impact, perhaps the highest of the
recommendations, on SSA operations. This impact is both short-term and long-term. However,
it is also one of the most difficult of the final recommendations to implement properly with a
high initial investment cost and considerable challenges involved. This is not something the
SSA would be in a position to take on without external guidance and considerable commitment
from leadership. See Section 4.1.6 for further details.

 Prerequisites            Recommendation vii. – Health, Safety, Quality and Environmental
                          Management
                          Recommendation iv. Mission Statement and Performance Objectives
                          Recommendation v. Strategic Plan

 Scope                    Phase 1 Development: document all vessel operating procedures
                          Phase 2 Implementation: train crews and management



Comprehensive Review of the Steamship Authority’s Operations   102                    13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 108 of 140
                          Phase 3 Maintenance: audit, continuous improvement

 Schedule                 Phase 1 Development: approximately one year
                          Phase 2 Implementation: approximately six months
                          Phase 3 Maintenance: ongoing

 Cost                     Phase 1 Development: $150,000
                          Phase 2 Implementation: $100,000
                          Phase 3 Maintenance: $50,000 annually1

 Challenges               Lack of existing inhouse experience with the ISM Code.
                          Gaining acceptance during implementation.
                          Proper implementation.

1 - Maintenance costs are primarily for external audits on management and all vessels. This does
not include the costs associated with Recommendation #HSQE.

5.1.2          Recommendation ii. Quality Management System
It is strongly recommended that the SSA develop and implement a quality management
system (QMS) across the entire organization, preferably in concert with an SMS.
A quality management system (QMS) is a collection of business processes focused on
consistently meeting customer requirements and enhancing their satisfaction. Similar to an SMS,
it is aligned with an organization’s vision. The ISO 9001 standard is a commonly utilized guide.
Or, as explained in the general observations in Section 4.1.6, a QMS and SMS can be combined
into one system for efficiency.

5.1.2.1          Implementation Plan1
Similar to the implementation of a safety management system, the SSA would benefit greatly
from a QMS, particularly if developed and maintained as a combined system with the SMS. As
a QMS would include more varied departments within SSA (HR, IT, Ops, Engineering) it could
require a slightly greater degree of effort than an SMS, taking a little longer to develop and
implement.

 Prerequisites            Recommendation vii. – Health, Safety, Quality and Environmental
                          Management
                          Recommendation iv. Mission Statement and Performance Objectives
                          Recommendation v. Strategic Plan

 Scope                    Phase 1 Development: document all product delivery processes.
                          Phase 2 Implementation: train employees and management.
                          Phase 3 Maintenance: audit, continuous improvement.

 Schedule                 Phase 1 Development: approximately one year.
                          Phase 2 Implementation: approximately six months.



Comprehensive Review of the Steamship Authority’s Operations   103                  13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 109 of 140
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $175,000.
                          Phase 2 Implementation: $150,000.
                          Phase 3 Maintenance: $25,000 annually2.

 Challenges               Lack of existing inhouse experience with ISO programs.
                          Gaining acceptance during implementation.
                          Proper implementation.

1 – For estimating purposes, the Implementation Plan is based on the assumption QMS would be
developed as a stand-alone project and not in conjunction with an SMS. It is expected that a
combined development and implementation would realize some cost savings.
2 – Maintenance costs are primarily for external audits on management and all operations. This
does not include the costs associated with Recommendation #HSQE.

5.1.3          Recommendation iii. Learning Management System
It is strongly recommended that the SSA source a Learning Management System (LMS)
and implement it first with vessel crews. Based on successes and lessons learned it can then
be expanded to other departments.
A Learning Management System (LMS) is a software-based training and learning program that
provides administration, documentation, tracking, reporting and delivery all in one system.
Ideally, an LMS is web-based and provides employees unlimited access to training modules
anywhere they have the right hardware; desktop computer, laptop, tablet or even a smartphone,
with an internet connection. Training can be conducted in groups or individually via online
content such as videos, prepared documents or externally linked reading materials. Tests can be
administered online with results reported immediately upon completion.
The SSA has developed a considerable amount of training material over the years but none of it
is formally catalogued; it is administered by individual departments and rarely tracked or
reported. Developing either an SMS or QMS will also provide a large amount of training
material. By placing this valuable information in an LMS the SSA will be able to identify
training and learning gaps by utilizing real-time analytical data and reporting.

5.1.3.1          Implementation Plan1
Sourcing the right LMS will require a considerable vetting effort. The development will also be
considerable. It will include system design, content development and possibly equipment
upgrades. Similar to the other process-based recommendations, the challenges of implementing
an LMS are high but so is the reward.

 Prerequisites            Recommendation iv. Mission Statement and Performance Objectives
                          Recommendation v. Strategic Plan

 Scope                    Phase 1 Development: develop training matrix and content.
                          Phase 2 Implementation: train managers on administration.
                          Phase 3 Maintenance: audit, continuous improvement.


Comprehensive Review of the Steamship Authority’s Operations   104                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 110 of 140

 Schedule                 Phase 1 Development: approximately one year.
                          Phase 2 Implementation: approximately six months to a year (seasonal).
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $100,0002.
                          Phase 2 Implementation: $75,000.
                          Phase 3 Maintenance: $40,0003.

 Challenges               Lack of existing inhouse experience with LMS.
                          Potential IT / equipment barriers.
                          Proper implementation.

1 – These estimates are assuming the LMS program would be administered by HR, in support of
each department.
2 – Does not include any possible equipment upgrades.
3 – Based on an average of 500 employees annually.

5.2        Establish a Vision
Vision represents an aspirational purpose that the organization would like to achieve in the long
run. The combination of a mission statement, performance objectives and a strategic plan should
direct an organization on how they are going to achieve their vision. A vision is crucial to any
organization utilizing process-based management as it represents the desired result.
It is leadership’s responsibility to the organization to clearly identify and communicate the
vision. The following recommendations are intended to aid SSA’s leadership in the development
of a vision for the organization and provide the necessary components to achieve it.

5.2.1          Recommendation iv. Mission Statement and Performance Objectives
It is strongly recommended that the SSA leadership adopt a mission statement and
supporting performance objectives, communicate them to the employees and the general
public, and identify the necessary metrics to measure progress against the performance
objectives.
A key element to the development of a vision, a mission statement identifies the fundamental
purpose of the organization. This is intended to be an enduring statement that remains
unchanged over time. The mission statement provides a guide for decision-making and unites
the employees in aiming for a common target or direction.
From time to time it is necessary to measure the progress the organization is making toward that
target. By setting performance objectives, similar to milestones along the way, and measuring
performance against those objectives the organization as a whole is able to measure their
progress and determine whether adjustments need to be made.

5.2.1.1          Implementation Plan
Arguably one of the easiest recommendations of the group to implement, a mission statement
and performance objectives will have positive impacts almost immediately and, more
importantly, will provide valuable guidance to several of the other recommendations in this


Comprehensive Review of the Steamship Authority’s Operations   105                   13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 111 of 140
section. This is a process which the SSA’s leadership can engage almost immediately and
complete in a short period of time with the only expense being for some guidance if deemed
necessary and advertisement.

 Prerequisites            None.

 Scope                    Phase 1 Development: develop a Mission Statement, Performance
                          Objectives and Metrics.
                          Phase 2 Implementation: Communicate to employees and public,
                          implement metrics and track.
                          Phase 3 Maintenance: Annual reviews against performance objectives.

 Schedule                 Phase 1 Development: approximately two months.
                          Phase 2 Implementation: approximately two months.
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $10,000.
                          Phase 2 Implementation: $15,000.
                          Phase 3 Maintenance: $0.

 Challenges               None anticipated.



5.2.2          Recommendation v. Strategic Plan
It is strongly recommended that the SSA immediately begin a strategic planning process to
include all aspects of the organization.
A strategic plan answers how the organization is going to navigate what is ahead in order to
attain the mission (long term) and performance objectives (short term). Strategic planning
provides a framework for making long-term decisions, aligns goals across an organization, and
helps to ensure the long-term availability of the resources critical to organizational success.
Each of these have been problem areas for SSA.
Strategic planning is not currently a part of the SSA culture. If we use Covey’s Urgent Important
Matrix (Reference 12) to illustrate (Figure 11), Covey identifies four quadrants within which
organizations or individuals operate based on two qualifying factors, Urgency and Importance:
    1. Crises – URGENT and IMPORTANT
    2. Goals and Planning – NON-URGENT and IMPORTANT
    3. Interruptions – URGENT and NOT IMPORTANT
    4. Distractions – NON-URGENT and NOT IMPORTANT
Ideally, organizations want to spend the majority of their time in quadrant 2 setting goals and
planning their path to attaining them while maintaining and enhancing their capability to operate
more effectively in quadrant 1 when emergencies arise. Currently, the SSA operates primarily in
quadrant 1, rarely spending any time in quadrant 2 identifying goals and planning.




Comprehensive Review of the Steamship Authority’s Operations   106                  13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 112 of 140




Figure 11 The Covey Urgent Important Matrix
Strategic planning is crucial to any organization that can quickly find itself buried in constant
firefighting mode (quadrant 1) and never able to make any forward progress. It begins with
developing a strategic plan for the organization, to include all departments and functions, but
quickly infiltrates the culture and encourages all departments and then individuals to focus more
on setting goals and planning to meet them.
In reality, planning is never static. Circumstances change, and the plan must be adjusted and
updated. The maintenance of a strategic plan is ongoing, year after year.
The Association for Strategic Planning (ASP), a U.S.-based, non-profit professional association
provides excellent guidance and resources. See Section 4.1.2 Strategic Planning for further
details.

5.2.2.1          Implementation Plan
Moving from reactive to strategic management styles can be challenging, but becomes easier as
it becomes an integral part of the corporate culture. It is recommended that the SSA seek
external guidance in the initial strategic planning effort in order to learn the process, maintain
momentum and keep the workload for inhouse resources manageable. Even with external
resources, the strategic planning process requires constant involvement from the organization’s
leadership.

 Prerequisites            Recommendation iv. Mission Statement and Performance Objectives

 Scope                    Phase 1 Development: develop a 10-year+ strategic plan.
                          Phase 2 Implementation: ensure all departments are aware of plan elements
                          that relate to or affect them and actively enact them.
                          Phase 3 Maintenance: perform annual reviews and make adjustments.

 Schedule                 Phase 1 Development: approximately six months.
                          Phase 2 Implementation: approximately two to four months.



Comprehensive Review of the Steamship Authority’s Operations   107                    13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 113 of 140
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $100,000.
                          Phase 2 Implementation: $25,000.
                          Phase 3 Maintenance: $0.

 Challenges               Experience and resources to develop a strategic plan.
                          Proper implementation.

5.3        Change Organizational Structure
The SSA is currently structured in a fairly flat, functional (segregated into departments by
function) organizational structure. While a functional structure is standard and effective for a
maritime operation, some functions of departments and associated reporting lines are not clearly
defined. It is surmised that the relatively flat nature of the organizational structure is a product of
financial consideration over time. A flat structure is typically more efficient in many ways, in
contrast with a more hierarchical structure, but it places additional strain on the senior
executive(s) and, unless properly staffed, can result in losses which outweigh the financial
efficiencies realized.
Combined with alignment issues, the study team also identified a lack of key resources. This
was particularly the case in Engineering and Maintenance.

5.3.1          Recommendation vi. Engineering Resources
It is strongly recommended that the SSA consider adding key positions in the engineering
department and realign some conflicting responsibilities. See Figure 12, where positions
highlighted in red indicate added positions.
With a fleet of ten highly diverse vessels, geographically separated between Woods Hole,
Hyannis and Fairhaven, operating on a very demanding schedule, it is not realistic to expect a
single Port Engineer and single Assistant Port Engineer to provide all of the oversight and
support functions that are needed. It is recommended that the SSA hire an additional Port
Engineer and Assistant Port Engineer, dividing the fleet between the two teams.
In addition to providing round-the-clock support to the vessels while they are in operation,
planning and coordinating routine maintenance and repairs, and supervising vessel engineering
personnel (see additional recommendations on this job function below), the Port Engineer is also
responsible for the planning and management of major repairs and vessel overhauls. While this
is an extensive workload for the resources allocated, operations support and overhaul planning
and management are in constant conflict. For this reason, it is recommended that the position of
Project Engineer be added to take on all responsibilities regarding the planning and management
of major repairs, vessel overhauls and capital projects. While Port Engineers will provide
valuable support and advice to the Project Engineer, their focus will remain on daily fleet
operations. Likewise, the Project Engineer will not be involved in operations and therefore not
be distracted from the demands of planning and managing projects. The Project Engineer should
have a strong background in formal project management. One of their first tasks should be to
develop a project management program and associated training for all project teams to follow.




Comprehensive Review of the Steamship Authority’s Operations   108                    13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 114 of 140

                                                         Dir. of 
                                                     Engineering & 
                                                        Maint.


                                          Admin Asst



                                                     Port Engineer          Port Engineer 
  Facilities Maint          Vessel Maint                                                          Project Engineer
                                                        Fleet A                Fleet B


                                 Maintenance              Assistant Port        Assistant Port 
                                   Planner                  Engineer              Engineer

Figure 12 Proposed engineering and maintenance management structure
See Section 4.2.2 for further details.

5.3.1.1          Implementation Plan
While the study team has to acknowledge the considerable investment which this
recommendation represents, it feels it is highly warranted. The expectations of the engineering
department are daunting, and the resources provided are far below what could reasonably be
expected to perform them and succeed. The Engineering department demonstrated a genuine
desire and initiative to become more process-based but, of all departments, finds themselves
perpetually in quadrant 1 (crises) when, as far as individual departments go, they benefit the
most from planning.
The greatest implementation challenge will be developing a reorganization plan which
effectively reallocates roles and responsibilities and provides enough guidance as everyone
learns their place and new ways of doing things.




Comprehensive Review of the Steamship Authority’s Operations      109                               13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 115 of 140

 Prerequisites            Recommendation ix. Recruit Externally

 Scope                    Phase 1 Development: develop reorganization plan, job descriptions.
                          Phase 2 Implementation: advertise positions, recruit and hire.
                          Phase 3 Maintenance: monitor progress, make adjustments.

 Schedule                 Phase 1 Development: approximately one month.
                          Phase 2 Implementation: approximately two to four months.
                          Phase 3 Maintenance: ongoing monitoring and adjustments.

 Cost                     Phase 1 Development: $0.
                          Phase 2 Implementation: $20,000.
                          Phase 3 Maintenance: $452,200 annually1.

 Challenges               Identification of qualified candidates who have experience and will
                          embrace process-based management approach.

1 – assuming a 33% burden rate

5.3.2          Recommendation vii. Health, Safety, Quality and Environmental
               Management
It strongly recommended that the SSA recruit and hire a Director of Health, Safety,
Quality and Environmental Protection to oversee the development of process-based
continuous improvement programs (SMS and QMS) as detailed in this report, manage
their ongoing implementation and fulfill the duties of the Designated Person.
The development, implementation and maintenance of the aforementioned process-based
management systems will not be possible without a key manager with relevant experience being
added to the organization. This position must have the authority to enforce the management
systems and be outside the direct operational chain of command in order to avoid being
conflicted with competing business interests.
See Appendix D to identify this position (highlighted in green) within a recommended
organizational chart for the SSA.
See Section 4.1.6 for further details.

5.3.2.1          Implementation Plan
Two of the most impactful recommendations (SMS and QMS) contained within this section will
require the addition of an HSQE position in order to achieve success. The implementation of
this recommendation will prove more challenging than would be expected for most position
creations. As a highly specialized area requiring experience with the development and
management of effective systems, particular familiarity with the ISM Code and ISO in general,
and the ability to effect change upon an organization, the pool of qualified candidates is small.

 Prerequisites            None

 Scope                    Phase 1 Development: develop job description.



Comprehensive Review of the Steamship Authority’s Operations   110                         13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 116 of 140
                          Phase 2 Implementation: advertise position, recruit and hire.
                          Phase 3 Maintenance: monitor progress, make adjustments.

 Schedule                 Phase 1 Development: approximately one month.
                          Phase 2 Implementation: approximately two to six months.
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $0.
                          Phase 2 Implementation: $10,000.
                          Phase 3 Maintenance: $169,000 annually1.

 Challenges               Identification of qualified candidates with experience in a highly-
                          specialized field.

1 – assuming a 33% burden rate

5.3.3          Recommendation viii. Vessel Operations
It is strongly recommended that the SSA consider a realignment of the chain of command
and roles and responsibilities among operations and engineering personnel, add a Chief
Operating Officer (COO) and a Director of Marine Operations, and delete the Assistant
Port Captain position. See Figure 14 with proposed positions highlighted in red.
Two conditions were observed at the SSA which directly lead to this recommendation.
First, there are communication issues, conflicts of interest and a general confusion of authority
between the Vessel Operations and Engineering departments. This condition is created primarily
by the fact that Chief Engineers on the vessels report directly to the Port Engineers and not to the
vessel Master (Captain). The Engineering Department is currently considered a line function at
the SSA with levels of authority not typically seen in maritime operations (see Figure 13). This
frequently creates a conflict with the Vessel Operations department, typically the primary line
function. Having personnel report to more than one chain of command creates short-circuits in
communication and authority.
Realigning the two departments where Vessel Operations remains the only line function and
designating the Engineering department as a staff function to provide support to others, will
firmly establish the vessel chain of command.
Second, there is a lack of maritime operating experience at the executive/director level and the
organization’s prime function’s (vessel operations) interests and priorities are not properly
represented in the decision-making process. Currently, the SSA is organized as indicated in
Figure 13 (the competing chains of command are highlighted in orange). This organization
places considerable burden on the Operations Manager while simultaneously marginalizing
vessel operations’ decision-making participation.




Comprehensive Review of the Steamship Authority’s Operations   111                        13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 117 of 140


                                                 General 
                                                 Manager

                   Dir of                                                            Ops 
                Engineering                                                         Manager

                    Port                                                            Terminal 
  Facilities                     Vessel Maint     Security        Port Captain                      Parking    Reservations
                  Engineer                                                            Mgrs

                  Asst Port             Maint                      Asst Port           Terminal 
                  Engineer             Planner                     Captain              Crews

                      Vessel                                        Vessel 
                     Engineers                                      Masters


                                                                     Vessel Crews



Figure 13 Current Vessel Operations and Engineering, competing chains of command
Adding a Chief Operating Officer and a Director of Marine Operations will be necessary to both
realign departments and ensure that the primary function of the SSA is properly and cohesively
represented in decision-making. This proposed reorganization (see Figure 14) will also support
and aid the change to process-based management while alleviating some of the burden on the
General Manager by the current flat structure.

                                                     General 
                                                     Manager


                                                        COO


                   Dir of                           Dir of                                     Ops 
                Engineering                       Marine Ops                                  Manager

                   Port                                                             Terminal 
  Facilities                     Vessel Maint     Port Captain       Security                       Parking    Reservations
                 Engineer                                                             Mgrs

                    Asst Port          Maint        Vessel                              Terminal 
                    Engineer          Planner       Masters                              Crews

                                                        Vessel 
                                                        Crews


Figure 14 Proposed reorganization
Incorporating all of the organizational recommendations contained in this section, the SSA
would retain a functional organization that is less flat. See Appendix D for the current and final
proposed management structures.

5.3.3.1          Implementation Plan
Implementation of these changes will undoubtedly be a challenge. Between realigning roles,
responsibilities and lines of communication and identifying the best qualified candidates for the



Comprehensive Review of the Steamship Authority’s Operations          112                                13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 118 of 140
roles proposed, it will require a carefully thought out plan of action and crystal-clear definition.
But the benefits, in the opinion of the study team, are worth the effort and cost.

 Prerequisites            None

 Scope                    Phase 1 Development: develop realignment plan, job descriptions.
                          Phase 2 Implementation: advertise positions, recruit and hire.
                          Phase 3 Maintenance: monitor progress, make adjustments.

 Schedule                 Phase 1 Development: approximately two months.
                          Phase 2 Implementation: approximately two to six months.
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $10,000.
                          Phase 2 Implementation: $20,000.
                          Phase 3 Maintenance: $228,760 annually1.

 Challenges               Identification of qualified candidates with experience in process-based
                          management.
                          Adjustment to shifting roles and responsibility, lines of communication.

1 – assuming a 33% burden rate

5.4        Change Management Recruitment and Performance Evaluation
The SSA emphasizes promoting from within and with several significant retirements and
departures of senior staff in just the past few years, the effects of this policy are becoming
evident.
Promoting from within is an admirable objective for any organization, but difficult to achieve
success if not under the right circumstances. There are obvious advantages; motivation for the
work force to easily visualize a career path, retained institutional knowledge, and maintaining
cultural integrity are among them. But, while it promotes succession, its highly ineffective if the
organization is not practicing succession planning. Unless certain requirements are met, the
advantages are quickly outweighed by the disadvantages.
If the organization does not utilize process-based management and succession planning, roles are
not well-defined, and the candidate is forced to learn on the job or create their own process. The
organization is also at risk of becoming isolated in their thinking and ways of doing things
without external influence. Much of this is currently apparent at the SSA.
For those new employees who do join the organization from the outside, they appear to run into
barriers and resistance to change. They, or their ideas, are not readily accepted to be a part of the
core group.
Of equal importance, SSA leadership and management must be held accountable for the
performance of the organization. SSA does not currently have an adequate system for measuring
the performance of its managers, which has resulted in a lack of accountability for their
performance and the performance of their departments.



Comprehensive Review of the Steamship Authority’s Operations   113                         13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 119 of 140
5.4.1          Recommendation ix. External Recruitment
It is strongly recommended that the SSA carefully weigh the advantages and disadvantages
to promoting from within and increase efforts to recruit from outside the organization.
If process-based management is embraced, then the policy of promoting from within gains value.
But as the organization shifts to process-based strategies, external hires with experience in
similar systems will aid the transition. Regardless, the many advantages to recruiting externally,
particularly from the maritime and passenger vessel industry, should not be discounted or
overlooked.

5.4.1.1          Implementation Plan
In competition with Recommendation iv. Mission Statement and Performance Objectives, this
recommendation may be the easiest to implement. Requiring no additional funding, a short
timeline and very little in the way of policy change, the only potential barrier is internal
resistance.

 Prerequisites            None.

 Scope                    Phase 1 Development: develop policy change.
                          Phase 2 Implementation: actively recruit using industry resources.
                          Phase 3 Maintenance: continue and refine process.

 Schedule                 Phase 1 Development: approximately one week.
                          Phase 2 Implementation: approximately one week.
                          Phase 3 Maintenance: ongoing.

 Cost                     Phase 1 Development: $0.
                          Phase 2 Implementation: $0.
                          Phase 3 Maintenance: $0.

 Challenges               Internal resistance.



5.4.2          Recommendation x. Management Performance Metrics / Accountability
It is strongly recommended that the SSA develop performance metrics for key managers
(based on the performance objectives developed under Recommendation iv. Mission
Statement and Performance Objectives) and hold them accountable for progress achieved
against them.
It is critical for any high-performance organization to be able to accurately and efficiently
measure its own performance, so that bad practices can be identified and remediated, and good
practices can be reinforced. The individuals responsible for leading and managing the
organization must be evaluated based on the same performance metrics, to ensure their goals are
aligned with the organization’s.
This is critical for two reasons. First, without adequate measurement and accountability,
employees might have other priorities that cause them to make decisions that are not in the best
interest of the organization. SSA is particularly susceptible to this problem. Its hero culture

Comprehensive Review of the Steamship Authority’s Operations   114                     13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 120 of 140
rewards the appearance of heroics over strong, steady performance (see Section Y.Y.Y.). Its
reliance on institutional knowledge disincentivizes knowledge sharing. Its culture of loyalty
protects underperformers and holds high performers back from advancement. Instituting an
objective system of performance measurement and accountability combats all of these problems,
while promoting a system of continuous improvement.
Secondly, an effective system of accountability allows for efficient information discovery
between critical constituents of the organization. If a manager is held accountable for a
performance metric, they will be incentivized to find ways to encourage their direct reports to
help their department meet those metrics. If they find that they cannot meet the metrics with the
resources they are provided, then they will be incentivized to communicate those resource needs
to other organizational stakeholders who can provide them. This system of knowledge transfer is
especially critical to large and highly dynamic organizations like SSA.

5.4.2.1          Performance Metrics Tied to the Strategic Plan
Performance metrics should be guided by a strategic plan (developing a Strategic Plan is another
of our Final Recommendations; see Section 5.2.2.). Although the basic goals of an organization
may be understood (e.g. safely transport passengers between the islands and the mainland),
compromises between competing objectives will always be required (e.g. cost versus level of
service). As is detailed in Section 4.3.8, these compromises can only be effectively navigated if
there is a plan in place to guide management through them. Without a strategic plan, two
departments may have competing objectives and work against each other, rather than working
towards the same goal. One of the key functions of SSA leaders and managers is to make these
hard decisions. A board-approved strategic plan should be used as a guide.
The Board should be held accountable for the strategic plan, and management should be held
accountable for meeting the goals of the strategic plan. To invoke this accountability, managers
should be evaluated on objective performance metrics and goals that are directly tied to the
objectives of the strategic plan.

5.4.2.2          SMART Goals
Goals are only useful if their completion is likely to correspond to organizational success. SSA
management annual review goals were observed to be ineffective in this regard, due to a lack of
clarity and measurability.
The study team recommends that SSA changes how it writes its goals to dramatically improve
their effectiveness. A recommended framework for designing performance metrics that are
practical and effective is the SMART goals framework. The SMART acronym is the product of
the following criteria:
        Specific – Goals should be unambiguous and target specific areas. There should be no
         room for ambiguity about whether or not a goal has been achieved.
        Measurable – You cannot manage what you cannot measure, so goals must be
         measurable.
        Achievable – Stretch goals are good, but goals must be realistic and within the resource
         constraints of the organization, otherwise they are will be righteously ignored.
        Relevant – Goals must be aligned with the overall goals of the organization. Otherwise,
         they are counter-productive.
        Time-bound – Without a discreet time frame for when the goal must be achieved, the
         goal could be delayed into perpetuity, rendering it meaningless.

Comprehensive Review of the Steamship Authority’s Operations   115                  13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 121 of 140
Accountability must start at the top. The annual performance evaluation of the general manager
for the period ending in July 2018 was examined (Reference 3), and found to illustrate the lack
of measurable performance metrics against which top SSA managers are evaluated. Utilizing the
SMART goals framework, it is clear that even at the very top of the organization, the objectives
on which management are evaluated do little to ensure accountability.
For example, here is Goal Number 5 from the performance evaluation:
Overseeing the timely completion of the mid-life refurbishment of the M/V Martha’s Vineyard
and her redeployment into regular line service.
The following observations are made:
        Specific – The definitions of “overseeing” and “completion” are both highly ambiguous.
         What does overseeing mean? Does completion mean that the vessel has departed the
         shipyard? Or that every item on its mid-life refurbishment specification was
         accomplished to a high degree of quality?
        Measurable – Because of the ambiguity of this goal, it is difficult or impossible to
         objectively measure.
        Achievable – No direct issue; however, this goal was too easily achievable due to its lack
         of specificity, measurability, and time-boundedness.
        Relevant – Because of its ambiguity, the success of the goal also does not necessarily
         translate to success for the organization. If the vessel is redeployed into service on time
         but is rife with quality issues, the goal could be considered accomplished despite the poor
         outcome.
        Time-bound – The word “timely” is ambiguous.
In hindsight, although one could argue that Goal Number 5 was met, the mid-life refurbishment
of M/V Martha’s Vineyard was a failure in many ways. The project was over-budget and behind
schedule. The vessel was rushed back into service, with extensive incomplete work, including
issues that led to equipment failures and unplanned downtime.
SMART goals help to prevent this ambiguity. A re-written Goal Number 5, utilizing the
SMART framework, might look something like this:

 Goal as written:        Overseeing the timely completion of the mid-life refurbishment of the M/V
                         Martha’s Vineyard and her redeployment into regular line service.

 Revised goal:           Complete the mid-life refurbishment of M/V Martha’s Vineyard within the
                         constraints of a pre-specified project plan, including within budget, within
                         SSA’s quality standards, and without disruption to planned service.

The criteria are improved in the following regards:
        Specific – Rather than being responsible for “overseeing” the project, the General
         Manager should be directly responsible for the actual completion of this project, due to
         its importance. The GM may also assign this responsibility to direct reports who are
         more directly involved with the project, but because the GM is responsible for hiring and
         managing those managers, the GM should also be held directly accountable.
         Specific budget, quality, and time requirements are added to remove ambiguity from
         whether the goal has been achieved.



Comprehensive Review of the Steamship Authority’s Operations   116                      13 December 2018
      Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 122 of 140
        Measurable – The amount over or under budget can be measured. Assuming SSA has
         effective quality standards, these can be measured. Disruption to planned line service is a
         clear, binary measurement (there either is or is not disruption to planned service).
        Achievable – The goal is achievable.
        Relevant – Accomplishing this goal will result in a positive outcome for the organization.
        Time-bound – This goal allows for the timeline to be set in advance, while holding the
         manager accountable for meeting the timeline that they set.

5.4.2.3          Implementation Plan
 Prerequisites            Recommendation v. Strategic Plan
 Scope                    Phase 1 Development: Performance metric workshop to develop
                          management performance metrics that are directly tied to SSA’s Strategic
                          Plan. Can be add-on to Strategic Plan development process. Utilize the
                          SMART framework (or similar) for all future management performance
                          goals.
                          Phase 2 Implementation: Incorporate into annual reviews.
                          Phase 3 Maintenance: During the annual review process, metrics should be
                          reviewed to make sure they are incentivizing the right behavior (rewarding
                          positive outcomes and penalizing underperformance). The responsibility
                          of writing annual goals for each manager should be shared by that manager
                          and their superior (they should both sign off on the goals the manager will
                          be measured against for the following year).
 Schedule                 Phase 1 Development: Approximately 1-2 days for workshop.
                          Performance metrics require Strategic Plan, although SMART goals can be
                          developed immediately.
                          Phase 2 Implementation: Performance metrics and SMART goals can be
                          implemented immediately, at each annual review, although training the
                          framework to managers will require 1-2 hours per manager.
                          Phase 3 Maintenance: ongoing.
 Cost                     Phase 1 Development: $0 (or outsource to consultant for ~$20k).
                          Phase 2 Implementation: $0 (or outsource to consultant for ~$20k).
                          Phase 3 Maintenance: $0.
 Challenges               Internal resistance to accountability.

5.5        Final Summary of Recommendations
The study team does not consider the casualties of 2018 that led to this investigation an anomaly
but, rather, the beginning of a trend that is bound to repeat itself if systemic changes are not
made. The operating and regulatory environments along with customer expectations and demand
have changed dramatically in the past twenty years and the SSA has not adapted to these
changes.



Comprehensive Review of the Steamship Authority’s Operations   117                     13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 123 of 140
In summary, this report presents ten recommendations requiring considerable effort and
commitment. Given the estimates provided, development and implementation of all ten
recommendations would require an initial investment of approximately $1m, not taking into
account the cost of internal efforts. The cost to maintain these improvements are an additional
$1m every year, in addition to the current operating budget. However, this investment is
inexpensive insurance against the type of incidents that plagued the SSA during 2018 and will
result in a net cost reduction in the long-term.
The environment which the SSA operates in has changed drastically over the past twenty years,
but the SSA has not adapted to that changing environment. Based on the culmination of this
comprehensive review, the study team does not view what occurred in 2018 as an anomaly, but
rather the new norm, which will repeat itself in various manifestations if changes are not made.
Progress under these circumstances will require strong leadership, significant change and adept
management of that change.




Comprehensive Review of the Steamship Authority’s Operations   118                13 December 2018
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 124 of 140




Appendix A                       Causal Factor Charts and Root Cause
                                 Map




Comprehensive Review of the Steamship Authority’s Operations   A-1   13 December 2018
                                            Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 125 of 140

                                                                                                                                    &)
                                                                                                       EŽĞƐƚĂďůŝƐŚĞĚƉƌŽĐĞƐƐ
                                                                                                      ĨŽƌĐƌĞǁƚŽĐŽŵŵƵŶŝĐĂƚĞ
                                                                                                       ƚƌĂŝŶŝŶŐŽƌŽƉĞƌĂƚŝŽŶĂů
                                                                                                           ĐŽŶĐĞƌŶƐƚŽ^^
                                                                                                            DĂŶĂŐĞŵĞŶƚ
                                                                                                                                                                                                                               DĂŝŶ>ŝŶĞ^ƚĞƉ



                                                                                                              tŚǇĚŝĚ                                                                                                           WƌŽĐĞƐƐ^ƚĞƉ
                                                                                                         ǀĞƐƐĞůĐƌĞǁŶŽƚƚĞůů
                                                                                                     ^^ŵŐŵƚƚŚĂƚƚŚĞǇĚŝĚŶŽƚ
                                                                                                     ƵŶĚĞƌƐƚĂŶĚĚĞƚĂŝůƐŽĨƉƌŽƉ͘
                                                                                                          ĐŽŶƚƌŽůƐǇƐƚĞŵ͍
                                                                                                                                                                                                                                 YƵĞƐƚŝŽŶ


                                                                               &)                                                              &)

                                                                                       ƌĞǁŚĂƐŶŽƚƌĞĐĞŝǀĞĚ                                                                                                                    >ŽƐƐ^ƚĞƉ
                                                                                                                       dŚĞƌĞŝƐŶŽĞƐƚĂďůŝƐŚĞĚ
                                                                                        ƐƵĨĨŝĐŝĞŶƚƚƌĂŝŶŝŶŐŽŶ
 DĂŝŶďƌŝĚŐĞĂŶĚǁŝŶŐůĞǀĞƌ                                                                                          ƉƌŽĐĞĚƵƌĞĨŽƌƚŚĞƚƌĂŶƐĨĞƌ
                                                                                      ƚƌĂŶƐĨĞƌĐŽŶƚƌŽůƉƌŽĐĞƐƐ
  ĚŝƐƉůĂǇƐŝŶĚŝĐĂƚĞƐƚĂƚŝŽŶŝŶ                                                                                        ŽĨĐŽŶƚƌŽůƐĨŽƌƚŚĞ͚ŶĞǁ͛
                                                                                        ĨŽƌ͚ŶĞǁ͛ƉƌŽƉƵůƐŝŽŶ
 ĐŽŶƚƌŽů͕ĂŶĚĐƵƌƌĞŶƚƚŚƌŽƚƚůĞ                                                                                       ƉƌŽƉƵůƐŝŽŶĐŽŶƚƌŽůƐǇƐƚĞŵ                                                                                    EŽƚĞƐ
                                                                                           ĐŽŶƚƌŽůƐǇƐƚĞŵ
            ŽƌĚĞƌƐ͘

WDĐŽŶƚƌŽůƐŝŶĐůƵĚĞĂ͚ƚƌĂŶƐĨĞƌ
 ůŽĐŬ͛ĨĞĂƚƵƌĞƚŚĂƚǁŽƵůĚŚĂǀĞ                                                                                                                                                                                           &)          ĂƵƐĂů&ĂĐƚŽƌ
ƉƌĞǀĞŶƚĞĚƚŚĞǁŝŶŐĨƌŽŵƚĂŬŝŶŐ                                                                              tŚǇĚŽĞƐ
            ĐŽŶƚƌŽů͘                                                                                   ĐƌĞǁŶŽƚƵŶĚĞƌƐƚĂŶĚ
                                                                                                        ƚŚĞĚĞƚĂŝůƐŽĨĐŽŶƚƌŽů
                                                                                                              ƚƌĂŶƐĨĞƌ͍


  &)
                                                                                                      ŽŶƚƌŽůŝƐĂƚƚŚĞďƌŝĚŐĞ
        KǀĞƌƌĞůŝĂŶĐĞŽŶ
                                                                                                          ǁŝŶŐ͘ƌĞǁŚĂĚ
    ŝŶƐƚŝƚƵƚŝŽŶĂůŬŶŽǁůĞĚŐĞ
                                       /ŶǀĞƐƚŝŐĂƚŝŽŶŽĨƚŚĞ                                         ĞƐƚĂďůŝƐŚĞĚĐŽŶƚƌŽůĂƚƚŚĞ
                                     ŝŶĐŝĚĞŶƚǁĂƐƵŶĂďůĞƚŽ                                         ǁŝŶŐ͕ĞŝƚŚĞƌďǇŽǀĞƌͲƌŝĚŝŶŐ
                                       ĚĞƚĞƌŵŝŶĞƚŚĞĞǆĂĐƚ                                          ƚŚĞŵĂŝŶďƌŝĚŐĞ͚ƚƌĂŶƐĨĞƌ
                                    ĐĂƵƐĞŽĨƚŚĞĨĂŝůƵƌĞ͘dŚĞ                                         ůŽĐŬ͛ŽƌďǇŵĂƚĐŚŝŶŐ
        EŽĞƐƚĂďůŝƐŚĞĚ              ƉƌŽďůĞŵŝƐŵŽƌĞůŝŬĞůǇ                                            ůĞǀĞƌƐ͘ƌĞǁĚŝĚŶŽƚ
   ƉƌŽĐĞĚƵƌĞƐŽƌŐƵŝĚĞůŝŶĞƐ         ĂƚƚƌŝďƵƚĂďůĞƚŽůĂĐŬŽĨ                                        ƌĞĂůŝǌĞƚŚĂƚƚŚĞƚƌĂŶƐĨĞƌ
   ŽƌŵĂŶĞƵǀĞƌŝŶŐƉƌŽƚŽĐŽůƐ        ŽƉĞƌĂƚŽƌĨĂŵŝůŝĂƌŝƚǇǁŝƚŚ                                          ŚĂĚďĞĞŶĐŽŵƉůĞƚĞĚ
    ƌĞŐĂƌĚŝŶŐĂƉƉƌŽĂĐŚŝŶŐĂ        ƚŚĞƐǇƐƚĞŵƚŚĂŶĐŽŶƚƌŽů                                          ƐƵĐĐĞƐƐĨƵůůǇĂƚƚŚĞǁŝŶŐ
              ƐůŝƉ͘                       ƐǇƐƚĞŵĨĂŝůƵƌĞ͘                                             ďĞĨŽƌĞƌĞǀĞƌƚŝŶŐƚŽƚŚĞ
                                                                                                        ŵĂŝŶďƌŝĚŐĞĐŽŶƐŽůĞ



           tŚǇǁĂƐ
                                              tŚǇ                                                           /ĨŶŽƚŵĂŝŶ
      ĐƌĞǁĂƚƚĞŵƉƚŝŶŐƚŽ
                                       ǁĂƐĐƌĞǁƵŶĂďůĞƚŽ                                             ďƌŝĚŐĞ͕ǁŚĂƚƐƚĂƚŝŽŶŝƐ
     ƚƌĂŶƐĨĞƌĐŽŶƚƌŽůǁŝƚŚ
                                       ƚĂŬĞĐŽŶƚƌŽůĂƚƚŚĞ                                                 ŝŶĐŽŶƚƌŽůĂƚ
        ǁĂǇŽŶ͕ƐŽĐůŽƐĞ
                                             ǁŝŶŐ͍                                                            ƚŚŝƐƚŝŵĞ͍
          ƚŽƚŚĞƐůŝƉ͍




                                                                                                                                           <ŶŽǁŝŶŐƚŚĂƚƚŚĞĞŶŐŝŶĞ                                        ŶŐŝŶĞƌŽŽŵǁĂƚĐŚͬ
      tŚŝůĞĂƉƉƌŽĂĐŚŝŶŐ
                                                                                                                                             ƌŽŽŵǁĂƚĐŚĐĂŶƚĂŬĞ                                           ƌŝĚŐĞŝŶŝƚŝĂƚĞĂŶĚ
    sŝŶĞǇĂƌĚ,ĂǀĞŶ͕ďƌŝĚŐĞ
                                                                  ĨƚĞƌĨƵƌƚŚĞƌĂƚƚĞŵƉƚƐƚŽ                                              ĐŽŶƚƌŽů͕ďƌŝĚŐĞǁĂƚĐŚĐĂůůƐ                                    ĐŽŵƉůĞƚĞĂƉƌŽƉƵůƐŝŽŶ
  ǁĂƚĐŚŝŶŝƚŝĂƚĞƐƚƌĂŶƐĨĞƌŽĨ                                                                        tĂƚĐŚƌĞĂůŝǌĞƐƚŚĂƚƚŚĞǇ
                                                                    ŐĂŝŶĐŽŶƚƌŽůĂƚďƌŝĚŐĞ                                                  ƚŚĞĞŶŐŝŶĞƌŽŽŵĂŶĚ          ŶŐŝŶĞƌŽŽŵǁĂƚĐŚƚĂŬĞƐ      ĐŽŶƚƌŽůƚƌĂŶƐĨĞƌĨƌŽŵƚŚĞ
   ƉƌŽƉƵůƐŝŽŶĐŽŶƚƌŽůƐĨƌŽŵ          ƌĞǁƵŶĂďůĞƚŽƚĂŬĞ                                             ĚŽŶ͛ƚŚĂǀĞĐŽŶƚƌŽůŽĨ                                                                                                                       sĞƐƐĞůƐƵĨĨĞƌƐƐŽĨƚ
                                                                   ǁŝŶŐĐƌĞǁĂƚƚĞŵƉƚƐƚŽ                                                   ƌĞƋƵĞƐƚƐƚŚĂƚƚŚĞǇƚĂŬĞ       ĐŽŶƚƌŽůŽĨƉƌŽƉƵůƐŝŽŶ͕ĂƐ    ĞŶŐŝŶĞƌŽŽŵƚŽƚŚĞŵĂŝŶ
    ŵĂŝŶďƌŝĚŐĞĐŽŶƐŽůĞƚŽ         ĐŽŶƚƌŽůĂƚƚŚĞďƌŝĚŐĞǁŝŶŐ                                       ƉƌŽƉƵůƐŝŽŶĂƚŵĂŝŶďƌŝĚŐĞ                                                                                                                 ŐƌŽƵŶĚŝŶŐŽĨďƵůďŽƵƐďŽǁ
                                                                    ŵĂŶĞƵǀĞƌĨƌŽŵŵĂŝŶ                                                    ĐŽŶƚƌŽůŝŶĞŶŐŝŶĞĐŽŶƚƌŽů      ƌĞƋƵĞƐƚĞĚďǇƚŚĞďƌŝĚŐĞ           ďƌŝĚŐĞĐŽŶƚƌŽůŽĨ
      ^ƚďĚǁŝŶŐĐŽŶƐŽůĞ͘                                                                                     ƐƚĂƚŝŽŶ
                                                                        ďƌŝĚŐĞƐƚĂƚŝŽŶ                                                     ƌŽŽŵ͕ƚŚĞŶŝŵŵĞĚŝĂƚĞůǇ                                        ƉƌŽƉƵůƐŝŽŶďĂĐŬƚŽƚŚĞ
  WƌŽƉƵůƐŝŽŶĐŽŶƚƌŽůĂƚŶŽŶͲ
                                                                                                                                          ƚƌĂŶƐĨĞƌďĂĐŬƚŽƚŚĞŵĂŝŶ                                      ŵĂŝŶďƌŝĚŐĞǁŝƚŚƚŚƌƵƐƚ
    ǌĞƌŽƚŚƌƵƐƚĂƚƚŚĞƚŝŵĞ
                                                                                                                                                     ďƌŝĚŐĞ                                             ĐŽŵŵĂŶĚĂƚǌĞƌŽƉŽƐŝƚŝŽŶ




                                                                                                                                                                          ^^ĂƵƐĂů&ĂĐƚŽƌŚĂƌƚ
                                                                                                                                                                         >ŽƐƐǀĞŶƚ͗DstŽŽĚƐ,ŽůĞϭϱDĂƌĐŚ'ƌŽƵŶĚŝŶŐ
                                                                                                                                                                          ZĞǀŝƐŝŽŶ͗ZĞǀ͘ĂƚĞ͗ϭϮĞĐϮϬϭϴ
                                                                                                                                Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 126 of 140

                                                                                                                                                                                                                                                                                                   EŽĨŽƌŵĂůƚĞƐƚŝŶŐ
                                                                                                                                                                                                                                                                                                    ƉƌŽĐĞƐƐŝŶƉůĂĐĞ͕
                                                                                                                                                                                                                                                                                                    ŽǀĞƌͲƌĞůŝĂŶĐĞŽŶ
                                                                                                                                                                                    ZĞƐƉŽŶƐŝďŝůŝƚǇĨŽƌ                                                                                           h^'ĂĐĐĞƉƚĂŶĐĞĨŽƌ
                                                                                                                                                            ZĞƐƉŽŶƐŝďŝůŝƚŝĞƐĂƌĞ
                                                                                                                                                                                     ƚŚĞĞŶŐŝŶĞĞƌŝŶŐ                                                                                              ƋƵĂůŝƚǇĂƐƐƵƌĂŶĐĞ
                                                                                                                                                            ƵŶĐůĞĂƌ͘ŶŐŝŶĞǁĂƐ                                                                                                                                                             DĂŝŶ>ŝŶĞ^ƚĞƉ
                                                                                                                                                                                        ĂŶĚůŽŐŝƐƚŝĐƐ
                                                                                                                                                             ŶŽƚK&͕ďƵƚ^^
                                                                                                                                                                                     ĂƐƐŽĐŝĂƚĞĚǁŝƚŚ                                                                                                    dĞƐƚŝŶŐ
                                                                                                                                                            ƉĂŝĚĂĐŚĂŶŐĞŽƌĚĞƌ
                                                                                                                                                                                      ƚŚĞƉƌŽũĞĐƚĂƌĞ                                                                                             ƌĞƋƵŝƌĞŵĞŶƚƐǁĞƌĞ
                                                                                                                                                                ƚŽŚĂǀĞƚŚĞ
                                                                                                                                                                                     ĐŽŵƉůŝĐĂƚĞĚďǇ                                                                                                 ƉƌŽǀŝĚĞĚŝŶƚŚĞ                          WƌŽĐĞƐƐ^ƚĞƉ
                                                                                                                                                              ĨŽƵŶĚĂƚŝŽŶƌĞͲ
                                                                                                                                                                                       ůĂĐŬŽĨƐŝŶŐůĞ                                                                                            ƐƉĞĐŝĨŝĐĂƚŝŽŶ͕ďƵƚŶŽ
                                                                                                                                                                  ǁŽƌŬĞĚ
                                                                                                                                                                                      ƐŽƵƌĐĞǀĞŶĚŽƌ                                                                                               ƉůĂŶǁĂƐĚĞǀĞůŽƉĞĚ
                                                                                                           &)

                                                        dŚĞƌĞŝƐŶŽĂďŝůŝƚǇƚŽƚƌĂĐŬƉƌŽŐƌĞƐƐĂŐĂŝŶƐƚĂ                                                                                                                                                                                                                                        YƵĞƐƚŝŽŶ
                                                        ƉƌŽũĞĐƚƐĐŚĞĚƵůĞ͕ƐƉĞĐŝĨŝĐĂůůǇƚŚĞĐƌŝƚŝĐĂůƉĂƚŚ                                                         tŚŽǁĂƐ
                                                                                                                                                              ƌĞƐƉŽŶƐŝďůĞĨŽƌ                                                                                                                      tĂƐĂƚĞƐƚƉůĂŶ
                                                                                                                                                                ĞŶŐŝŶĞĞƌŝŶŐ                                                                                                                           ƌĞƋƵŝƌĞĚ͍
                                                                                                                                                                  ĚĞƚĂŝůƐ͍
                                                        ŽŶƚƌĂĐƚĚŝĚŶŽƚ                  ^ĐŚĞĚƵůĞ                                                                                                                                                                                                                                            >ŽƐƐ^ƚĞƉ
                        &)                            ƌĞƋƵŝƌĞƐŚŝƉǇĂƌĚƚŽ           ĚĞǀĞůŽƉŵĞŶƚŝƐŶŽƚ                                                                                  hŶŬŶŽǁŶ͘ŽŶƚƌĂĐƚ
                                                      ĚĞǀĞůŽƉŽƌŵĂŝŶƚĂŝŶ           ĂƐƚĂŶĚĂƌĚĞůĞŵĞŶƚ                                                                                                                                                                     hŶŬŶŽǁŶ͕ďƵƚ
                                                                                                                                                                                           ĐŚĂŶŐĞŽƌĚĞƌƐǁĞƌĞ                                         &)                  ĞŶŐŝŶĞƐǁĞƌĞŶŽƚ
                                                          ĂƐĐŚĞĚƵůĞ                 ŽĨ^^WƌŽũĞĐƚDŐŵƚ                                                                                  ŝƐƐƵĞĚͬƐŝŐŶĞĚŝŶ:ƵůǇ
                               DĂŶĂŐĞŵĞŶƚŽĨ                                                                                                                                                                                                                             ƐƚĂƌƚĞĚͬƚĞƐƚĞĚƵŶƚŝů   ^ǇƐƚĞŵǁĂƐŶŽƚƉƌĞͲ                              EŽƚĞƐ
                               WƌŽũĞĐƚŶŽƚǁĞůů                                                                                                                                          ŽĨϮϬϭϴĂŶĚĂĚĚƌĞƐƐ                                                                ũƵƐƚƉƌŝŽƌƚŽ
                                                                                                                                                                 hŶŬŶŽǁŶ                                                               /ŶĂĚĞƋƵĂƚĞ                                                 ƚĞƐƚĞĚ͘dŚĞƌĞǁĂƐ
                                   ĚĞĨŝŶĞĚ                                                                                                                                                    ĐŽƐƚƐďƵƚŶŽƚ                                                                 ƐĐŚĞĚƵůĞĚƚĞƐƚ
                                                                                                                                                                                                                                   ŵŽŶŝƚŽƌŝŶŐĂŶĚY                                                 ŶŽƚĞƐƚƉůĂŶ͘
                                                                                                                                                                                                ƐĐŚĞĚƵůĞ
                                                             tŚǇĚŝĚ                       tŚǇĚŝĚ                                                                                                                                ŽĨƐŚŝƉǇĂƌĚĂĐƚŝǀŝƚŝĞƐ
                                                           ƐŚŝƉǇĂƌĚŶŽƚ               ^^ŶŽƚĚĞǀĞůŽƉ                                                                                                                                                                                                                                   &)         ĂƵƐĂů&ĂĐƚŽƌ
                                                         ĚĞǀĞůŽƉĂƉƌŽũĞĐƚ                ĂƉƌŽũĞĐƚ
                             ^^WƌŽũĞĐƚDŐƌĚŝĚ                                                                                                                                                                                                                                tŚĂƚ
                                                            ƐĐŚĞĚƵůĞ͍                     ƐĐŚĞĚƵůĞ͍                                                               tŚǇ                                                                                                                                    tŚǇŝƐ
                             ŶŽƚƐĞƚĞǆƉĞĐƚĂƚŝŽŶƐ͕                                                                                                                                            tŚǇǁĞƌĞ                                                                     ǁĂƐƚŚĞĨĂŝůƵƌĞ
                               ŽƌĞƐƚĂďůŝƐŚĂŶǇ                                                                                                             ǁĂƐƉƌŽďůĞŵŶŽƚ                                                           hŶĐůĞĂƌ͘                                                    ƉƌŽďůĞŵŶŽƚ
                                                                                                                                                                                          ůŝƋƵŝĚĂƚĞĚĚĂŵĂŐĞƐ                                                               ĂƚƚƌŝďƵƚĞĚƚŽ͍
                             ŵĞĐŚĂŶŝƐŵƐĨŽƌYͬ                                                                                                                ĚŝƐĐŽǀĞƌĞĚ                                                           DĂŶĂŐĞŵĞŶƚŽĨ                                                  ĚŝƐĐŽǀĞƌĞĚƵŶƚŝů
                                                                                                                                                                                              ŶŽƚĐŚĂƌŐĞĚ͍
                                YĨŽƌƉƌŽũĞĐƚ                                                                                                                   ĞĂƌůŝĞƌ͍                                                         ƐŚŝƉǇĂƌĚƉƌŽũĞĐƚǁĂƐ                                               h^'/ŶƐƉ͍͘
                                                                       dŚĞƌĞŝƐŶŽƉƌŽũĞĐƚ        dŚĞĨĂĐƚƚŚĂƚƚŚĞďŽǁ                                                                                                           ƚĞĂŵĞĨĨŽƌƚǁŝƚŚ
                                                                      ƐĐŚĞĚƵůĞŝĚĞŶƚŝĨǇŝŶŐ        ƚŚƌƵƐƚĞƌƌĞĨŝƚǁĂƐƚŚĞ                                                                                                        ůŽŽƐĞůǇĚĞĨŝŶĞĚƌŽůĞƐ
                                                                      ďŽǁƚŚƌƵƐƚĞƌƚĂƐŬĂƐ       ĐƌŝƚŝĐĂůƉĂƚŚƚĂƐŬĨŽƌƚŚĞ                                                                                                      ĂŶĚƌĞƐƉŽŶƐŝďŝůŝƚŝĞƐ                   dŚĞƌĞǁĂƐĂĨĂŝůƵƌĞ
   dŚĞƐĐŽƉĞŽĨƚŚŝƐ                                                  ƚŚĞƉƌŽũĞĐƚĐƌŝƚŝĐĂů                                                                                                 EŽ͘>ŝƋƵŝĚĂƚĞĚ                                                             ŽĨƚŚĞĂƐůĞƌĞŶŐŝŶĞ
                               ŽŶƚƌĂĐƚĚŝĚŶŽƚ                                                     ƉƌŽũĞĐƚŝƐďĂƐĞĚŽŶ                                     ŶŐŝŶĞƌĂǁŝŶŐ                ĚĂŵĂŐĞƐǁĞƌĞ                                                                                         ZĞŵŽƚĞĐŽŶƚƌŽůŽĨ
   ZŝƐůŝŵŝƚĞĚƚŽ                                                  ƉĂƚŚ͕ŽƌŝĚĞŶƚŝĨǇŝŶŐ      ĐŽƌƌĞƐƉŽŶĚĞŶĐĞ͘dŚĞƌĞ          EŽƚŬŶŽǁŶ͕^ŚŝƉǇĂƌĚ                                                                                                                    ĐŽŶƚƌŽůůĞƌĨŽƌďŽƚŚ
                             ƌĞƋƵŝƌĞĂŬŝĐŬͲŽĨĨŽƌ                                                                                                         ƉƌŽǀŝĚĞĚƚŽƐŚŝƉǇĂƌĚ            ŝŶĐůƵĚĞĚŝŶƚŚĞ                                                                                      ƚŚĞďŽǁƚŚƌƵƐƚĞƌ
     ƉŽƐƚͲĂǁĂƌĚ                                                          ďŽǁƚŚƌƵƐƚĞƌ               ŝƐͬǁĂƐŶŽƉƌŽũĞĐƚ              ZĞƐƉŽŶƐŝďŝůŝƚǇ                                                                                                                          ďŽǁƚŚƌƵƐƚĞƌ
                             ƉƌŽŐƌĞƐƐŵĞĞƚŝŶŐƐ                                                                                                               ǁĂƐŶŽƚĐŽƌƌĞĐƚ               ĐŽŶƚƌĂĐƚďƵƚŶŽƚ                                                                                     ĚŽĞƐŶŽƚǁŽƌŬǁŚĞŶ
                                                                        ĐŽƵƉůŝŶŐĂƐ>>dD         ƐĐŚĞĚƵůĞƚŽĐŽŶĨŝƌŵƚŚŝƐ                                                                                                          tŚŽĂƚ^^                           ĞŶŐŝŶĞƐĂƚĞŶŐŝŶĞ
  ƚŝŵĞůŝŶĞĂŶĚĚŽĞƐ                                                                                                                                                                      ĐŚĂƌŐĞĚƚŽƐŚŝƉǇĂƌĚ                                                                                       ƚĞƐƚĞĚĨŽƌh^'
                                                                                                             ĨĂĐƚ                                                                                                                  ƌĞƐƉŽŶƐŝďůĞĨŽƌ                             ƐƚĂƌƚͲƵƉ
   ŶŽƚĞǀĂůƵĂƚĞƚŚĞ
                                                                                                                                                                                                                                  ŵŽŶŝƚŽƌŝŶŐƐŚŝƉǇĂƌĚ
  ƉůĂŶŶŝŶŐƉƌŽĐĞƐƐ͘                                                                                                                                                                                                                   ƉƌŽŐƌĞƐƐ͍
                                  tŚǇŶŽ                                                                                                                                                                                                                                                                tŚǇŝƐ
                                                                           tŚǇĂƌĞ                                                      tŚǇǁĞƌĞ              tŚǇĚŝĚĞŶŐŝŶĞ                                                                                                 tŚǇǁĂƐ
                              ĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                                                                                                                                              tĞƌĞůŝƋƵŝĚĂƚĞĚ                                                                                         ŝŶƐƚĂůůĂƚŝŽŶŶŽƚ
                                                                       >>dDŶŽƚŽƌĚĞƌĞĚ                                             ĞŶŐŝŶĞƐĚĞůŝǀĞƌĞĚ      ĨƌĂŵĞƐŶŽƚŵĂƚĐŚ                                                                                             h^'ŝŶƐƉĞĐƚŝŽŶ
                             ďĞƚǁĞĞŶĂǁĂƌĚĂŶĚ                                                                                                                                           ĚĂŵĂŐĞƐĂƐƐĞƐƐĞĚ͍                                                                                           ĂĐĐĞƉƚĞĚďǇ
                                                                           ŽŶƚŝŵĞ͍                                                        ůĂƚĞ͍                ĨŽƵŶĚĂƚŝŽŶ͍                                                                                                  ĐĂŶĐĞůůĞĚ͍
                                 ĚĞůŝǀĞƌǇ͍                                                                                                                                                                                                                                                              h^'͍


                                                                                                                                                                                                                   /ƐůĂŶĚ,ŽŵĞĚĞƉĂƌƚƐ
                                                                                                                                                            ŽǁƚŚƌƵƐƚĞƌƉƌŝŵĞ
 /ƐůĂŶĚ,ŽŵĞƌĞƉĂŝƌ         EŽĐŽŵŵƵŶŝĐĂƚŝŽŶƐ                         ^ŚŝƉǇĂƌĚĚŽĞƐŶŽƚ                 /ƐůĂŶĚ,ŽŵĞ                                                                    tŽƌŬĐŽŶƚŝŶƵĞƐŽŶ           ^ĞŶƐĞĐŽĨŽƌ                 tŽƌŬĐŽŶƚŝŶƵĞƐŽŶ                           h^'ŝŶƐƉĞĐƚƐďŽǁ
                                                                                                                                    ŽǁƚŚƌƵƐƚĞƌƉƌŝŵĞ      ŵŽǀĞƌĚŽĞƐŶŽƚĨŝƚ                                                                                          h^'ŝŶƐƉĞĐƚŝŽŶŽĨ                              h^'ĂŶĚĚŽĐŬͬƐĞĂ
ĐŽŶƚƌĂĐƚĂǁĂƌĚĞĚƚŽ          ďĞƚǁĞĞŶ^^ĂŶĚ                         ŽƌĚĞƌďŽǁƚŚƌƵƐƚĞƌ             ĚĞůŝǀĞƌĞĚƚŽ^ĞŶƐĞĐŽ                                                                   /ƐůĂŶĚ,ŽŵĞ        &ĂŝƌŚĂǀĞŶĨĂĐŝůŝƚǇŽŶ               /ƐůĂŶĚ,ŽŵĞ                              ƚŚƌƵƐƚĞƌŝŶƐƚĂůůĂƚŝŽŶ                                      /ƐůĂŶĚ,ŽŵĞƌĞƚƵƌŶƐ
                                                                                                                                     ŵŽǀĞƌƐĚĞůŝǀĞƌĞĚ         ŽŶĨĂďƌŝĐĂƚĞĚ                                                                                                ďŽǁƚŚƌƵƐƚĞƌ                                  ƚƌŝĂůƐƐƵĐĐĞƐƐĨƵůůǇ
     ^ĞŶƐĞĐŽŽŶ                ƐŚŝƉǇĂƌĚĨƌŽŵ                         ĐŽƵƉůŝŶŐͲůŽŶŐůĞĂĚ             ŽŶϭͬϭϮͬϭϴ͕ǁŝƚŚ                                                                  ƚŚƌŽƵŐŚϮͬϮϭͬϭϴ͕       ϯͬϵͬϭϴ͕ĚĞƐƉŝƚĞƚŚĞ             ƚŚƌŽƵŐŚϯͬϮϰͬϭϴ͕                            ŽŶϰͬϯͬϭϴ͕ďƵƚĚŽĞƐ                                        ƚŽƐĞƌǀŝĐĞŽŶϰͬϱͬϭϴ
                                                                                                                                      ůĂƚĞƚŽ^ĞŶĞƐĐŽ͕         ĨŽƵŶĚĂƚŝŽŶ͕                                                                                                 ƐĐŚĞĚƵůĞĚĨŽƌ                                    ĐŽŵƉůĞƚĞĚŽŶ
      ϭϬͬϮϯͬϭϳ                ĐŽŶƚƌĂĐƚĂǁĂƌĚƚŽ                          ƚŝŵĞŵĂƚĞƌŝĂůƐ               K&ďŽǁƚŚƌƵƐƚĞƌ                                                                  ƐĐŚĞĚƵůĞĚƐŚŝƉǇĂƌĚ         ĨĂĐƚƚŚĂƚŽǁ                ƉůĂŶŶĞĚƌĞƚƵƌŶƚŽ                               ŶŽƚĂĐĐĞƉƚ                                                 ΕϭϮĚĂǇƐůĂƚĞ
                                                                                                                                     ĂƌƌŝǀŝŶŐŽŶϮͬϳͬϭϴ   ĨŽƵŶĚĂƚŝŽŶŵƵƐƚďĞ                                                                                           ϯͬϮϵͬϭϴŝƐĐĂŶĐĞůůĞĚ                                    ϰͬϱͬϭϴ
                               ǀĞƐƐĞůĚĞůŝǀĞƌǇ                               ;>>dDͿ                            ŐĞĂƌƐ                                                                         ĐŽŵƉůĞƚŝŽŶĚĂƚĞ          ƚŚƌƵƐƚĞƌǁŽƌŬŝƐ                 ƐĞƌǀŝĐĞĚĂƚĞ                                  ŝŶƐƚĂůůĂƚŝŽŶ
                                                                                                                                                                 ƌĞͲǁŽƌŬĞĚ
                                                                                                                                                                                                                        ŝŶĐŽŵƉůĞƚĞ




                                                                                                                                                                                                                                                                           ^^ĂƵƐĂů&ĂĐƚŽƌŚĂƌƚͲZ&d
                                                                                                                                                                                                                                                                          >ŽƐƐǀĞŶƚ͗Ds/ƐůĂŶĚ,ŽŵĞĞůĂǇĞĚZĞƚƵƌŶƚŽ^ĞƌǀŝĐĞ
                                                                                                                                                                                                                                                                          ZĞǀŝƐŝŽŶ͗ZĞǀ͘ͲĂƚĞ͗ϮϵEŽǀĞŵďĞƌϮϬϭϴ
                                                                                                       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 127 of 140

                                                                                                                                                                                                       &)

                                                                                                                                                                           WŽŽƌĐŽŵŵƵŶŝĐĂƚŝŽŶŽĨ
                                                                                                                                                                           ĐƌŝƚŝĐĂůƐǇƐƚĞŵĚĞƐŝŐŶͬ                                                                                                                                            DĂŝŶ>ŝŶĞ^ƚĞƉ
                                                                                                                                                                             ŽƉĞƌĂƚŝŽŶĐŚĂŶŐĞƐ

                                                                                                                                                                                                                                                                                                                                               WƌŽĐĞƐƐ^ƚĞƉ
                                                                                                                                                            dŚĞĞǆĂĐƚĐŝƌĐƵŵƐƚĂŶĐĞƐŽĨŚŽǁ͕ǁŚĞŶ͕ĂŶĚǁŝƚŚǁŚĂƚ
                                                                                                                                                            ĂƵƚŚŽƌŝǌĂƚŝŽŶƚŚĞǀĂůǀĞůŝŶĞͲƵƉŽĨƚŚĞĨƵĞůƐǇƐƚĞŵǁĂƐ
                                                                                                                                                          ĐŚĂŶŐĞĚŝƐŶŽƚŬŶŽǁŶĚƵĞƚŽĐŽŶĨůŝĐƚŝŶŐƌĞƉŽƌƚƐďǇǀĂƌŝŽƵƐ
                                                                                                                                                             ^^ƉĞƌƐŽŶŶĞů͘EŽƚĚŝƐƉƵƚĞĚ͗ŵĂŶĂŐĞŵĞŶƚĚŝĚŶŽƚ
                                                                                                                                                                ĂƵƚŚŽƌŝǌĞƚŚĞĐŚĂŶŐĞ͕ĂŶĚƚŚĞĐŚĂŶŐĞǁĂƐŶŽƚ                                                                                                                                   YƵĞƐƚŝŽŶ
                                                                                                                                                         ĐŽŵŵƵŶŝĐĂƚĞĚƚŽǀĞƐƐĞůĐƌĞǁƐ;ǀŝĂǀĞƌďĂůŚĂŶĚͲŽǀĞƌ͕ƐƚĂƚƵƐ
                                                                                                                                                                        ďŽĂƌĚ͕ŽƌƐƚĂŶĚŝŶŐŽƌĚĞƌƐ͕ĞƚĐ͘Ϳ
                                                                                                                                                                                                                                      &)                                &)

                                                                                                                                                                                                                                          W^dWƵƐĞĚĚŝĚŶŽƚŝŶĐůƵĚĞ                                                                            >ŽƐƐ^ƚĞƉ
                                                                                                                                                                                                                                                                              EŽĨŽƌŵĂůƚĞƐƚŝŶŐƉůĂŶͬ
                                                                        &ƵĞůƉƌĞƐƐƵƌĞŐĂƵŐĞŽŶ                                                                   tŚǇǁĂƐ                          tŚǇǁĂƐ                                   ƚĞƐƚŝŶŐŽĨƚĂŶŬůĞǀĞů
                                                                                                                                                                                                                                                                                ƚĞƐƚŝŶŐŝŶĂĚĞƋƵĂƚĞ
                                                                        ƉƵŵƉĚŝƐĐŚĂƌŐĞǁĂƐŶŽƚ                                                               ĐƌĞǁŶŽƚĂǁĂƌĞŽĨ                ŵĂŶĂŐĞŵĞŶƚŶŽƚ                                     ĂůĂƌŵƐ
                                                                          ŽĨƚŚĞĐŽƌƌĞĐƚƌĂŶŐĞ͕                                                                ĐŚĂŶŐĞŝŶĨƵĞů                 ĂǁĂƌĞŽĨĐŚĂŶŐĞŝŶ                                                                                                                                 EŽƚĞƐ
                                                                          ŵĂŬŝŶŐŝƚĚŝĨĨŝĐƵůƚƚŽ                                                                 ƐǇƐƚĞŵ͍                        ĨƵĞůƐǇƐƚĞŵ͍
                                                                        ĚŝĨĨĞƌĞŶƚŝĂƚĞďĞƚǁĞĞŶĂ
                                                                         ƉƵŵƉƚŚĂƚŝƐŽƉĞƌĂƚŝŶŐ                                    &)
                                                                       ŶŽƌŵĂůůǇĂŶĚĂƉƵŵƉƚŚĂƚ                                                                                                                                            tŚǇǁĞƌĞĂůĂƌŵƐŶŽƚ               tŚǇǁĞƌĞĂůĂƌŵƐŶŽƚ
                                                                                                            KǀĞƌƌĞůŝĂŶĐĞŽŶ                                                                                                                                                                                                            &)
                                                                       ŝƐŽĨĨ͘ůƐŽ͕ƚŚĞƌĞǁĂƐŶŽ                                                                         &ƵĞůƌĞƚƵƌŶƐĨƌŽŵƚŚĞŶĞǁ                                     ƚĞƐƚĞĚĂƚK/ƉĞƌh^'            ƚĞƐƚĞĚĂƐƉĂƌƚŽĨƐǇƐƚĞŵ                                            ĂƵƐĂů&ĂĐƚŽƌ
                                                                                                        ŝŶƐƚŝƚƵƚŝŽŶĂůŬŶŽǁůĞĚŐĞ͗
                                                                        ǀŝƐƵĂůŝŶĚŝĐĂƚŽƌƚŚĂƚƚŚĞ                                                                            ŐĞŶĞƌĂƚŽƌƐĂŶĚĞǆŝƐƚŝŶŐ                                       W^dWƌĞƋƵŝƌĞŵĞŶƚƐ͍                     ĂĐĐĞƉƚĂŶĐĞ͍
                                                                                                          EŽĨŽƌŵĂůƉƌŽĐĞƐƐŽƌ
                                                                       ƉƵŵƉǁĂƐƌƵŶŶŝŶŐŝŶƚŚĞ           ƉƌŽĐĞĚƵƌĞŝŶƉůĂĐĞƚŽ                                             ŵĂŝŶĞŶŐŝŶĞƐĚŝƌĞĐƚĞĚƚŽ
                                                                            ŵĂĐŚŝŶĞƌǇƐƉĂĐĞ                                                tĂƚĐŚƉƌŽĐĞƐƐĞƐĚŽŶŽƚ           ƐƚŽƌĂŐĞƚĂŶŬ;ŶŽƚƐĞƌǀŝĐĞ
                                                                                                        ĞŶƐƵƌĞĐŽŵƉůĞƚĞŶĞƐƐŽĨ          ĨŽƌĐĞĐƌĞǁƚŽŵŽŶŝƚŽƌĨƵĞů
                                                                                                         ŝŶĐŝĚĞŶƚŝŶǀĞƐƚŝŐĂƚŝŽŶƐ                                            ƚĂŶŬͿĐĂƵƐŝŶŐƐĞƌǀŝĐĞƚĂŶŬ
                                                                                                                                         ƐĞƌǀŝĐĞƚĂŶŬůĞǀĞů͘^ĞƌǀŝĐĞ       ůĞǀĞůƚŽĚƌŽƉŵƵĐŚŵŽƌĞ
                                                                                                                                          ƚĂŶŬůĞǀĞůŝƐŶŽƚŝŶĐůƵĚĞĚ          ƌĂƉŝĚůǇǁŚĞŶƚƌĂŶƐĨĞƌ                                                       &ƵĞůŽŝůƐĞƌǀŝĐĞƚĂŶŬůĞǀĞů
                                                                                tŚǇĚŝĚŶ͛ƚ                                                  ŽŶŽŝůĞƌǁĂƚĐŚƌŽƵŶĚ            ƉƵŵƉŶŽƚƌƵŶŶŝŶŐ͘ƌĞǁ         ŶŐŝŶĞĞƌŝŶŐƉůĂŶƐĨŽƌ                        ĂůĂƌŵƐŶŽƚƚĞƐƚĞĚƉƌŝŽƌƚŽ
                                                                           ĐƌĞǁŶŽƚŝĐĞƚŚĞĨĂĐƚ                                            ƐŚĞĞƚƐ͕ǀĞƐƐĞůƐĚŽŶŽƚ           ĂŶĚĞŶŐŝŶĞĞƌŝŶŐŵŐŵƚ           ǀĞƐƐĞůŵŝĚͲůŝĨĞƉƌŽũĞĐƚ                          ƌĞƚƵƌŶƚŽƐĞƌǀŝĐĞ
                                                                            ƚŚĂƚƚŚĞĨƵĞůƉƵŵƉ                 tŚǇǁĂƐ                      ŚĂǀĞůŽŐďŽŽŬƐǁŚĞƌĞ                ŶŽƚĂǁĂƌĞŽĨƚŚĞ              ŝŶĚŝĐĂƚĞƚŚĂƚĂůůĨƵĞů
                                                                                  ǁĂƐŶ͛ƚ                 ĂƚŚŽƌŽƵŐŚĞǀĂůƵĂƚŝŽŶ          ĞŶŐŝŶĞĞƌƐƌĞĐŽƌĚƌĞĂĚŝŶŐƐ             ĐŽŶĨŝŐƵƌĂƚŝŽŶĐŚĂŶŐĞ          ƌĞƚƵƌŶƐĂƌĞƉůƵŵďĞĚƚŽ
                                       'ĞŶĞƌĂƚŽƌŝŶƐƚĂůůĂƚŝŽŶǁĂƐ
                                                                                 ƌƵŶŶŝŶŐ͍                  ŶŽƚƉĞƌĨŽƌŵĞĚ͍                                                                                     ƚŚĞĨƵĞůƐĞƌǀŝĐĞƚĂŶŬ
                                       ŝŶƐƉĞĐƚĞĚͬĐŽŵŵŝƐƐŝŽŶĞĚ
                                       ďǇǀĞŶĚŽƌǁŚŽĂƉƉƌŽǀĞĚ                                                                                                                                              ŽŶůǇ͘^^ŝŶĚŝĐĂƚĞĚƚŚĂƚ
                                                                      &)                                                                                                                                          ƚŚĞƐĞƉůĂŶƐĂƌĞ
                                         ƚŚĞŝŶƐƚĂůůĂƚŝŽŶ͘/ƐƐƵĞ                                                                                                                                                                                                ,ŽǁǁĂƐƚŚĞ
                                       ŵĂǇŚĂǀĞďĞĞŶŽďƐĐƵƌĞĚ                                                                                  tŚǇĚŝĚŶ͛ƚ                           tŚǇĚŝĚ                   ŝŶĐŽƌƌĞĐƚ͕ĂŶĚĂĐƚƵĂů                       sĞƐƐĞůƌĞůĞĂƐĞĚƚŽƐĞƌǀŝĐĞ
       dŚĞƵŶĞǆƉĞĐƚĞĚ                                                                                                                     ĐƌĞǁŶŽƚŝĐĞĚƌŽƉƉŝŶŐ                ƚĂŶŬĞŵƉƚǇŝĨĚĂŝůǇ
                                        ďǇƐŚƌŝŶŬͲƚƵďŝŶŐĂƉƉůŝĞĚ      sĞƐƐĞůĐƌĞǁĚŝĚŶŽƚĨŽůůŽǁ                                                                                                              ĂƌƌĂŶŐĞŵĞŶƚĂůůŽǁƐ                         ǁŝƚŚŽƵƚƉƌŽǀŝŶŐŽƉĞƌĂƚŝŽŶ
     ƐŚƵƚĚŽǁŶŽĨƚŚĞηϮ                                                                               ƚŚŽƌŽƵŐŚĞǀĂůƵĂƚŝŽŶŽĨ            ĨƵĞůůĞǀĞůŝŶƐĞƌǀŝĐĞ             ĐŽŶƐƵŵƉƚŝŽŶфƚĂŶŬ
                                               ƚŽĐĂďůĞůƵŐ              ǀĞƐƐĞůƐƚĂƌƚƉƌŽĐĞĚƵƌĞ                                                                                                            ƌĞƚƵƌŶƐƚŽďĞĚŝƌĞĐƚĞĚƚŽ                              ŽĨĂůĂƌŵƐ͍
 ŐĞŶĞƌĂƚŽƌĂŶĚĂƐƐŽĐŝĂƚĞĚ                                                                               ƚŚĞĐĂƐƵĂůƚǇǁĂƐŶŽƚ                      ƚĂŶŬ͍                           ĐĂƉĂĐŝƚǇ͍
                                                                         ǁŚĞŶƌĞĐŽǀĞƌŝŶŐĨƌŽŵ                                                                                                              ĞŝƚŚĞƌƚŚĞƐĞƌǀŝĐĞƚĂŶŬŽƌ
      ďůĂĐŬŽƵƚǁĞƌĞŶŽƚ                                                                                      ƉĞƌĨŽƌŵĞĚ
                                                                          ďůĂĐŬŽƵƚ͘WƌŽĐĞĚƵƌĞ                                                                                                              ƚŚĞƐƚŽƌĂŐĞƚĂŶŬ͕ďĂƐĞĚ
 ĐŽŶƐŝĚĞƌĞĚĂƐƉĂƌƚŽĨƚŚĞ
                                                                          ŝŶĐůƵĚĞƐƐƚĂƌƚŽĨĨƵĞů                                                                                                                 ŽŶǀĂůǀĞůŝŶĞͲƵƉ͘
 ĐĂƵƐĂůĐŚĂŝŶĨŽƌƚŚŝƐůŽƐƐ
                                                                             ƚƌĂŶƐĨĞƌƉƵŵƉ
ĞǀĞŶƚ͕ĂŶĚǁĞƌĞƚŚĞƌĞĨŽƌĞ                      tŚǇǁĂƐ                                                                                                                                                                                                         &ƵĞůŽŝůƐĞƌǀŝĐĞƚĂŶŬ
ŶŽƚŝŶǀĞƐƚŝŐĂƚĞĚŝŶĚĞƚĂŝů͘                ĐƌŝŵƉŝƐƐƵĞŶŽƚ                                                                                                                  ƌĞǁŚĂĚƐŽƵŶĚĞĚƚŚĞ                                                         ĂůĂƌŵƐǁĞƌĞŶŽƚĐŽƌƌĞĐƚůǇ
      ŝƐĐƵƐƐŝŽŶƐŽĨƚŚŝƐ                  ŝĚĞŶƚŝĨŝĞĚĚƵƌŝŶŐ                                               tŚǇǁĞƌĞ                      &ƵĞůƐĞƌǀŝĐĞƚĂŶŬůĞǀĞůŝƐ         ĨƵĞůƐĞƌǀŝĐĞƚĂŶŬŝŶƚŚĞ                                                         ĐŽŶĨŝŐƵƌĞĚďǇD^
     ƐŚƵƚĚŽǁŶǁŝƚŚ^^                         ƐŚŝƉǇĂƌĚ͍                                               ŽƉĞƌĂƚŝŽŶĂůůŝŵŝƚĂƚŝŽŶƐ             ĚŝƐƉůĂǇĞĚŝŶďĂƌŐƌĂƉŚ            ŵŽƌŶŝŶŐ͕ĂŶĚĨŽƵŶĚŝƚƚŽ                                                        ǀĞŶĚŽƌĚƵƌŝŶŐƐǇƐƚĞŵ
                                                                       EŽĞƐƚĂďůŝƐŚĞĚƉƌŽĐĞĚƵƌĞ
      ĞŶŐŝŶĞĞƌŝŶŐŵŐŵƚ                                                                                    EŽƚŝĚĞŶƚŝĨŝĞĚ͍                ĨŽƌŵŽŶǀĞƐƐĞůůĂƌŵĂŶĚ           ďĞĨƵůů͘dĂŶŬŚŽůĚƐŵŽƌĞ                                                            ŵŽĚŝĨŝĐĂƚŝŽŶ
                                                                       ĨŽƌǀĞƐƐĞůƌĞĐŽǀĞƌǇĨƌŽŵ
       ƐƵŐŐĞƐƚƚŚĂƚƚŚŝƐ                                                                                                                    DŽŶŝƚŽƌŝŶŐ^ǇƐƚĞŵ                   ƚŚĂŶŽŶĞĚĂǇ͛ƐĨƵĞů
                                                                          ďůĂĐŬŽƵƚĐŽŶĚŝƚŝŽŶ
 ƐŚƵƚĚŽǁŶǁĂƐĐĂƵƐĞĚďǇ                                                                                                                                                            ĐŽŶƐƵŵƉƚŝŽŶ
ŝŵƉƌŽƉĞƌĐŽŶĨŝŐƵƌĂƚŝŽŶŽĨ
    ƚŚĞŐĞŶĞƌĂƚŽƌƐĂĨĞƚǇ
    ƐǇƐƚĞŵĂƵƚŽŵĂƚŝŽŶ͕                                                                                                                                                                                                                                           tŚǇĚŝĚŶ͛ƚůŽǁ
                                           ĂďůĞŶŽƚƉƌŽƉĞƌůǇ
ĐŽŵďŝŶĞĚǁŝƚŚƵŶƌĞůŝĂďůĞ                                                                              sĞƐƐĞůƌĞƚƵƌŶĞĚƚŽƐĞƌǀŝĐĞ                                  tĞƌĞƚŚĞ                                                                                ƐĞƌǀŝĐĞƚĂŶŬĂůĂƌŵƐŽƵŶĚŝŶ
                                       ĐƌŝŵƉĞĚďǇƐŚŝƉǇĂƌĚĂŶĚͬ             tŚǇĚŝĚŶ͛ƚĐƌĞǁ
      ŐĞŶĞƌĂƚŽƌǁŝŶĚŝŶŐ                                                                                  ǁŝƚŚƵŶƌĞĐŽŐŶŝǌĞĚ                                    ƌĞǁĂǁĂƌĞŽĨƚŚĞ                                                                             ƚŝŵĞĨŽƌĐƌĞǁƚŽƚĂŬĞ
                                        ŽƌǁƌŽŶŐĐƌŝŵƉůƵŐƵƐĞĚ             ƌĞƐƚĂƌƚƚŚĞĨƵĞů
   ƚĞŵƉĞƌĂƚƵƌĞƐĞŶƐŽƌƐ͘                                                                               ŽƉĞƌĂƚŝŽŶĂůůŝŵŝƚĂƚŝŽŶƐ                                   ĚƌŽƉƉŝŶŐƚĂŶŬ                                                                                  ĐŽƌƌĞĐƚŝǀĞĂĐƚŝŽŶ͍
                                                                            ƚƌĂŶƐĨĞƌƉƵŵƉ͍
                                                                                                                                                                      ůĞǀĞů͍


 tŚŝůĞĚŽĐŬƐŝĚĞǁŝƚŚƚŚĞ
                                          ,ŝŐŚĐƵƌƌĞŶƚнϮϰs
 ηϮŐĞŶĞƌĂƚŽƌŽŶůŝŶĞĂŶĚ                                                 ƌĞǁƌĞƐƚĂƌƚƐƉůĂŶƚ͕                                                                                                                                                                                                                               WŽƌƚŶŐŝŶĞĞƌǁŽƌŬƐǁŝƚŚ
                                        ĐĂďůĞƉƵůůƐŽƵƚŽĨďŽůƚĞĚ                                      sĞƐƐĞůĐůĞĂƌĞĚĨŽƌƌĞƚƵƌŶ                                                                                                                                                                                                                              ^^ŚĂƐDsƚŽǁĞĚďĂĐŬ
    ƚŚĞηϯŐĞŶĞƌĂƚŽƌŝŶ                                               ƉůĂĐĞƐƚǁŽŐĞŶĞƌĂƚŽƌƐ;ηϭ                                                                                                                                                            'ĞŶĞƌĂƚŽƌƐŚƵƚƐĚŽǁŶ                                              ŚŝĞĨŶŐŝŶĞĞƌŽŶďŽĂƌĚ
                                       ĐƌŝŵƉůƵŐĂƚηϯŐĞŶĞƌĂƚŽƌ                                         ƚŽƐĞƌǀŝĐĞ͕ďĂƐĞĚŽŶ                             &ƵĞůůĞǀĞůŝŶƐĞƌǀŝĐĞƚĂŶŬ                                                                                                                                                                        ƚŽsŝŶĞǇĂƌĚ,ĂǀĞŶ͕ǁŚĞƌĞ
ƐƚĂŶĚďǇ͕ƚŚĞηϮŐĞŶĞƌĂƚŽƌ                                             ĂŶĚηϮͿŽŶůŝŶĞŝŶƉĂƌĂůůĞů͘                                                                                                                                                         ĚƵĞƚŽůĂĐŬŽĨĨƵĞůĂƚΕ         sĞƐƐĞůĚƌŽƉƐĂŶĐŚŽƌǁŝƚŚ      ǀĞƐƐĞůƚŽƐƚĂƌƚďĂĐŬƵƉĨƵĞů
                                       ƐƚĂƌƚĞƌĂŶĚĂƌĐƐŽŶƐƚĂƌƚĞƌ                                    ĂǀĂŝůĂďŝůŝƚǇŽĨƚǁŽǁŽƌŬŝŶŐ                         ĚƌŽƉƐƐůŽǁůǇĚƵƌŝŶŐƚŚĞ                                                                                                                                                                               ƉĂƐƐĞŶŐĞƌƐŚĂĚƚŽ
  ƐŚƵƚƐĚŽǁŶ͕ĐĂƵƐŝŶŐĂ                                                sĞŶƚŝůĂƚŝŽŶŝƐƌĞƐƚĂƌƚĞĚ                                                                                                                                                            ϮϭϯϬ͘>ŽƐƐŽĨĞůĞĐƚƌŝĐĂů         ĞŵĞƌŐĞŶĐǇƉŽǁĞƌŽŶůǇ         ƚƌĂŶƐĨĞƌƉƵŵƉ͕ďĂĐŬͲĨĞĞĚ
                                       ďŽĚǇ͕ĐĂƵƐŝŶŐĂŐĞŶĞƌĂƚŽƌ                                         ŐĞŶĞƌĂƚŽƌƐ͘ĞŐŝŶƐ                                          ĚĂǇ                                                                                                                                                                                        ĚŝƐĞŵďĂƌŬĂŶĚďĞ
 ďůĂĐŬŽƵƚ͘ηϯŐĞŶĞƌĂƚŽƌ                                              ďƵƚĨƵĞůƚƌĂŶƐĨĞƌƉƵŵƉŝƐ                                                                                                                                                            ƉŽǁĞƌĂŶĚƉƌŽƉƵůƐŝŽŶ                                               ƉŽǁĞƌĨƌŽŵĞŵĞƌŐĞŶĐǇ
                                         ƐŚƵƚĚŽǁŶ͕ĂĨŝƌĞ͕ĂŶĚĂ                                         ŽƉĞƌĂƚŝŶŐĂƚΕϭϲϯϬ                                                                                                                                                                                                                                    ƌĞďŽŽŬĞĚĨŽƌŶĞǆƚĚĂǇ
 ƐƚĂƌƚƐĂƵƚŽŵĂƚŝĐĂůůǇĂŶĚ                                                         ŶŽƚ                                                                                                                                                                                                                                         ƐǁŝƚĐŚďŽĂƌĚƚŽŵĂŝŶďƵƐ
                                            ƐĞĐŽŶĚďůĂĐŬŽƵƚ
   ĐŽŶŶĞĐƚƐƚŽƚŚĞďƵƐ


                                                                                                         /ŶŝƚŝĂůŝƐƐƵĞ;ĐĂďůĞůƵŐ                                                                                                                                                                                      ZĞƐƚŽƌŝŶŐƉŽǁĞƌƚŽŵĂŝŶƐǁŝƚĐŚďŽĂƌĚůŽĂĚƐ
 KƉĞƌĂƚŝŽŶŽĨƚǁŽŐĞŶĞƌĂƚŽƌƐŝŶƉĂƌĂůůĞůĂƚĂůůƚŝŵĞƐǁŽƵůĚŚĂǀĞ                                         ŝƐƐƵĞŽŶŐĞŶĞƌĂƚŽƌͿ                                                                                                                                                                                            ;ǁŝƚŚŝŶƚŚĞĐĂƉĂďŝůŝƚǇŽĨƚŚĞĞŵĞƌŐĞŶĐǇ
 ƉƌĞǀĞŶƚĞĚĞŝƚŚĞƌŐĞŶĞƌĂƚŽƌƐŚƵƚĚŽǁŶĨƌŽŵĐĂƵƐŝŶŐĂďůĂĐŬŽƵƚ͕                                            ĐĂƵƐĞĚƐǁŝƚĐŚďŽĂƌĚ                                                                                                                                                                                         ŐĞŶĞƌĂƚŽƌͿǁĂƐĐŽŵƉůŝĐĂƚĞĚďǇƚŚĞĨĂĐƚƚŚĂƚƚŚĞ
               ƚŚĞƌĞďǇƉƌĞǀĞŶƚŝŶŐƚŚĞůŽƐƐĞǀĞŶƚ                                                         ĚĂŵĂŐĞƚŚĂƚǁĂƐŶŽƚ                                                                                                                                                                                           ǀĞƐƐĞůĐƌĞǁĚŝĚŶŽƚŬŶŽǁŚŽǁƚŽďĂĐŬͲĨĞĞĚ
                                                                                                          ƌĞĐŽŐŶŝǌĞĚƵŶƚŝůϮϬ                                                                                                                                                                                        ƉŽǁĞƌĨƌŽŵƚŚĞĞŵĞƌŐĞŶĐǇƐǁŝƚĐŚďŽĂƌĚƚŽƚŚĞ
                                                                                                         DĂƌĐŚ͕ĂŶĚƌĞƐƵůƚĞĚŝŶ                                                                                                                                                                                         ŵĂŝŶƐǁŝƚĐŚďŽĂƌĚ͘EŽƉƌŽĐĞĚƵƌĞĨŽƌƚŚŝƐ
                                                                                                       ǀĞƐƐĞůďĞŝŶŐŽƵƚŽĨƐĞƌǀŝĐĞ                                                                                                                                                                                           ŽƉĞƌĂƚŝŽŶŚĂĚͬŚĂƐďĞĞŶǁƌŝƚƚĞŶ
                             tŚǇŝƐ                                                                           DĂƌĐŚϮϬͲϮϲ
                         KƉĞƌĂƚŝŽŶŽĨƚǁŽ
                       ŐĞŶĞƌĂƚŽƌƐŝŶƉĂƌĂůůĞů
                            ŶŽƚ^KW͍



  KƉĞƌĂƚŝŽŶŽĨƚǁŽŐĞŶĞƌĂƚŽƌƐŝŶƉĂƌĂůůĞůĂƚĂůůƚŝŵĞƐǁŽƵůĚďĞ
   ĚĞƚƌŝŵĞŶƚĂůƚŽƚŚĞŐĞŶĞƌĂƚŽƌƐĚƵĞƚŽƉƌŽůŽŶŐĞĚƉĞƌŝŽĚƐŽĨ
                ŽƉĞƌĂƚŝŽŶĂƚƐĞǀĞƌĞůǇůŝŐŚƚůŽĂĚƐ
                                                                                                                                                                                                                                                            ^^ĂƵƐĂů&ĂĐƚŽƌŚĂƌƚ
    KƚŚĞƌĨĞƌƌǇŽƉĞƌĂƚŽƌƐŚĂǀĞĐŽŶƐŝĚĞƌĞĚƚŚŝƐƋƵĞƐƚŝŽŶĂŶĚ
 ĚĞƚĞƌŵŝŶĞĚƚŚĂƚƚŚĞǀĂůƵĞŽĨƚŚĞĂĚĚĞĚƌĞĚƵŶĚĂŶĐǇŽƵƚǁĞŝŐŚƐ
                                                                                                                                                                                                                                                           >ŽƐƐǀĞŶƚ͗DsDĂƌƚŚĂ͛ƐsŝŶĞǇĂƌĚϭϳDĂƌĐŚ>ŽƐƐŽĨWŽǁĞƌ
  ƚŚĞĐŽƐƚƐĂƐƐŽĐŝĂƚĞĚǁŝƚŚĂĚĚŝƚŝŽŶĂůŵĂŝŶƚĞŶĂŶĐĞƚŚĂƚǁŽƵůĚ
               ďĞĞǆƉĞĐƚĞĚǁŝƚŚƐƵĐŚůŝŐŚƚůŽĂĚŝŶŐ
                                                                                                                                                                                                                                                           ZĞǀŝƐŝŽŶ͗ZĞǀ͘ĂƚĞ͗ϭϯEŽǀĞŵďĞƌϮϬϭϴ
                                                                                        Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 128 of 140

                                                                                                                                            /ŶĐŽƌƌĞĐƚƐƉĞĐŝĨŝĐĂƚŝŽŶŽĨ
                                                                                                                                                   ĐƌŝƚŝĐĂůĚĞƐŝŐŶ            &)
                                                                                                                                            ƉĂƌĂŵĞƚĞƌƐ͗W^dWƵƚŝůŝǌĞĚ
                                                                                                                                             ĚƵƌŝŶŐK/ƚĞƐƚŝŶŐĐŝƚĞƐ
                                                                                                                                              ŝŶĐŽƌƌĞĐƚƐĞƚƉŽŝŶƚ͕ƐŽ                                                                                                                         DĂŝŶ>ŝŶĞ^ƚĞƉ
                                                                                                                                               ƐǇƐƚĞŵĨƵŶĐƚŝŽŶĞĚĂƐ
                                                                                                                                            ĞǆƉĞĐƚĞĚ͕ďƵƚŝŶĐŽƌƌĞĐƚůǇ
                                                                                                                                                                                                                                                                                                WƌŽĐĞƐƐ^ƚĞƉ
                                                                                                                                                                                      W^dWƵƚŝůŝǌĞĚĚƵƌŝŶŐ
                                                                                                                                                    tŚǇǁĂƐ
                                                                                                                                                                                      K/ŝƐŶŽƚƐŝŐŶĞĚŽƌ
                                                                                                                                               ŝƐƐƵĞŶŽƚĚĞƚĞĐƚĞĚ                   ĚĂƚĞĚ͕^^ĐŽŶĨŝƌŵĞĚ
                                                                                                                                             ĚƵƌŝŶŐK/W^dWƚĞƐƚŝŶŐ                  ƚŚĂƚƚŚĞĐŽƉǇŵĂĚĞ
                                                                                                                                                                                                                                                                                                 YƵĞƐƚŝŽŶ
                                                                                                                                                   ĨŽƌh^'͍                        ĂǀĂŝůĂďůĞŝƐƚŚĞǀĞƌƐŝŽŶ
                                    dŚĞůĞǀĞůŝŶƚŚĞĨƵĞů                     &)                                                                                                     ƵƐĞĚĨŽƌK/ƚĞƐƚŝŶŐ
                                  ƐĞƌǀŝĐĞƚĂŶŬŚĂĚŐŽƚƚĞŶ
                                 ƵŶƵƐƵĂůůǇůŽǁƉƌŝŽƌƚŽƚŚĞ                                                                                                              &)
                                 ϮǆďƵŶŬĞƌŝŶŐĞǀĞŶƚƐ͘dŚŝƐ                      tĂƚĐŚƉƌŽĐĞƐƐĞƐĚŽŶŽƚĨŽƌĐĞ                                                                                                                                                                                  >ŽƐƐ^ƚĞƉ
                                                                                   ĞŶŐŝŶĞĞƌŽŶǁĂƚĐŚƚŽĞŶƐƵƌĞ                                DĂŶĂŐĞŵĞŶƚŽĨƚŚŝƌĚ
                                  ŵĂǇŚĂǀĞĐŽŶƚƌŝďƵƚĞĚƚŽ                                                                                  ƉĂƌƚǇǀĞŶĚŽƌŝŶƐŚŝƉǇĂƌĚ
                                 ƚŚĞĨŝůƚĞƌƐĐůŽŐŐŝŶŐĞĂƌůŝĞƌ                    ƌĞĂĚŝŶŐƐĂƌĞƚĂŬĞŶĂĐĐƵƌĂƚĞůǇ
                                                                                   ĂŶĚͬŽƌĐŽŶƐŝĚĞƌǁŚĞƚŚĞƌŽƌ                              ůĂĐŬĞĚƐƵĨĨŝĐŝĞŶƚĐŽŶƚƌŽůƐ
                                        ƚŚĂŶŝƐƚǇƉŝĐĂů                                                                                       ƚŽĞŶƐƵƌĞĂůĂƌŵƉŽŝŶƚƐ
                                                                                  ŶŽƚƚŚĞƌĞĐŽƌĚĞĚƌĞĂĚŝŶŐƐĂƌĞ                                                                                                                                                                                   EŽƚĞƐ
                                                                                  ŝŶƚŚĞŶŽƌŵĂůŽƉĞƌĂƚŝŶŐƌĂŶŐĞ                                ǁĞƌĞƉƌŽƉĞƌůǇƐĞƚ


                                             tŚǇĚŝĚ                                                                                                                                                                                                                                   &)          ĂƵƐĂů&ĂĐƚŽƌ
                                       ĨƵĞůĨŝůƚĞƌƐďĞĐŽŵĞ
                                       ƉůƵŐŐĞĚďĞĨŽƌĞƚŚĞ                                                                                           tŚǇĚŝĚ
                                         ƐĞƌǀŝĐĞĐŚĂŶŐĞ                                                                                      D^ǀĞŶĚŽƌƐĞƚĂůĂƌŵ
                                             /ŶƚĞƌǀĂů͍                                                                                     ƉŽŝŶƚďĂƐĞĚŽŶŝŶĐŽƌƌĞĐƚ
                                                                          tŚǇĚŝĚǁĂƚĐŚ                                                          ŝŶĨŽƌŵĂƚŝŽŶ͍
                                                                      ƐƚĂŶĚĞƌƐŶŽƚƌĞĐŽŐŶŝǌĞ
                                                                           ƚŚŝƐĐƌŝƚŝĐĂů                                                                                                    dŚŝƐĨĂĐƚŝƐ
                                                                           ĚŝĨĨĞƌĞŶĐĞ͍                                                                                                 ĐŽŶƚƌĂĚŝĐƚĞĚďǇƚŚĞ
                                    dŚĞƌĞŚĂĚďĞĞŶŶŽ                                                                                                                                                                                               KƚŚĞƌĨĞƌƌǇŽƉĞƌĂƚŽƌƐ
                                  ƉůĂŶŶĞĚŵĂŝŶƚĞŶĂŶĐĞ                                                                                                                              :ƵŶĞϮϬϭϴW^dW͕ǁŚŝĐŚ                                            ŚĂǀĞĐŽŶƐŝĚĞƌĞĚƚŚŝƐ
                                ŝƚĞŵŝŶƐǇƐƚĞŵƚŽƌĞƉůĂĐĞ                                                                                    D^ǀĞŶĚŽƌƐĞƚĂůĂƌŵ
                                                                                                                                                                                     ůŝƐƚƐĂŚŝŐŚĞƌƉƌĞƐƐƵƌĞ                                      ƋƵĞƐƚŝŽŶĂŶĚĚĞƚĞƌŵŝŶĞĚ
                                ƚŚĞŽŶͲĞŶŐŝŶĞĨƵĞůĨŝůƚĞƌƐ͕                                                                                   ƉŽŝŶƚďĂƐĞĚŽŶƚŚĞ
                                                                                                                                            ƌĞƋƵŝƌĞŵĞŶƚƐŽĨƚŚĞŵĂŝŶ                  ĨŽƌŵĂŝŶĞŶŐŝŶĞůŽǁ                                           ƚŚĂƚƚŚĞǀĂůƵĞŽĨƚŚĞ
                                 ďƵƚƚŚŝƐǁĂƐŶŽƚĂĨĂĐƚŽƌ͕                                                                                                                             ĨƵĞůŽŝůƉƌĞƐƐƵƌĞ                                            ĂĚĚĞĚƌĞĚƵŶĚĂŶĐǇ
                                 ĂƐƉƌĞƐĐƌŝďĞĚŝŶƚĞƌǀĂůĨŽƌ           tĂƚĐŚƐƚĂŶĚĞƌƐĚŝĚŶŽƚ                                              ĞŶŐŝŶĞƐ͕ǁŚŝĐŚŽƉĞƌĂƚĞĂƚ
                                                                      ƌĞĐŽŐŶŝǌĞƚŚĞĚŝĨĨĞƌĞŶĐĞ                                                ĂůŽǁĞƌĨƵĞůƐƵƉƉůǇ                      ĂůĂƌŵƐ͕ďƵƚ^^                                             ŽƵƚǁĞŝŐŚƐƚŚĞĐŽƐƚƐ
                                ƌĞƉůĂĐĞŵĞŶƚŝƐϱϬϬŚŽƵƌƐ͕                                                                                                                                                                                         ĂƐƐŽĐŝĂƚĞĚǁŝƚŚĂĚĚŝƚŝŽŶĂů
                                    ĂŶĚĞŶŐŝŶĞŚĂĚŶŽƚ              ďĞƚǁĞĞŶ͚ŶŽƌŵĂů͛ĨƵĞůŽŝů                                                     ƉƌĞƐƐƵƌĞ                        ǀĞƌďĂůůǇĐŽŶĨŝƌŵĞĚƚŚĂƚ
                                                                     ƉƌĞƐƐƵƌĞĂŶĚĐƌŝƚŝĐĂůůǇůŽǁ                                                                                    ƚŚĞ:ƵŶĞϮϬϭϴW^dWŝƐ                                         ŵĂŝŶƚĞŶĂŶĐĞĂƐƐŽĐŝĂƚĞĚ
                                   ƌĞĂĐŚĞĚƚŚĂƚŝŶƚĞƌǀĂů                                                                                                                                                                                            ǁŝƚŚƚŚĞůŝŐŚƚůŽĂĚŝŶŐ             KƉĞƌĂƚŝŽŶŽĨƚǁŽ
                                       ;ΕϮϬϬŚŽƵƌƐͿ                       ĨƵĞůŽŝůƉƌĞƐƐƵƌĞ                                                                                            ŝŶĐŽƌƌĞĐƚ͕ŶŽƚƚŚĞ                                                                          ŐĞŶĞƌĂƚŽƌƐŝŶƉĂƌĂůůĞůĂƚ
                                                                                                                                                                                             ŶĂƌƌĂƚŝǀĞ                                                                                 ĂůůƚŝŵĞƐǁŽƵůĚďĞ
                                                                                                                                                                                                                                                                                       ĚĞƚƌŝŵĞŶƚĂůƚŽƚŚĞ
                                                                                                                                              tŚǇǁĂƐĂůĂƌŵƉŽŝŶƚ                                                                                                                     ŐĞŶĞƌĂƚŽƌƐĚƵĞƚŽ
                                           tŚǇ                               tŚǇĚŝĚ                         tŚǇǁĞƌĞ                           ƐĞƚƚŽϮϱƉƐŝŐ͍                                                                                                                       ƉƌŽůŽŶŐĞĚƉĞƌŝŽĚƐŽĨ
                                     ŚĂĚŶ͛ƚƚŚĞĨŝůƚĞƌƐ                ĐƌĞǁŶŽƚƌĞĂĐƚƚŽƚŚĞ          ŶŽĨŝŶĂůĨƵĞůƉƌĞƐƐƵƌĞ                                                                                                                                                       ŽƉĞƌĂƚŝŽŶĂƚƐĞǀĞƌĞůǇůŝŐŚƚ
                                   ďĞĞŶĐŚĂŶŐĞĚďĞĨŽƌĞ                   ůŽǁĨƵĞůƉƌĞƐƐƵƌĞ             ƌĞĂĚŝŶŐƐƚĂŬĞŶŽŶ                                                                                                                                                                    ůŽĂĚƐ
                                       ƚŚĞǇďĞŐĂŶ                           ƌĞĂĚŝŶŐƐ͍                        DĂǇϱƚŚ͍
                                        ƉůƵŐŐŝŶŐ͍
                                                                                                                                              ^ĞƚƉŽŝŶƚĨŽƌƚŚĞD^                                               sĞƐƐĞůĐŚŝĞĨĞŶŐŝŶĞĞƌŚĂĚ
                                                                                                                                                                                     :ŽŚŶĞĞƌĞƉƌĞƐƐƵƌĞ          ŽŶůǇϯϬƐĞĐŽŶĚƐƚŽƌĞĂĐƚ                                                 tŚǇŝƐ
                                                                                                                                               ŐĞŶĞƌĂƚŽƌůŽǁĨƵĞů
                                                                                                                                                                                      ĂůĂƌŵŝƐŝŶƚĞŶĚĞĚƚŽ                                                                             ŽƉĞƌĂƚŝŽŶŽĨƚǁŽ
                                                                       &ŝŶĂůĨƵĞůƉƌĞƐƐƵƌĞƚŽƚŚĞŐĞŶĞƌĂƚŽƌŝƐŶŽƌŵĂůůǇůŽŐŐĞĚ             ƉƌĞƐƐƵƌĞĂůĂƌŵǁĂƐƐĞƚĂƚ
                                                                                                                                                                                     ƉƌŽƚĞĐƚĞŶŐŝŶĞ͕ƐĞƚƚŽ                                                                          ŐĞŶĞƌĂƚŽƌƐŝŶƉĂƌĂůůĞů
                                                                         ŽŶKŝůĞƌƌŽƵŶĚƐŚĞĞƚƐ͘ZĞĂĚŝŶŐƐǁĞƌĞƌĞĐŽƌĚĞĚŽŶ                  ϮϱƉƐŝŐ͕ǁŚŝĐŚŝƐůŽǁĞƌ
                               :ŽŚŶĞĞƌĞŽŶͲĞŶŐŝŶĞĨƵĞů                                                                                                                           ĂŶŶƵŶĐŝĂƚĞ͞ĨƵĞůƐƵƉƉůǇ                                                                               ŶŽƚ^KW͍
                                                                        DĂǇϮŶĚͲϰƚŚ͕ďƵƚŶŽƌĞĂĚŝŶŐƐĨŽƌĨŝŶĂůĨƵĞůƉƌĞƐƐƵƌĞƚŽ               ƚŚĂŶƚŚĞŵŝŶŝŵƵŵ                                                   sĞƐƐĞůĐŚŝĞĨĞŶŐŝŶĞĞƌǁĂƐ
                                  ĨŝůƚĞƌƐǁĞƌĞƉůƵŐŐŝŶŐ                                                                                                                              ƉƌĞƐƐƵƌĞŵŽĚĞƌĂƚĞůǇͬ
                                                                       ƚŚĞηϭŐĞŶĞƌĂƚŽƌǁĞƌĞƌĞĐŽƌĚĞĚĨŽƌDĂǇϱƚŚ͘KŝůĞƌůŽŐ              ŽƉĞƌĂƚŝŶŐƉƌĞƐƐƵƌĞĨŽƌ                                                   ƌĞůĂƚŝǀĞůǇŶĞǁƚŽƚŚĞ
                                                                                                                                                                                         ĞǆƚƌĞŵĞůǇůŽǁ͟
                                                                               ƐŚĞĞƚƐĂƌĞŶŽƚƐŝŐŶĞĚďǇŚŝĞĨŶŐŝŶĞĞƌ                          ƚŚĞƐĞŐĞŶĞƌĂƚŽƌƐ                                                 ǀĞƐƐĞů͕ĚŝĚŶŽƚƵŶĚĞƌƐƚĂŶĚ
                                                                                                                                                                                                                   ĂůůĚĞƚĂŝůƐŽĨƚŚĞŐĞŶĞƌĂƚŽƌ
                                                                                                                                                                                                                        ĨƵĞůƐǇƐƚĞŵ͘/ŶŝƚŝĂů                                       KƉĞƌĂƚŝŽŶŽĨƚǁŽ'ƐŝŶ
                                                                                                                                                                                                                      ƌĞĂĐƚŝŽŶǁĂƐƚŽĐŚĞĐŬ                                        ƉĂƌĂůůĞůĂƚĂůůƚŝŵĞƐǁŽƵůĚ
                                          tŚǇǁĂƐ                                                                                                   tŚǇĚŝĚ                               tŚǇĚŝĚ
                                                                                             tĞƌĞĐƌĞǁ                                                                                                                   ZĂĐŽƌĨƵĞůĨŝůƚĞƌƐ                                          ŚĂǀĞƉƌĞǀĞŶƚĞĚƚŚĞηϮ
                                        ĨƵĞůƉƌĞƐƐƵƌĞ                                                                                          D^ůŽǁĨƵĞůƉƌĞƐƐ͘                 :ŽŚŶĞĞƌĞŽŶͲĞŶŐŝŶĞ
                                                                                        ĂǁĂƌĞŽĨĚƌŽƉƉŝŶŐĨƵĞů                               ĂůĂƌŵŶŽƚƐŽƵŶĚŝŶƚŝŵĞ              ůŽǁƉƌĞƐƐƵƌĞĂůĂƌŵŶŽƚ                                                                           ŐĞŶĞƌĂƚŽƌĨĂŝůƵƌĞĨƌŽŵ
                                          ĚƌŽƉƉŝŶŐ͍                                           ƉƌĞƐƐƵƌĞ͍                                               ƚŽĂǀĞƌƚ                       ƐŽƵŶĚŝŶƚŝŵĞƚŽĂǀĞƌƚ                                                                             ĂĨĨĞĐƚŝŶŐǀĞƐƐĞů
                                                                                                                                                    ƐŚƵƚĚŽǁŶ͍                             ƐŚƵƚĚŽǁŶ͍                                                                                         ŽƉĞƌĂƚŝŽŶƐ
                                                                                                                                                                                                                        tŚǇĚŝĚĐƌĞǁŶŽƚ
                                                                                                                                                                                                                      ŝŵŵĞĚŝĂƚĞůǇƐƚĂƌƚĂ
ƚϭϵϬϬŽŶDĂǇϮŶĚ͕&ƵĞůƉƌĞƐƐƵƌĞ                          sĞƐƐĞůƌĞĐĞŝǀĞƐϭ͕ϳϬϬ                                                                                                                                     ƐĞĐŽŶĚŐĞŶĞƌĂƚŽƌ͍
ƚŽƚŚĞηϭ;ŽŶůŝŶĞͿ'ĞŶĞƌĂƚŽƌŝƐϭϬϬ                       ŐĂůůŽŶƐŽĨĨƵĞůĂƚΕϬϵϯϬ
                                                                                                                                                                 ηϭŐĞŶĞƌĂƚŽƌůŽǁĨƵĞů                                                                               ƚΕϭϳϬϬ͕KŶůŝŶĞ
  ƉƐŝŐ͕ǁŚŝĐŚŝƐŝŶƐŝĚĞƚŚĞŶŽƌŵĂů                          ŽŶDĂǇϰƚŚ͘tĂƚĐŚ
                                                                                                                                                                ƉƌĞƐƐƵƌĞĂůĂƌŵ;/ŶƚĞŐƌĂů                                                                       ŐĞŶĞƌĂƚŽƌƐŚƵƚƐĚŽǁŶĚƵĞ             ^ƚĂŶĚďǇŐĞŶĞƌĂƚŽƌƐƚĂƌƚƐ
  ƌĂŶŐĞ͘ƚϬϱϬϬŽŶDĂǇϯƌĚ͕ŝƚŝƐ                      ĐŚĂŶŐĞƐĂƚŵŝĚĚĂǇ͕ƚŚĞŶ                            tĂƚĐŚĐŚĂŶŐĞƐŵŝĚĚĂǇ
                                                                                                                                                                  ƚŽ:ŽŚŶĞĞƌĞƐĂĨĞƚǇ                                                                          ƚŽůŽǁĨƵĞůƉƌĞƐƐƵƌĞ;ΕϮϳ             ǁŝƚŚŝŶϳƐĞĐŽŶĚƐĂŶĚ
   ƌĞĐŽƌĚĞĚĂƐϵϱƉƐŝŐ͕ǁŚŝĐŚŝƐ                          ǀĞƐƐĞůƌĞĐĞŝǀĞƐĂŶŽƚŚĞƌ                           ŽŶDĂǇϱƚŚ͘&ƵĞůƉƌĞƐƐƵƌĞ
                                                                                                                                                                ĐŽŶƚƌŽůƐͿ^ŽƵŶĚƐ͘ŚŝĞĨ                                                                         ƉƐŝŐͿ͕ůŽƐƐŽĨĂůůƉŽǁĞƌ            ƉƌŽǀŝĚĞƐƉŽǁĞƌƚŽƚŚĞ
   ďĞůŽǁƚŚĞŶŽƌŵĂůƌĂŶŐĞ͘dŚŝƐ                         ϯ͕ϰϬϬŐĂůůŽŶƐŽĨĨƵĞů͘&ƵĞů                          ƚŽƚŚĞηϭ'ĞŶĞƌĂƚŽƌ
                                                                                                                                                                 ĞŶŐŝŶĞĞƌĐŚĞĐŬƐZĂĐŽƌ                                                                          ĂŶĚƉƌŽƉƵůƐŝŽŶ͘sĞƐƐĞůŝƐ                    ƉůĂŶƚ͘
ƉƌĞƐƐƵƌĞĚƌŽƉƐƐůŝŐŚƚůǇĂĐƌŽƐƐƚǁŽ                           ƉƌĞƐƐƵƌĞƚŽƚŚĞηϭ                                ĐŽŶƚŝŶƵĞƐĚƌŽƉƉŝŶŐ
                                                                                                                                                               ĨƵĞůĨŝůƚĞƌƐ;ǁŚŝĐŚĂƌĞŶŽƚ                                                                     ďĂĐŬŝŶŐĨƌŽŵtŽŽĚƐ,ŽůĞ                sĞƐƐĞůĚƌŽƉƐĂŶĐŚŽƌ
    ǁĂƚĐŚĞƐŽŶDĂǇϯƌĚ͕ĂŶĚŝƐ                            'ĞŶĞƌĂƚŽƌĚƌŽƉƐĚƵƌŝŶŐ
                                                                                                                                                                         ƉůƵŐŐĞĚͿ                                                                                  dĞƌŵŝŶĂůĂƚƚŚĞƚŝŵĞ
 ƌĞĐŽƌĚĞĚĂƐϴϳƉƐŝŐĂƚϮϬϬϬƚŚĂƚ                         ƚŚĞĚĂǇ͕ĂŶĚŝƐƌĞĐŽƌĚĞĚ
              ĞǀĞŶŝŶŐ                                         ĂƐϱϬƉƐŝŐĂƚϭϵϬϬ
                                                                                                                                                                                                                    ΕϯϬ^ĞĐŽŶĚƐ


                                                                                                :ŽŚŶĞĞƌĞĨŝůƚĞƌƐĂƌĞϭϬ
                                                                     tŚǇǁĞƌĞ
                                                                  :ŽŚŶĞĞƌĞĨŝůƚĞƌƐ
                                                                                                  ŵŝĐƌŽŶĂŶĚϮŵŝĐƌŽŶ                                                                                      ^^ĂƵƐĂů&ĂĐƚŽƌŚĂƌƚ
                                                                                                  ;WƌŝŵĂƌǇͬ^ĞĐŽŶĚĂƌǇͿ͕
                                                                 ƉůƵŐŐĞĚďƵƚZĂĐŽƌƐ
                                                                    ŶŽƚƉůƵŐŐĞĚ͍
                                                                                                 ZĂĐŽƌƐĂƌĞůĂƌŐĞƌŵĞƐŚ                                                                                   >ŽƐƐǀĞŶƚ͗DsDĂƌƚŚĂ͛ƐsŝŶĞǇĂƌĚϱDĂǇ>ŽƐƐŽĨWŽǁĞƌ
                                                                                                ƐŝǌĞ͕ůĂƌŐĞƌǀŽůƵŵĞĨůŽǁ
                                                                                                                                                                                                           ZĞǀŝƐŝŽŶ͗ZĞǀ͘ĂƚĞ͗ϭϯEŽǀĞŵďĞƌϮϬϭϴ
Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 129 of 140
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 130 of 140




Appendix B                       Root Cause Analysis Solutions




Comprehensive Review of the Steamship Authority’s Operations   B-1   13 December 2018
                    Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 131 of 140


       RCAs              Intermediate Solutions                                                                                                                Recommendation
i.     Woods Hole Grounding
       Causal Factor #1: Over‐reliance on institutional knowledge
                                Perform a risk assessment for approaching and departing each terminal that identifies potential risks and provides a 
                           a.   means to mitigate each identified risk.                                                                                              SMS


                           b.   Provide tools such as decision trees, job risk assessments and flow charts to aid decision making. Use unusual events as             SMS
                                a learning and training tool. Train personnel to use the information they are provided. 

                           c.   Analyze the training needs for deck officers and establish training criteria and curriculum based on those needs.                  SMS, LMS

       Causal Factor #2: Insufficient training on new equipment 
                                Identify the hazards of the process and tasks associated with approaching a dock or pier under normal operations, non‐
                           a.   routine operations and emergency operations.                                                                                         SMS

       Causal Factor #3: No established procedure
                           a.   Develop a procedure for transfer control. Ensure all modes of operation and maintenance procedures are addressed.                    SMS

       Causal Factor #4: No process to communicate a potential problem

                           a.   Establish a simple means by which vessel personnel can provide suggestions and feedback to shore management.                         SMS
                                Develop event reporting guidelines and train vessel crews on the types of events that should be reported.


ii.    Island Home Delays
       Causal Factor #1: Management of project not fully defined 
                                Develop a Project Plan for the proper and full definition of any major repair project.  Ensure that all parties participate 
                           a.   in a kick‐off meeting to review the plan and confirm its definition.                                                                 QMS

                                In developing a project plan, clearly define all responsibilities and authority.  Communicate to all parties in order to 
                           b.   confirm and address any conflicts.
                                                                                                                                                                     QMS

                                Inability to accurately track progress against a project schedule, specifically the critical 
       Causal Factor #2:
                                path
                                Develop a policy to require that all projects over certain thresholds have a project schedule which identifies the critical 
                           a.   path, the schedule is monitored and updated regularly.                                                                               QMS

       Causal Factor #3: Ongoing monitoring (Quality Control) of shipyard’s activities was inadequate 
                      a. Develop a policy or procedure identifying required levels of project monitoring, based on specific thresholds.                              QMS
                                Develop a policy identifying necessary qualifications required of project team and provide adequate training where 
                           b.   identified.                                                                                                                          QMS



iii.   March 17th Blackout
       Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.
                      a. The vessel should have a checklist for normal operation after startup.                                                                      SMS
                                The crew should be trained to run through a checklist to ensure normal operation of the vessel after any start or restart 
                           b.   of the vessel’s plant.                                                                                                             SMS, LMS

       Causal Factor #2: A formal evaluation of the casualty was not performed.
                                A standard operation procedure for conducting thorough incident investigations should be developed, to ensure all 
                           a.   systems are operating normally, identify remedial actions, and immediately begin data collection that may be helpful in           SMS, HSQE
                                identifying any persistent, hidden issues.  
                                Changes to the vessel configuration were not adequately conveyed to management and 
       Causal Factor #3:
                                circulated with crew.
                                Modify watch processes and communication tools to ensure that all plant configuration changes are documented in a 
                           a.   way that is useful to vessel crews.  For example, include ‘fuel returns to storage tank’ on a wipe board, along with                 SMS
                                information like ‘#1 pumps online/#2 pumps standby’.
                                Management must have active control of how the vessel plants are operated.  Develop policies that explain what plant 
                           b.   configuration changes are allowed at the discretion of the crew, what configuration changes are not allowed, and how              SMS, QMS
                                all such changes are communicated and documented.
       Causal Factor #4: The Periodic Safety Test Procedure did not include tests it should have.

                           a.   The PSTP should be revised to include all tests required per USCG rules.  If SSA does not possess sufficient engineering             SMS
                                capability to ensure completeness and accuracy of the test document, external engineering resources should be used.
       Causal Factor #5: There was inadequate testing of the vessel prior to returning the vessel to service.



                                                                                         B‐2
                    Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 132 of 140


       RCAs                     Intermediate Solutions                                                                                                       Recommendation
                                SSA personnel or contractors acting as the owner's representative during shipyard or repair periods must be sufficiently 
                                involved with all vessel modifications to critical systems and equipment to monitor the quality of the work.  Formalized 
                           a.   test and inspection plans should be utilized to ensure all inspections and tests are thorough, and to provide a record of         QMS
                                all inspections/tests.


iv.    May 5th Blackout
                                Watch processes do not force engineer on watch to ensure readings are within normal 
       Causal Factor #1:
                                operating ranges.
                                Change watch stander logging requirements to highlight critical plant parameters, and define their normal ranges, such 
                           a.   that process deviations critical to operations are more readily identified.                                                       SMS

                                Management of third party vendor in shipyard lacked sufficient controls to ensure alarm 
       Causal Factor #2:
                                points were properly set.
                                SSA personnel acting as an owner's representative during shipyard or repair periods must be sufficiently involved with 
                                all vessel modifications to critical systems and equipment to monitor quality of work.  When critical systems are 
                                modified, such as the installation of new generators, technical details like alarm setpoints should be reviewed and 
                           a.   documented in technical specifications or commissioning check lists.  SSA should require shipyards performing work on 
                                                                                                                                                                SMS, QMS

                                their vessels to submit detailed specifications to SSA for all work (including work done by subcontractors and equipment 
                                vendors), which SSA should review in detail.  
                                SSA should also require shipyards to submit detailed test procedures for proving functionality of all new or modified 
                                equipment, to be reviewed in detail and approved by SSA, and then carried out with an SSA representative witnessing               QMS
                                the tests.
                                Incorrect specification of critical design parameters, which resulted in an ineffective 
       Causal Factor #3:
                                Periodic Safety Test Procedure (PSTP).
                                SSA engineering management should ensure the accuracy of critical documents like vessel periodic safety test 
                                procedures by establishing quality processes specific to those documents.  Quality processes should designate ‘owners’ 
                           a.   responsible for such critical documents and provide for independent technical review when these documents are                     QMS
                                created or modified.  Where SSA does not possess sufficient technical resources to perform this review, external 
                                contractors shall be utilized. 


v.     Website Slowdown
       Causal Factor #1: Adequate load testing was not performed.
                      a. Perform adequate load testing on the system prior to the next major event.                                                               QMS

                          b.    Determine an adequate frequency of load testing, identify major events and determine an adequate scope of testing.                QMS

       Causal Factor #2: Secondary and mirrored cloud‐based website not utilized.
                      a. The system design should be reviewed in order to determine the feasibility of attaining redundancy in the system.                        QMS


vi.    Trip Alert Emails Blocked
       Causal Factor #1: System not adequately designed.
                           a.   The system design should be reviewed in order to determine a more reliable email distribution server and domain.                  QMS

       Causal Factor #2: Outside vendor not utilized to analyze internal email list.
                      a. Develop a procedure for establishing the testing requirements of the Trip Alert email system.                                            QMS


vii.   Connectivity Issues Due to Storm
       Causal Factor #1: System design allowed for a single‐point‐of‐failure.
                                The system design should be reviewed in order to determine a more reliable internet source in event of natural 
                           a.   disasters or other interruptions of service.                                                                                      QMS




                                                                                       B‐3
                Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 133 of 140


   RCAs              Root Cause Solutions                                                                                                               Recommendation
i. Woods Hole Grounding
   Causal Factor #1: Over‐reliance on institutional knowledge
                       Solicit comments and recommendations from operations and maintenance personnel regarding the proper function and 
                       operation of the transfer control system and resolve each comment. Utilize all available information and knowledge to 
         RC Solution   establish vessel specific instructions regarding how to properly transfer control. Incorporate these instructions into a 
                                                                                                                                                               SMS
                       vessel specific training and familiarization program that addresses recency.
                       Provide adequate staffing with the necessary knowledge and experience.                                                                  SMS
                       Improve the level of detail in all training material. Provide vessel specific familiarization procedures that includes 
                       physical demonstration if competencies.                                                                                                 LMS

   Causal Factor #2: Insufficient training on new equipment 
                       Compile a list of vessel specific procedures and compare them to the existing list. Define and document any missing 
         RC Solution   procedures and communicate them to fleet.                                                                                               SMS

   Causal Factor #3: No established procedure
                       Establish a system of document control that clearly indexes the current library of procedures. OEM manuals do not 
         RC Solution   replace vessel specific procedures.                                                                                                  SMS, HSQE

   Causal Factor #4: No process to communicate a potential problem
         RC Solution   Develop an enhanced reporting process to ensure risk recognition, share recognized hazards and gather data.                          SMS, HSQE



ii. Island Home Delays
    Causal Factor #1: Management of project not fully defined 
                       Develop a Project Plan template to be used for all projects meeting or exceeding certain thresholds, such as capital 
                       value or complexity.  Establish a policy requiring a project plan and basic levels of documentation and communications            QMS, ENGINEERING 
         RC Solution                                                                                                                                       RESOURCES
                       commensurate with the specific project.
                       Clearly define the roles and responsibilities of every team member involved in an overhaul project.  Identify authority 
                       levels and decision‐making protocols.  Communicate these with all parties involved, including contractors and                     QMS, ENGINEERING 
                       subcontractors.                                                                                                                     RESOURCES

                       Inability to accurately track progress against a project schedule, specifically the critical 
   Causal Factor #2:
                       path
                       Develop a policy requiring a project schedule with specific requirements (i.e. critical path identified) be developed for all     QMS, ENGINEERING 
         RC Solution   projects exceeding certain thresholds.  Ensure that the project schedule is updated on a predetermined frequency,                   RESOURCES
                       changes or delays are communicated to the project team and adjustments are made when necessary.
   Causal Factor #3: Ongoing monitoring (Quality Control) of shipyard’s activities was inadequate 
                       Develop a policy and supporting procedures which identify project monitoring requirements.  Ensure that proper                    QMS, ENGINEERING 
         RC Solution   resources and personnel are provided to accomplish the necessary level of monitoring.                                               RESOURCES
                       SSA should develop a policy and supporting training to ensure all project team personnel are trained in project 
                       management disciplines and meet the proper qualifications for individual responsibilities as assigned.  Designated                      LMS
                       project managers should receive formal project management training.


iii. March 17th Blackout
     Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.
                       Develop a comprehensive set of vessel policies/checklists to provide crew with direction on how to perform routine 
         RC Solution   operations and respond to all likely casualty scenarios associated with each vessel.
                                                                                                                                                               SMS

                       Make these policies/checklists available to all vessel crew in a place where they can access them while on watch.                       SMS

                       Train the vessel crew to utilize the procedures.  Educate experienced crew, who may not feel the need to utilize such 
                                                                                                                                                               LMS
                       prescriptive procedures, on the impact that procedures, used as checklists, can have on error avoidance.

   Causal Factor #2: A formal evaluation of the casualty was not performed.
                       Develop a formal and documented process that is automatically invoked when any vessel experiences a deviation from 
         RC Solution   normal operations that impacted, or could have impacted, vessel critical systems.  The process output should examine                 SMS, HSQE
                       and document the following:
                         Investigation of the cause of the incident (or near miss) and recommendations for follow‐up actions or 
                                                                                                                                                            SMS, HSQE
                         policy/procedural changes to prevent reoccurrences (i.e. inspect other similar equipment in the fleet).




                                                                                  B‐4
                Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 134 of 140


   RCAs                 Root Cause Solutions                                                                                                          Recommendation
                          Investigation of the effects of the incident, to ensure all possible consequences have been identified and corrected 
                          (i.e. identify damage which occurred as a result of the incident, which may not be evident during recovery from the               SMS
                          incident).
                          Recognizing the limitations of situational awareness in the aftermath of an incident, develop checklists to ensure 
                          vessel is restored to full normal operating condition before authorization to return to service is issued (e.g. restart           SMS
                          fuel transfer pump).
                        Changes to the vessel configuration were not adequately conveyed to management and 
   Causal Factor #3:
                        circulated with crew.
          RC Solution   SSA should implement engineering management processes that:

                          For all aspects of vessel plant configuration that may change during the vessel’s service, provide a means of 
                                                                                                                                                          SMS, LMS
                          communicating current configuration to all watch‐standers (such as a wipe board or magnetic status board). 

                          Train crews to always ‘hand‐over’ configuration changes at watch turn over.
                        SSA should implement engineering management processes that:

                          Develop a set of standard operating procedures for each vessel that prescribes how vessel equipment is operated, 
                          deferring to manufacturer’s guidelines and other references where appropriate.  This document would include details 
                          such as system line‐up, equipment rotation conventions, etc.
                          Make these standard operating procedures available to all vessel crew in a place where they can access them while               SMS, LMS
                          on watch.
                          Train vessel crews on the details of the SOPs and the fact that deviations from the policies require explicit permission 
                          from engineering management.  Ensure, as part of the training, that the SOPs are understood.  

                          Check back with vessel crews to ensure they are operating the vessels in accordance with the SOPs.
   Causal Factor #4: The Periodic Safety Test Procedure did not include tests it should have.
        RC Solution SSA should implement engineering management processes that:
                          Identifies critical record plans and documents like PSTPs
                          Forces individuals within the organization to consider how these documents may be impacted by system 
                          modifications during maintenance, repair, upgrade activities, and ensure that impacted documents are updated to 
                          reflect changes                                                                                                                SMS, QMS
                          Requires review of updated documents by individuals other than those responsible for the update efforts, who have 
                          the technical ability to confirm accuracy and completeness of the changes.
                        Where SSA lacks the expertise and/or bandwidth required to maintain this process, external resources should be 
                        applied.
   Causal Factor #5: There was inadequate testing of the vessel prior to returning the vessel to service.
                        For all vital equipment/systems that are installed or modified during a shipyard or repair period, SSA should develop a 
                        detailed inspection and test plan.  This test plan should be completed in conjunction with vendor and/or shipyard sign‐
          RC Solution   off of the task and regulatory testing of the equipment/systems.  Inspection and test plans may be developed by the                 SMS
                        shipyard or vendors, but such plans should be reviewed and approved by SSA prior to any inspections or testing.  Where 
                        SSA lacks the technical expertise to develop or approve inspection/test plans, external contractors should be utilized.


iv. May 5th Blackout
                        Watch processes do not force engineer on watch to ensure readings are within normal 
   Causal Factor #1:
                        operating ranges.
          RC Solution   Develop and implement policies and procedures related to engine room watch standers that collectively:
                          Make the chief engineer on watch responsible for the safe operation of the vessel during their watch and prescribe 
                          the tasks that they must perform during their watch.
                          Make the watch oiler responsible to the watch chief engineer for reporting any deviations from ‘normal operations’ 
                          observed in the plant, prescribe the tasks that they must perform during their watch.                                             SMS

                          Designate an engineering manager as being responsible for the performance of engine department watch standers 
                          and empower that individual to control the training and assignment of individuals to watches.
                          Implements vessel‐specific logging processes that identify the critical parameters that watch standers must monitor 
                          and defines the normal and abnormal ranges of each.  




                                                                                 B‐5
                    Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 135 of 140


    RCAs              Root Cause Solutions                                                                     Recommendation
                      Management of third party vendor in shipyard lacked sufficient controls to ensure alarm 
    Causal Factor #2:
                      points were properly set.
                          For all vital equipment / systems that are installed or modified during a shipyard or repair period, SSA should develop a 
                          detailed inspection / test plan.  These test plans should be completed in conjunction with vendor/shipyard sign‐off of 
           RC Solution    the task and regulatory testing of the equipment/systems.  Inspection/Test plans may be developed by the shipyard or         QMS
                          vendors, but such plans should be reviewed prior to any inspections/testing.  Where SSA lacks the technical expertise to 
                          develop or approve inspection/test plans, external contractors should be utilized.
                          Incorrect specification of critical design parameters, which resulted in an ineffective 
    Causal Factor #3:
                          Periodic Safety Test Procedure (PSTP).
                          Implement specific engineering quality processes that identify and manage policies, procedures, and documents 
                          associated with quality backstops like the annual automation tests associated with the USCG‐required Periodic Safety 
           RC Solution    Test Procedures.  These quality backstops are more critical to the safe operation of vessels than most other repair 
                          activities associated with annual shipyard and repair periods and require extra diligence and independent review to          SMS
                          ensure accuracy.
                          Additional resources and/or external contractor assistance should be employed to support the additional effort 
                          associated.


v. Website Slowdown
   Causal Factor #1: Adequate load testing was not performed.
                          Develop a procedure to ensure that adequate load testing is performed on the reservation system.  Confirm a schedule 
           RC Solution    and severity of tests.                                                                                                       QMS

    Causal Factor #2: Secondary and mirrored cloud‐based website not utilized.

           RC Solution    The design process should be administered to ensure mission critical systems meet established standards, such as             QMS
                          redundancy.  Quality control should be introduced to ensure established standards are met.


vi. Trip Alert Emails Blocked
    Causal Factor #1: System not adequately designed.

           RC Solution    The design process should be administered to ensure mission critical systems meet established standards, such as             QMS
                          reliability.  Quality control should be introduced to ensure established standards are met.
    Causal Factor #2: Outside vendor not utilized to analyze internal email list.
         RC Solution Develop a procedure to ensure that adequate testing is performed on the Trip Alert email system.                                  QMS


vii. Connectivity Issues Due to Storm
     Causal Factor #1: System design allowed for a single‐point‐of‐failure.

           RC Solution    The design process should be administered to ensure mission critical systems meet established standards, such as             QMS
                          redundancy.  Quality control should be introduced to ensure established standards are met.




                                                                                  B‐6
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 136 of 140




Appendix C                       General Observation Solutions




Comprehensive Review of the Steamship Authority’s Operations   C-1   13 December 2018
                   Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 137 of 140


GENERAL OBSERVATIONS              SPECIFIC SOLUTIONS                                                                  Recommendation
Management Structure
i. Mission Statement              Develop and communicate a Mission Statement                                         MISSION STATEMENT
                                  Develop performance objectives                                                      MISSION STATEMENT
ii.     Strategic Planning        Develop a strategic plan                                                              STRATEGIC PLAN
                                                                                                                        STRATEGIC PLAN, 
                                  Implement management performance metrics                                              ACCOUNTABILITY
iii. Ops Structure                Reinforce the chain of command on board the vessels
                                  Designate the engineering department as a staff function                                 VESSEL OPS
                                  Increase maritime operations experience at the director or executive level
iv. Staffing                      Conduct a management structure audit                                                       QMS
                                  Invest in management systems                                                           SMS, QMS, LMS
v.      Allocation of HR          Perform a management structure audit                                                       QMS
vi.     HSQE                      Develop and implement an ISM‐Code compliant Safety Management System                     SMS, HSQE
vii     Hero Culture              Change to a process‐based culture                                                      SMS, QMS, LMS
viii.   Institutional Knowledge   Document work processes                                                                SMS, QMS, LMS
                                                                                                                          ENGINEERING 
                                                                                                                       RESOURCES, VESSEL 
                                  Engage in succession planning                                                       OPS, RECRUITING, QMS
ix. Tenure                        Recruit from outside to gain industry perspective                                       RECRUITING
                                  Tie management performance to organizational performance                              ACCOUNTABILITY
Fleet Maintenance
i. Policies and Procedures        Develop a set of company policies and procedures in a management system framework           SMS

ii.     Engineering Resources     Increase number of Port Engineers                                                       ENGINEERING 
                                  Add a Project Engineer to oversee planning and project management of overhauls           RESOURCES
                                  Segregate engineering operations support and fleet preservation functions
                                                                                                                       SMS, ENGINEERING 
iii. EAMS                         Commit to proper implementation of new EAM/CMMS                                         RESOURCES
                                                                                                                       QMS, ENGINEERING 
iv. Project Planning              Develop project planning and management processes                                       RESOURCES
v. Risk Assessment                Risk assessment protocols                                                                   SMS
                                  Implement a Safety Management System                                                     SMS, HSQE
                                  Designate a Risk Manager                                                                 SMS, HSQE
Vessel Operations
i. Crew Training                  Develop a comprehensive training program                                                    LMS
ii. ER Watch Processes            Develop new engine room watch processes                                                     SMS
iii. Triple Watch                 Develop a Fatigue Risk Management Plan                                                      SMS
iv. SOPs                          Establish SOPs within a management system framework                                         SMS
                                  Adopt a risk assessment process                                                             SMS
v. Emergency Response             Develop an Emergency Response Plan                                                          SMS
vi. Sailing Schedules             Develop a contingency plan for trip cancellations                                          QMS
vii. Weather cancelations         Improve crew recency training                                                            SMS, LMS
                                  Evaluate the practice of replacing Able Bodied Seamen with Ordinary Seamen               SMS, LMS
                                  Improve vessel reliabilty by implementing a quality management system                      QMS
viii. Operational Metrics         Establish operational KPMs for the fleet                                               QMS, MISSION
ix. Terminal Flow                 Perform a passenger flow analysis                                                          QMS
                                  Install signs, monitors, digital signage                                                   QMS
                                  Advisory radio broadcast system                                                            QMS
                                  Numbered lanes                                                                           QMS, SMS
IT Systems
i. Project Planning               Establish top 5 priorities for 2019                                                   STRATEGIC PLAN
                                  Draft an IT‐specific strategic plan                                                   STRATEGIC PLAN
                                  Establish an IT help desk to track and prioritize IT issues                                QMS
ii. Reservation System            Perform a cost/benefit analysis on reservation system options                         STRATEGIC PLAN
iii. Website Platform Mgmt        Establish a website content manager                                                        QMS
                                  Establish regular communication with vendor iMarc                                          QMS
                                  Develop an SEO strategy                                                             STRATEGIC PLAN, QMS




                                                                                        C‐2
     Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 138 of 140




Appendix D                       Organizational Charts




Comprehensive Review of the Steamship Authority’s Operations   D-1   13 December 2018
                                  Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 139 of 140
                                                   CURRENT SSA FUNCTIONAL MANAGEMENT STRUCTURE




                                                                       General
                                                                       Manager


                                                             General
                                                                                                             Treasurer
                                                             Counsel


                                                                                        Asst Treasurer



                                                                                 Payroll          Procurement


                                                                                                   Accounting
                                                                                                      Mgr


                                                                                                  Internal Audit
                                                                                                       Mgr


                                                                          Dir of
Director of HR   Director of IT     Comms Dir                                                                                                Ops Manager
                                                                       Engineering


                         MIS            Dir of
                                                     Facilities        Port Engineer       Vessel Maint         Security   Port Captain      Terminal Mgrs   Parking   Reservations
                     Programmer        Marketing


                     Snr Network                                         Asst Port                                          Asst Port             Terminal
                                                                                             Maint Planner
                        Admin                                            Engineer                                           Captain                Crews


                                                                             Vessel                                          Vessel
                                                                            Engineers                                        Masters


                                                                                                                              Vessel Crews




                                                                                            D-2
                                       Case 1:17-cv-12473-NMG Document 101-1 Filed 01/24/19 Page 140 of 140
                                                                                PROPOSED SSA MANAGEMENT STRUCTURE

                                                                                                                                                         Summary of Changes:
                                                                                                                                                            1. Added HSQE function independent of chain of
                                                                                                                                                                 command
                                                                                                                                                            2. Removed Engineering from direct chain of command,
                                                                                                                                                                 shifted from line function to staff
                                                                                                                                                            3. Added Port Engineer and Assistant Port Engineer
                                                                                                                                                                 (Fleet B)
                                                                                                                                                            4. Added Project Engineer
                                                                                                                                                            5. Added Chief Operating Officer
                                                                                                                                                            6. Added Director of Marine Ops
                                                                                                                                                            7. Shifted Port Captain and Vessels under Director of
                                                                                          General                                                                Marine Ops
                                                                                          Manager
                                                                                                                                                            8. Removed Assistant Port Captain
                                                                                General
                                                                                                    Dir HSQE
                                                                                Counsel


                     Treasurer   Director of HR   Director of IT    Comms Dir                                                                                      COO


                                                          MIS           Dir of                                    Dir of                                            Dir of Marine
Asst Treasurer        Payroll    Procurement                                                                                                                                                               Ops Manager
                                                      Programmer       Marketing                               Engineering                                               Ops


     Accounting                                       Snr Network                            Project           Port Engineer    Port Engineer
                                                                        Facilities                                                               Vessel Maint       Port Captain        Security   Terminal Mgrs     Parking   Reservations
        Mgr                                              Admin                              Engineer              Fleet A          Fleet B


    Internal Audit                                                                                                  Asst Port        Asst Port                                                           Terminal
                                                                                                                                                   Maint Planner   Vessel Masters
         Mgr                                                                                                        Engineer         Engineer                                                             Crews


                                                                                                                                                                         Vessel Crews




                                                                                                                          D-3
